--------------------------------------------------------------------------------


EXHIBIT 10.1
 
Stock Purchase Agreement
 
Among


Wise Acquisition Corp.,


Chanticleer Holdings, Inc. (solely for purposes of Section 5.11, Section 6.5,
and Article 10),


Sellers that are party hereto,


Brandon Realty Venture, Inc., as Seller Representative


and


the Acquired Companies.


as of March 7, 2008
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

     
Page
       
1.
DEFINITIONS
1
     
2.
SALE AND TRANSFER OF SHARES; CLOSING
14
 
2.1
Delivery of Estimate; Calculation of Initial Adjustment Amount
14
 
2.2
Purchase and Sale of Shares
14
 
2.3
The Closing
15
 
2.4
Closing Obligations
16
 
2.5
Final Net Working Capital Determination
21
 
2.6
New Store Purchase Price Determination
22
 
2.7
Acquired Companies Final EBITDA Determination
24
 
2.8
Letter of Credit
28
 
2.9
Withholding
31
       
3.
REPRESENTATIONS AND WARRANTIES OF SELLERS
31
 
3.1
Organization and Good Standing
31
 
3.2
Authority; No Conflict
32
 
3.3
Capitalization
33
 
3.4
Financial Statements
34
 
3.5
Books and Records
34
 
3.6
Title to Properties; Encumbrances
35
 
3.7
Condition and Sufficiency of Assets
35
 
3.8
No Undisclosed Liabilities
35
 
3.9
Taxes
36
 
3.10
Employee Benefits
39
 
3.11
Compliance with Legal Requirements
42
 
3.12
Legal Proceedings; Orders
43
 
3.13
Absence of Certain Changes and Events
44
 
3.14
Contracts; No Defaults
46
 
3.15
Insurance
49
 
3.16
Environmental Matters
50
 
3.17
Employees
52
 
3.18
Labor Relations; Compliance
53
 
3.19
Intellectual Property
53
 
3.20
Governmental Authorizations
54
 
3.21
Suppliers
54
 
3.22
Relationships with Related Persons
55
 
3.23
Brokers or Finders
55
 
3.24
No Liability From Property Transfers
55
 
3.25
No Conflicts
55
 
3.26
Restricted Securities
55
 
3.27
Accredited Investor
56
 
3.28
Acknowledgment
57
 
3.29
Election Acknowledgment
57

 
i

--------------------------------------------------------------------------------


 

 
3.30
Disclaimer
57
       
4.
REPRESENTATIONS AND WARRANTIES OF BUYER
58
 
4.1
Organization and Good Standing
58
 
4.2
Authority; No Conflict
58
 
4.3
Investment Intent
58
 
4.4
Brokers or Finders
59
 
4.5
Acknowledgment
59
 
4.6
Chanticleer Organization and Good Standing
59
 
4.7
Chanticleer Authority; No Conflict
59
 
4.8
Capitalization
59
 
4.9
Securities Matters
60
 
4.10
No Material Adverse Effect
60
       
5.
COVENANTS OF SELLERS AND THE ACQUIRED COMPANIES
60
 
5.1
Access and Investigation
60
 
5.2
Operation of the Businesses of the Acquired Companies
60
 
5.3
Required Approvals
62
 
5.4
Notification
63
 
5.5
Payment of Indebtedness by Related Persons
63
 
5.6
No Negotiation
63
 
5.7
Insurance
64
 
5.8
Employee Matters
64
 
5.9
Charity Commitments
64
 
5.10
Commercially Reasonable Efforts
65
 
5.11
Assistance with Financing
65
 
5.12
Shares Held in Trust
66
 
5.13
Powers of Attorney
66
       
6.
COVENANTS OF BUYER
66
 
6.1
Approvals of Governmental Bodies
66
 
6.2
Commercially Reasonable Efforts
66
 
6.3
Notification
67
 
6.4
Board of Directors
67
 
6.5
SEC Filings and Reports
67
 
6.6
Registration Rights
68
 
6.7
Refunds and Rebates
68
       
7.
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
68
 
7.1
Accuracy of Representations
68
 
7.2
Sellers’ Performance
69
 
7.3
Consents
69
 
7.4
Additional Documents
69
 
7.5
No Proceedings
69
 
7.6
No Claim Regarding Stock Ownership or Sale Proceeds
70
 
7.7
No Prohibition
70
 
7.8
Financing
70

 
ii

--------------------------------------------------------------------------------


 

 
7.9
Acquired Companies Performance
70
 
7.10
Employment Agreements
70
 
7.11
Sale Bonus Payment Releases
70
       
8.
CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE
70
 
8.1
Accuracy of Representations
71
 
8.2
Buyer’s Performance
71
 
8.3
Additional Documents
71
 
8.4
No Proceedings
71
 
8.5
No Prohibition
71
       
9.
TERMINATION
72
 
9.1
Termination Events
72
 
9.2
Effect of Termination
72
       
10.
INDEMNIFICATION; REMEDIES
72
 
10.1
Survival; Right to Indemnification Not Affected by Knowledge
72
 
10.2
Indemnification and Payment of Damages by Sellers
73
 
10.3
Indemnification and Payment of Damages by an Individual Seller
74
 
10.4
Indemnification and Payment of Damages by Buyer and Chanticleer
74
 
10.5
Exclusive Remedy
74
 
10.6
Time Limitations
75
 
10.7
Other Limitations
75
 
10.8
Procedure for Indemnification--Third Party Claims
76
 
10.9
Procedure for Indemnification--Other Claims
78
 
10.10
Tax Matters
78
       
11.
SELLER REPRESENTATIVE
83
 
11.1
Appointment
83
 
11.2
Authority
83
 
11.3
Authorized Actions
83
 
11.4
Resignation and Removal
84
       
12.
GENERAL PROVISIONS
84
 
12.1
Expenses
84
 
12.2
Public Announcements
84
 
12.3
Notices
84
 
12.4
Jurisdiction; Service of Process
87
 
12.5
Further Assurances
87
 
12.6
Waiver
87
 
12.7
Entire Agreement and Modification
87
 
12.8
Assignments, Successors, and No Third-Party Rights
88
 
12.9
Severability
88
 
12.10
Section Headings, Construction
88
 
12.11
Governing Law
88
 
12.12
Legal Representation.
88
 
12.13
Counterparts
89

 
iii

--------------------------------------------------------------------------------


 
EXHIBITS TO AGREEMENT
Attached
   
DISCLOSURE SCHEDULE
Attached



iv

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (“Agreement”) is made as of March 7, 2008, by and
among Wise Acquisition Corp., a Delaware corporation (“Buyer”), Chanticleer
Holdings, Inc., a Delaware corporation (“Chanticleer”) (solely for purposes of
Section 5.11, Section 6.5, and Article 10), Hooter’s, Inc., a Florida
corporation (“HI”), the other companies listed on Exhibit A hereto (together
with HI, the “Acquired Companies”), the selling stockholders of the Acquired
Companies listed on Exhibit B hereto (each a “Seller” and, collectively,
“Sellers”) and Brandon Realty Venture, Inc., a Florida corporation, as “Seller
Representative.”
 
RECITALS
 
WHEREAS, all of the outstanding shares of capital stock of the Acquired
Companies listed on Exhibit C hereto that are corporations (other than HG and
HMC) are owned by Sellers as shown on Exhibit 2.2(a) hereto;
 
WHEREAS, all of the outstanding shares of capital stock of HGHC and HMHC are
owned by Sellers;
 
WHEREAS, all of the outstanding shares of capital stock of HG are owned by HGHC
and all of the outstanding shares of capital stock of HMC are owned by HMHC; and
 
WHEREAS, (a) Sellers who own all of the issued and outstanding shares of capital
stock of HI desire to sell all of such shares to Buyer, and Buyer desires to
purchase such shares of HI, (b) Sellers who own all of the issued and
outstanding capital stock of the Acquired Companies that are corporations, other
than HI, HG and HMC, desire to sell such shares to HI, and HI desires to
purchase such shares from such Sellers, (c) Sellers who own all of the issued
and outstanding shares of capital stock of HGHC desire to cause HGHC to sell to
HI, and HI desires to purchase from HGHC, all of the outstanding shares of
capital stock of HG, and (d) Sellers who own all of the issued and outstanding
shares of capital of HMHC desire to cause HMHC to sell to HI, and HI desires to
purchase from HMHC, all of the outstanding shares of capital stock of HMC (the
shares of stock described in clauses (a), (b) and (c) being collectively called
the “Shares”), for the consideration and on the terms set forth in this
Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
DEFINITIONS
 
For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Article 1:
 
“1999 Agreement”—as defined in Section 3.14(a)(i).
 
“2001 Agreement”—as defined in Section 3.14(a)(i).
 
“2004 and 2005 Balance Sheets”—as defined in Section 3.4.
 
“2004 and 2005 Financial Statements”—as defined in Section 3.4.
 
1

--------------------------------------------------------------------------------


 
“2006 Balance Sheet”—as defined in Section 3.4.
 
“2006 Financial Statements”—as defined in Section 3.4.
 
“2007 Financial Statements”—the audited combined balance sheets of HI and
certain other related entities as at December 30, 2007 and the related audited
combined statements of income, changes in stockholders’ equity, and cash flow
for the fiscal year ended December 30, 2007.
 
“Acquired Companies”—as defined in the Preamble of this Agreement.
 
“Acquired Companies Accounting Practices and Procedures”—the customary
accounting methods, policies, practices and procedures, including classification
and estimation methodology, used by the Acquired Companies in the preparation of
the 2006 Financial Statements.
 
“Acquired Companies Initial EBITDA”— the sum of the EBITDA for the fiscal year
ended December 30, 2007 of each of the Acquired Companies, except the New Store,
set forth as “Acquired Companies Initial EBITDA” in Exhibit J.
 
“Acquired Companies Final EBITDA”—the sum of the EBITDA for the fiscal year
ended December 30, 2007 of each of the Acquired Companies, except the New Store,
as finally determined pursuant to Section 2.7(a).
 
“Acquired Companies’ Release”—as defined in Section 2.4(b)(ii)(D).
 
“Acquisition Transaction”—as defined in Section 5.6.
 
“Adjusted Percentage Share”— for each Seller, the percentage set forth as such
Seller’s “Adjusted Percentage Share” in Exhibit I.
 
“Adjustment Draw”—as defined in Section 2.8(d).
 
“Advertising Assumption Agreement”—as defined in Section 2.4(a)(ii)(M).
 
“Affiliate”—of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.
 
“Aggregate Purchase Price”—the amount equal to (a) the Initial Cash Purchase
Price, as adjusted by the adjustments, if any, under Section 2.5 and Section
2.7, plus (b) the Stock Purchase Price, as adjusted by the adjustments, if any,
under Section 2.7, plus (c) the New Store Purchase Price.
 
“Agreement”—as defined in the Preamble of this Agreement.
 
“Assumption Agreement”—as defined in Section 2.4(a)(ii)(H).
 
“Authorized Action”—as defined in Section 11.3.
 
“BofA Agreement”—as defined in Section 2.4(a)(xii).
 
“Brandon Realty”—Brandon Realty Venture, Inc., a Florida corporation.
 
2

--------------------------------------------------------------------------------


 
“Brandon Lease Companies”—Hooters of Aurora, Inc., Hooters of Brandon, Inc.,
Hooters of Downers Grove, Inc., HG, Hooters of Joliet, Inc., HPRI, Hooters on
Roosevelt, Inc. and Hooters of Spring Hill, Inc.
 
“Breach”—means an inaccurate representation or a breach of a warranty, covenant,
obligation, or other provision of this Agreement or any certificate of a party
to this Agreement delivered to the other party (or other parties) at the Closing
will be deemed to have occurred if there is or has been any breach of, or any
failure to perform or comply with, such warranty, covenant, obligation, or other
provision.
 
“Buyer”—as defined in the Preamble of this Agreement.
 
“Buyer Indemnified Persons”—as defined in Section 10.2.
 
“Buyer’s Advisors”—as defined in Section 5.1.
 
“Buyer’s EBITDA Objections Statement”—as defined in Section 2.7(a)(i).
 
“Buyer’s EBITDA Statement”—as defined in Section 2.7(a)(ii).
 
“Cap”—as defined in Section 10.7(b).
 
“Cash Percentage”— for each Seller, the percentage set forth as such Seller’s
“Cash Percentage” in Exhibit K.
 
“Chanticleer”— as defined in the Preamble of this Agreement.
 
“Chanticleer Charter”—as defined in Section 4.6.
 
“Chanticleer Common Stock”—as defined in Section 2.2(b).
 
“Chanticleer Material Adverse Change”—any change or event that has had, or would
reasonably be expected to have, individually or in the aggregate, an effect
materially adverse to the business, condition (financial or otherwise), or
results of operations of Chanticleer and its Subsidiaries, taken as a whole;
provided, however, that none of the following shall be deemed to constitute, and
none of the following shall be taken into account in determining whether there
has been, a Chanticleer Material Adverse Change: any adverse change, event,
development, or effect arising from, resulting from or relating to (a) general
business or economic conditions, but only to the extent any such change, event,
development, or effect does not disproportionately impact Chanticleer and its
Subsidiaries, (b) conditions within the industry in which Chanticleer and its
Subsidiaries conduct business, but only to the extent any such change, event,
development, or effect does not disproportionately impact Chanticleer and its
Subsidiaries, (c) national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States and (d) any change in accounting principles,
rules or procedures announced by the Financial Accounting Standards Board.
 
“Chanticleer Shares”—as defined in Section 2.2(b).
 
“Charity Commitments”—as defined in Section 5.9.
 
“Closing”—as defined in Section 2.3(a).
 
“Closing Date”—as defined in Section 2.3(a).
 
3

--------------------------------------------------------------------------------


 
“Code”—the Internal Revenue Code of 1986, as amended, and regulations and rules
issued pursuant to that Code or any successor law.
 
“Consent”—any approval, consent, ratification, waiver, notice, or other
authorization (including any Governmental Authorization).
 
“Consulting Termination Agreement”—the Agreement of Termination, dated as of
April 23, 2007, by and among Edward Droste, the Acquired Companies and certain
Affiliates of the Acquired Companies.
 
“Contemplated Transactions”—the following transactions contemplated by this
Agreement:
 
(a)  the sale of the Shares by Sellers to Buyer or HI, and the purchase of such
Shares by Buyer or HI, as specified in this Agreement;
 
(b)  the receipt and ownership of shares of Chanticleer Common Stock by Option 1
Sellers under the terms of this Agreement; and
 
(c)  the execution, delivery, and performance of the Lease Agreements, the
Noncompetition Agreements, the Employment Agreements, the Assumption Agreement,
the Advertising Assumption Agreement, the Marketing Services Agreement and the
Transition Services Agreement.
 
“Contract”—any agreement, contract, license, sublicense, covenant not to
compete, exclusivity arrangement, obligation, promise, or undertaking (whether
written or oral and whether express or implied) (a) that is legally binding on
any of the Acquired Companies, (b) under which any Acquired Company has or may
acquire or license any rights, (c) under which any Acquired Company has or may
become subject to any obligation or liability, or (d) by which any Acquired
Company or any of the assets owned, licensed or used by it is or may become
bound.
 
“Damages”—as defined in Section 10.2.
 
“Deductible”—as defined in Section 10.7(a).
 
“Di Giannantonio Revocable Trust”—in the case of (a) Gilbert Di Giannantonio,
the Gilbert Di Giannantonio Revocable Trust dated October 30, 1997 (as amended),
FBO Gilbert Di Giannantonio, of which Gilbert Di Giannantonio and Paulette Di
Giannantonio are co-trustees, or (b) Paulette Di Giannantonio, the Paulette Di
Giannantonio Revocable Trust dated October 30, 1997 (as amended), FBO Paulette
Di Giannantonio, of which Paulette Di Giannantonio is trustee.
 
“Disclosure Schedule”—the disclosure schedule attached to this Agreement. When
the term “Disclosure Schedule” is used in reference to a Seller or Sellers, it
shall mean the Disclosure Schedule that pertains to Article 3 of this Agreement,
and when such term is used in reference to Buyer, it shall mean the Disclosure
Schedule that pertains to Article 4 of this Agreement.
 
“Dispute Independent Auditor”—as defined in Section 2.5(a).
 
“EBITDA”—the earnings before interest expense, income tax, depreciation and
amortization, with the adjustments set forth in Exhibit D.
 
“EBITDA Adjustment Amount”—as defined in Section 2.7(c).
 
“EBITDA Deficiency Adjustment Amount”—as defined in Section 2.7(b)
 
4

--------------------------------------------------------------------------------


 
“EBITDA Excess Adjustment Amount”—as defined in Section 2.7(b)
 
“EBITDA Multiple”—for each Seller, the number set forth opposite such Seller’s
name in Exhibit H.
 
“Edward Droste Release”—as defined in Section 2.4(a)(vii).
 
“Employment Agreements”—as defined in Section 7.10.
 
“Encumbrance”—any charge, claim, community property interest, equitable
interest, lien, option, pledge, security interest, mortgage, challenge to title,
chain of title defect, revocation right, termination right, reversionary
interest, reservation of rights, right of first or last negotiation, refusal or
offer, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of royalties, fees or other income, or exercise of any other
attribute of ownership.
 
“Environment”—soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands),
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.
 
“Environmental Law”—any Legal Requirement that requires or relates to:
 
(a)  protecting human health;
 
(b)  advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;
 
(c)  preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;
 
(d)  reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
 
(e)  assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;
 
(f)  protecting resources, species, or ecological amenities;
 
(g)  reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;
 
(h)  cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or
 
(i)  making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.
 
5

--------------------------------------------------------------------------------


 
“Environmental Permits”—all Governmental Authorizations pursuant to
Environmental Laws.
 
“Environmental, Health, and Safety Liabilities”—any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
 
(a)  any environmental, health, or safety matters or conditions (including
on-site or off-site contamination, occupational safety and health, and
regulation of chemical substances or products);
 
(b)  fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law or
Occupational Safety and Health Law;
 
(c)  financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
(“Cleanup”) required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or
 
(d)  any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.
 
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended.
 
“ERISA”—as defined in Section 3.10(a).
 
“ERISA Affiliate”—as defined in Section 3.10(f).
 
“Estimated Net Working Capital”—as defined in Section 2.1(a).
 
“Estimated New Store Purchase Price”—as defined in Section 2.6(a).
 
“Exchange Act”—the Securities Exchange Act of 1934, as amended, and regulations
and rules issued pursuant to that act or any successor law.
 
“Facilities”—any real property, leaseholds, or other interests owned or operated
by any Acquired Company and any buildings, plants, structures, or equipment
(including motor vehicles) owned or operated by any Acquired Company.
 
“Final Allocation”—as defined in Section 10.10(h)(iii).
 
“Financial Statements”—as defined in Section 3.4.
 
“Financing”—as defined in Section 7.8.
 
“GAAP”—generally accepted United States accounting principles, applied on a
basis consistent with the basis on which the 2006 Financial Statements were
prepared.
 
“Governmental Authorizations”—all:
 
6

--------------------------------------------------------------------------------


 
permits;
 
licenses (including, but not limited to, licenses to sell alcoholic beverages);
 
authorizations; and
 
approvals;
 
issued by any Governmental Bodies.
 
“Governmental Body”—any federal, state, local, municipal or other government
(including any governmental division, subdivision, department, agency,
authority, bureau, branch, office, commission, council, board, instrumentality,
official, representative, organization, unit, body, or entity).
 
“Hazardous Activity”—the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment and any other act, business,
operation, or thing that increases the danger, or risk of danger, or poses an
unreasonable risk of harm to persons or property on or off the Facilities, or
that may materially adversely affect the value of the Facilities or the Acquired
Companies.
 
“Hazardous Materials”—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
 
“HG”—Hooters on Golf, Inc., a Florida corporation.
 
“HG Shares”—all of the issued and outstanding shares of capital stock of HG.
 
“HGHC”—Hooters on Golf Holding Co., a Florida corporation.
 
“HGLC”—Hooters on Golf Land Co., a Florida corporation.
 
“HI”—as defined in the Preamble of this Agreement.
 
“HI Acquisition”—as defined in Section 2.2(a).
 
“HI Limited Partnership”—HI Limited Partnership, a Florida limited partnership.
 
“HI Shares”—all of the issued and outstanding shares of capital stock of HI.
 
“HMC”—Hooters Management Corporation, a Florida corporation.
 
“HMC Shares”—all of the issued and outstanding shares of capital stock of HMC.
 
“HMHC”—Hooters Management Holding Co., a Florida corporation.
 
“HMLC”—Hooters Management Land Co., a Florida corporation.
 
“HOA”—as defined in Section 3.14(a)(i).
 
“HOA Agreements”—as defined in Section 3.14(a)(i).
 
7

--------------------------------------------------------------------------------


 
“HOA Acquisition Transaction”—any transaction involving the acquisition of a
substantial portion of the business, assets or capital stock of HOA or its
material Subsidiaries, or any merger, consolidation, business combination, or
similar transaction involving HOA or its material Subsidiaries.
 
“Hooters Trademarks”—the trademarks and service marks listed in Exhibit F.
 
“HPRI”—Hooters of Port Richey, Inc., a Florida corporation.
 
“HPRI Dock Landlord”—as defined in Section 2.4(a)(xi).
 
“HPRI Dock Lease”—as defined in Section 2.4(a)(xi).
 
“Illinois Land Trust”—Trust Number 3386, an Illinois Land Trust.
 
“Indebtedness”—without duplication, (a) obligations created, issued, or incurred
by an Acquired Company for borrowed money (whether by loan, the issuance and
sale of debt securities, or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person and including all accrued interest and any termination fees or
prepayment penalties); (b) obligations of an Acquired Company to pay the
deferred purchase or acquisition price of property, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the Ordinary Course of Business; (c) indebtedness of others secured by a lien
on the property of an Acquired Company, whether or not the indebtedness so
secured has been assumed by such Acquired Company, excluding, if such Acquired
Company is the lessee of property (whether pursuant to an operating lease or
capital lease), liens on such property securing indebtedness of the lessor; (d)
amounts drawn on letters of credit, surety bonds or similar obligations of an
Acquired Company and not repaid to the issuer of the letter of credit, surety
bond or similar obligation as of or immediately prior to the Closing; (e)
capital lease obligations of an Acquired Company; and (f) indebtedness of others
guaranteed by such Person to the extent of the amount of such indebtedness that
such Person has agreed to guarantee; provided, however, that Indebtedness shall
not include any items assumed under the Assumption Agreement.
 
“Indebtedness Payoff Amount”—the amount required to repay all Indebtedness of
the Acquired Companies outstanding as of immediately prior to the Closing.
 
“Independent Auditor”—as defined in Section 3.4.
 
“Initial Adjustment Amount”—as defined in Section 2.1(b).
 
“Initial Cash Purchase Price”—the total amount of cash to be paid to the Sellers
under Section 2.2(b)(i).
 
“Initial Payment Certificate”—as defined in Section 2.1(a).
 
“Intellectual Property”—all of the following in any jurisdiction throughout the
world: (a) all patents; (b) all trademarks, service marks, trade dress, logos,
slogans, trade names, together with all applications, registrations, and
renewals in connection therewith; (c) all corporate names; (d) all Internet
domain names and website addresses; (e) all rights to telephone numbers; (f) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith; (g) all trade secrets and confidential
business information (not including any trade secrets or confidential business
information that has become publicly known, or generally known within the
restaurant industry or any segment of the restaurant industry, or known by any
competitor of any of the Acquired Companies without an express disclosure of
such trade secret or information by any of the Acquired Companies); (h) all
rights to use the names and likenesses of natural persons and so called
“publicity rights”; and (i) all computer software (including data and related
documentation).
 
8

--------------------------------------------------------------------------------


 
“Interim Balance Sheet”—as defined in Section 3.4.
 
“Interim Financial Statements”—as defined in Section 3.4.
 
“Investment Company Act”—the Investment Company Act of 1940, as amended, and
regulations and rules issued pursuant to that act or any successor law.
 
“IRS”—the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.
 
“Knowledge”—
 
(a)  A Seller will be deemed to have “Knowledge” of a particular fact or other
matter if such individual is a director of any Acquired Company and is actually
aware of such fact or other matter.
 
(b)  The Acquired Companies will be deemed to have “Knowledge” of a particular
fact or other matter if Neil Kiefer or Bruce Clark is actually aware of such
fact or other matter or if Neil Kiefer or Bruce Clark could be expected to
discover or otherwise become aware of such fact or other matter if Neil Kiefer
or Bruce Clark, acting within the scope of his duties to the Acquired Companies,
had conducted a reasonable investigation within the Acquired Companies
concerning the existence of such fact or other matter (taking into account, in
determining whether a reasonable investigation has been made, the nature and
size of the Acquired Companies and the customary reporting relationships within
the Acquired Companies).
 
“Lease Agreements”—as defined in Section 2.4(a)(iv).
 
“Legal Requirement”—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, rule, statute, or treaty.
 
“Letter of Credit”—as defined in Section 2.8.
 
“license”—license or sublicense, whether or not capitalized.
 
“Marketing Services Agreement”—as defined in Section 2.4(c).
 
“Material Adverse Change”—any change or event that has had, or would reasonably
be expected to have, individually or in the aggregate, an effect materially
adverse to the business, condition (financial or otherwise), or results of
operations of the Acquired Companies, taken as a whole, or on the ability of any
of the Acquired Companies or Sellers to consummate the Contemplated Transactions
or to perform any of their respective material obligations under this Agreement
or other transaction documents with respect to this Agreement; provided,
however, that none of the following shall be deemed to constitute, and none of
the following shall be taken into account in determining whether there has been,
a Material Adverse Change: any adverse change, event, development, or effect
arising from, resulting from or relating to (a) general business or economic
conditions, but only to the extent any such change, event, development, or
effect does not disproportionately impact the Acquired Companies, (b) conditions
within the industry in which the Acquired Companies conduct business, but only
to the extent any such change, event, development, or effect does not
disproportionately impact the Acquired Companies, (c) national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or any military or terrorist attack upon the United States, or any of
its territories, possessions, or diplomatic or consular offices or upon any
military installation, equipment or personnel of the United States and (d) any
change in accounting principles, rules or procedures announced by the Financial
Accounting Standards Board.
 
9

--------------------------------------------------------------------------------


 
“Multiemployer Plan”—as defined in Section 3.10(f).
 
“Net Working Capital”— the result of (i) the sum of all current assets of the
Acquired Companies (excluding any assets assigned under the Assumption
Agreement), minus (ii) the sum of all current liabilities (excluding
Indebtedness and the items assumed under the Assumption Agreement) of the
Acquired Companies, in each case determined in accordance with GAAP applied on a
basis consistent with the Acquired Companies Accounting Practices and
Procedures, as adjusted to remove those items which as a result of the
consummation of the transactions contemplated by this Agreement would not be
included as a current asset or current liability on the consolidated balance
sheet of Buyer and its Subsidiaries immediately after the Closing. For the
avoidance of doubt, the Sellers’ Expenses shall not be deemed to be a current
liability of the Acquired Companies.
 
“Net Working Capital Adjustment Amount”—as defined in Section 2.5(c).
 
“Net Working Capital Objections Statement”—as defined in Section 2.5(a).
 
“Net Working Capital Statement”—as defined in Section 2.5(a).
 
“New Store”—the Restaurant owned and operated by Hooters of Melrose Park, Inc.
pursuant to a valid and enforceable license to use the Hooters Trademarks and
operate it as a Hooters restaurant.
 
“New Store Adjusted Percentage Share”— for each Seller, the percentage set forth
as such Seller’s “New Store Adjusted Percentage Share” in Exhibit E.
 
“New Store End Date”—the last day of the New Store Period.
 
“New Store Objections Statement”—as defined in Section 2.6(a).
 
“New Store Payment”—as defined in Section 2.6(b).
 
“New Store Period”—the first 13 full four week reporting periods completed after
the New Store first opened for business to the public.
 
“New Store Purchase Price”—the amount equal to the product of (a) the New Store
Weighted Average EBITDA Multiple, multiplied by (b) the New Store’s EBITDA for
the New Store Period.
 
“New Store Statement”—as defined in Section 2.6(a).
 
“New Store Weighted Average EBITDA Multiple”—the number set forth as “New Store
Weighted Average EBITDA Multiple” in Exhibit L.
 
“Noncompetition Agreements”—as defined in Section 2.4(a)(i)(C).
 
10

--------------------------------------------------------------------------------


 
“Occupational Safety and Health Law”—any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards.
 
“Option 1 Seller”—a Seller that will receive cash consideration and Chanticleer
Common Stock consideration in accordance with Exhibit 2.2(b)(ii).
 
“Option 2 Seller”—a Seller that will receive only cash consideration in
accordance with Exhibit 2.2(b)(ii).
 
“Order”—any award, decision, injunction, judgment, order, ruling, or verdict
entered, issued, made, or rendered by any court, administrative agency, or other
Governmental Body or by any arbitrator and any settlement or agreement which the
parties thereto have agreed shall be administered or enforced by a court or
arbitral body.
 
“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the “Ordinary Course of Business” only if such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the normal operations of such Person.
 
“Organizational Documents”—(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the limited partnership agreement and the
certificate of limited partnership of a limited partnership; and (c) any
amendment to any of the foregoing.
 
“Ownership Interests”—the Shares and the Partnership Interests.
 
“Partnership Interests”—the partnership interests of Hooters of Manhattan, Ltd.
 
“Percentage Share”—for each Seller, the percentage set forth as such Seller’s
“Percentage Share” in Exhibit G.
 
“Permitted Encumbrances”—as defined in Section 3.6.
 
“Person”—any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
organization, or other entity (but not including a Governmental Body).
 
“Proceeding”—any action, arbitration, audit, hearing, investigation, mediation,
suit or other litigation (whether civil, criminal, administrative or
investigative) commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body, court, arbitrator or mediator.
 
“Proposed Allocation”—as defined in Section 10.10(h)(iii).
 
“Proprietary Rights Agreement”—as defined in Section 3.17(b).
 
“Ranieri Revocable Trust”—in the case of (a) Eleanor Ranieri, the Eleanor
Ranieri Revocable Living Trust dated December 19, 1991 (as amended), of which
Eleanor Ranieri and William Ranieri are co-trustees, or (b) William Ranieri, the
William R. Ranieri Revocable Living Trust dated December 19, 1991 (as amended),
of which Eleanor Ranieri and William Ranieri are co-trustees.
 
“Related Person”—any member of an individual’s immediate family or Affiliate
thereof.
 
“Release”—any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping, or other releasing into the Environment, whether intentional
or unintentional.
 
“Remaining Companies Acquisition”—as defined in Section 2.2(a).
 
11

--------------------------------------------------------------------------------


 
“Remaining Companies Interests”—all of the Shares (other than the issued and
outstanding shares of capital stock of HI).
 
“Representative”—with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, prospective lenders, and financial
advisors.
 
“Required Financial Information”—as defined in Section 5.11.
 
“Restaurants”—the restaurants operated by the Acquired Companies or an Affiliate
of the Acquired Companies.
 
“Sale Bonus Payment Releases”—as defined in Section 7.11.
 
“Sale Bonus Payments”—amounts owed to each of Neil Kiefer, Bruce Clark and Sal
Melilli under his Sale Participation Agreement.
 
“Sale Participation Agreement”— in the case of (a) Neil Kiefer, an Amended and
Restated Sale Participation Agreement, dated October 13, 1999, by and among,
inter alia, HMC and Neil Kiefer, (b) Bruce Clark, an Amended and Restated Sale
Participation Agreement, dated October 13, 1999, by and among, inter alia, HMC
and Bruce Clark, or (c) Sal Melilli, a Sale Participation Agreement, dated
September 12, 2006, by and among, inter alia, HMC and Sal Melilli.
 
“SEC”—the Securities and Exchange Commission.
 
“Section 338 Allocation Forms”—as defined in Section 10.10(h)(iii).
 
“Section 338 Election Forms”—as defined in Section 10.10(h)(ii).
 
“Section 338 Elections”—as defined in Section 10.10(h)(i).
 
“Securities Act”—the Securities Act of 1933, as amended, and regulations and
rules issued pursuant to that act or any successor law.
 
“Seller(s)”—as defined in the Preamble of this Agreement.
 
“Seller Indemnified Persons”—as defined in Section 10.4.
 
“Seller Individual Representations”—as defined in Article 3.
 
“Seller Representative”—as defined in the Preamble of this Agreement.
 
“Seller Revocable Trust”—in the case of (a) Gilbert Di Giannantonio, his Di
Giannantonio Revocable Trust, (b) Paulette Di Giannantonio, her Di Giannantonio
Revocable Trust, (c) Susan G. Johnson, The Susan G. Johnson Revocable Living
Trust dated September 7, 2006, of which Susan G. Johnson is trustee, (d) Eleanor
Ranieri, her Ranieri Revocable Trust, or (e) William Ranieri, his Ranieri
Revocable Trust.
 
“Sellers’ Closing Documents”—as defined in Section 3.2(a).
 
“Sellers’ EBITDA Objections Statement”—as defined in Section 2.7(a)(ii).
 
“Sellers’ EBITDA Statement”—as defined in Section 2.7(a)(i).
 
“Sellers’ Expenses”—all fees and expenses payable to the Acquired Companies’ and
Sellers’ advisors in connection with the transactions contemplated by this
Agreement, in each case to the extent unpaid as of the Closing Date.
 
12

--------------------------------------------------------------------------------


 
“Sellers Fundamental Representation(s)”—as defined in Section 10.6.
 
“Seller’s Release”—as defined in Section 2.4(a)(i)(B).
 
“Serviced Companies”—Brandon Realty, BWC LP Co., Florida Hooters LLC, Hampton
Road Development LLP, HG Casino Management Inc., Hooters Foods, Inc., Hooters
Gaming Corporation, Hooters Gaming LLC, Hooters of Palm Harbor, Inc., Hooters of
Staten Island Ltd., Hooters of Staten Island, Inc., Hooters of Vernon Hills,
Inc., Illinois Land Trust, Moes of Oakbrook, LLC, NGK LP Co., Pete & Shorty’s of
Clearwater, Inc., Pete & Shorty’s, Inc., Southwest Grill Development, LLC, HGHC,
HGLC, HMHC and HMLC.
 
“Shareholders Agreement”—the Amended and Restated Shareholders Agreement dated
as of May 20, 1994, by and among William and Eleanor Ranieri, Gilbert and
Paulette Di Giannantonio, Dennis and Susan Johnson, Edward Droste and Pamela
Blakely.
 
“Shares”—as defined in the Recitals of this Agreement.
 
“Stock Percentage”— for each Seller, the percentage set forth as such Seller’s
“Stock Percentage” in Exhibit K.
 
“Stock Purchase Price”—the value of Chanticleer Shares to be paid to the Sellers
under Section 2.2(b)(ii).
 
“Straddle Period”—as defined in Section 10.10(a).
 
“Subsidiary”—with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority or plurality of that corporation’s or other Person’s board of directors
or similar governing body, or otherwise having the power to direct the business
and policies of that corporation or other Person are held by the Owner or one or
more of its Subsidiaries.
 
“Tail Letter of Credit”—as defined in Section 2.8(a).
 
“Target Benefit Plan”—as defined in Section 3.10(a).
 
“Target Net Working Capital”—means $1,082,000.
 
“Tax”—any and all taxes, including, without limitation: (a) any net income,
alternative or add-on minimum, gross income, gross receipts, sales, use, ad
valorem, value added, transfer, franchise, profits, license, registration,
recording, documentary, conveyancing, gains, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental or
windfall profit, custom duty or other tax, governmental fee or other like
assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to tax or additional amount imposed by any Governmental Body
responsible for the imposition of any such tax (United States (federal, state or
local) or foreign); (b) in the case of any Acquired Company, liability for the
payment of any amount described in clause (a) as a result of being or having
been before the date hereof a member of an affiliated, consolidated, combined or
unitary group; and (c) liability for the payment of any amounts of the type
described in clause (a) as a result of being party to any agreement or any
express or implied obligation to indemnify any other Person.
 
“Tax Claim”—as defined in Section 10.10(e).


13

--------------------------------------------------------------------------------


 


“Tax Indemnification Agreement”—the Tax Indemnification Agreement dated as of
April 23, 2007, by and among Edward Droste, the Acquired Companies and certain
Affiliates of the Acquired Companies.
 
“Tax Period”—any period prescribed by any Governmental Body for which a Tax
Return is required to be filed or a Tax is required to be paid.
 
“Tax Return”—any return, report, information return, or other document
(including schedules thereto, other attachments thereto, amendments thereof, or
any related or supporting information) filed or required to be filed with any
taxing authority in connection with the determination, assessment, or collection
of any Tax or the administration of any laws, regulations, or administrative
requirements relating to any Tax.
 
“Threat of Release”—a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
 
“Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” against a Person if, to the Knowledge of
Sellers and the Acquired Companies, any demand, statement or notice in the
nature of a threat of a claim or Proceeding has been made in writing or, to the
actual knowledge of Neil Kiefer or Bruce Clark, with no duty to investigate,
orally.
 
“Transition Services Agreement”—as defined in Section 2.4(a)(ii)(F).
 
“Wachovia Agreement”—as defined in Section 2.4(a)(xiii).
 
SALE AND TRANSFER OF SHARES; CLOSING
 
Delivery of Estimate; Calculation of Initial Adjustment Amount
 
Not later than two (2) business days prior to the Closing Date, the Acquired
Companies shall deliver to Buyer a certificate (the “Initial Payment
Certificate”) setting forth (i) a good faith estimate of the Net Working Capital
as of 11:59 p.m. Tampa, Florida time on the day immediately preceding the
Closing Date (such estimate is referred to as the “Estimated Net Working
Capital”), (ii) the Indebtedness Payoff Amount, (iii) the Sellers’ Expenses, and
(iv) the Sale Bonus Payments.
 
For purposes hereof, the “Initial Adjustment Amount” means an amount equal to
(A) the amount, if any, by which the Estimated Net Working Capital exceeds the
Target Net Working Capital, minus (B) the amount, if any, by which the Target
Net Working Capital exceeds the Estimated Net Working Capital, minus (C) the
Sellers’ Expenses, minus (D) the Indebtedness Payoff Amount.
 
Purchase and Sale of Shares
 
At the Closing, upon the terms and subject to the conditions set forth in this
Agreement, (i) each Seller shall sell, assign and transfer to Buyer, and Buyer
shall purchase and acquire from each such Seller, all of the HI Shares held by
such Seller as such ownership is set forth in Exhibit 2.2(a) (the “HI
Acquisition”) (ii) immediately following the HI Acquisition, each Seller shall
sell, assign, transfer, and convey to HI, and HI shall purchase and acquire from
each such Seller, and Buyer shall cause HI to purchase and acquire from each
Seller, all of the Remaining Companies Interests (other than the HG Shares and
HMC Shares) held by such Seller as such ownership is set forth in Exhibit 2.2(a)
and (iii) immediately following the HI Acquisition, Sellers shall cause HGHC to
sell, assign, transfer, and convey to HI, and HI shall purchase and acquire from
HGHC, the HG Shares, and (iv) immediately following the HI Acquisition, Sellers
shall cause HMHC to sell, assign, transfer, and convey to HI, and HI shall
purchase and acquire from HMHC, the HMC Shares (the acquisition of shares of
capital stock being described in subsections (ii),(iii) and (iv) above being
collectively called the “Remaining Companies Acquisition”). Buyer agrees to pay
the Aggregate Purchase Price to Sellers for the Shares in accordance with the
terms of this Agreement.
 
14

--------------------------------------------------------------------------------


 
At the Closing, Buyer shall pay (i) to each Seller, by wire transfer of
immediately available funds to the account designated by such Seller, the sum of
(x) the amount of cash set forth opposite such Seller’s name in the “Amount of
Cash” column of Exhibit 2.2(b)(ii) and (y)  the product of the Initial
Adjustment Amount (which may be a positive or negative amount or zero),
multiplied by such Seller’s Adjusted Percentage Share and (ii) to each Option 1
Seller, the number of shares of common stock of Chanticleer, par value $0.0001
per share (“Chanticleer Common Stock”), set forth opposite such Seller’s name in
the “Number of Shares of Chanticleer Common Stock” column of Exhibit 2.2(b)(ii)
(the “Chanticleer Shares”). Buyer and the Seller Representative shall complete
the “Number of Shares of Chanticleer Common Stock” column of Exhibit 2.2(b)(ii)
at or prior to the Closing. For purposes of this Section 2.2(b) and Exhibit
2.2(b)(ii), the value of each share of Chanticleer Common Stock shall be the
cash purchase price per share of Chanticleer Common Stock paid by each equity
investor in connection with the Financing (irrespective of any warrants
exercisable for Chanticleer Common Stock issued to the purchasers of Chanticleer
Common Stock in connection with the Financing); provided that if Chanticleer or
any of its Affiliates enters into an HOA Acquisition Transaction or publicly
announces the execution of a letter of intent relating thereto prior to Closing,
such value shall not exceed $7.00 per share after giving effect to a 10 for 1
reverse stock split of the Chanticleer Common Stock. Any warrants issued to the
purchasers of Chanticleer Common Stock in connection with the Financing as of
the Closing shall have an exercise price per share not less than the cash
purchase price per share of Chanticleer Common Stock paid by each equity
investor in connection with the Financing, subject to customary adjustments for
stock splits, stock dividends, combinations, recapitalizations and the like.
 
The Closing
 
Subject to the terms and conditions of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of HMC, 107 Hampton Road, Suite 200, Clearwater, FL 33759, at 9:00
am local time on the second business day following satisfaction or waiver of all
of the closing conditions set forth in Articles 7 and 8 (other than those to be
satisfied at the Closing) or at such other location and on such other date as is
mutually agreed to by Buyer and Sellers. The date on which the Closing shall
occur is referred to herein as the “Closing Date.”
 
15

--------------------------------------------------------------------------------




Closing Obligations
 
Obligations of Sellers at Closing:
 
each Seller will deliver to Buyer:
 
the certificate(s) representing all of the shares of capital stock of HI held by
such Seller duly endorsed for transfer or accompanied by appropriate transfer
documents;
 
a release in the form of Exhibit 2.4(a)(i)(B) executed by each Seller (the
“Seller’s Release”);
 
a noncompetition agreement in the form of Exhibit 2.4(a)(i)(C) executed by each
Seller (all of such noncompetition agreements being collectively called the
“Noncompetition Agreements”);
 
Sellers will deliver to Buyer:
 
the executed Letter of Credit;
 
a termination of the Shareholders Agreement and a waiver of any prohibitions or
restrictions on the transfer of the Shares to Buyer under the terms of this
Agreement, each executed by each Seller;
 
executed Section 338 Election Forms;
 
evidence to Buyer that notices executed by each Seller have been given to each
charity listed in Exhibit 2.4(a)(ii)(D) stating that Sellers assume the
respective monetary charity commitments listed in Exhibit 2.4(a)(ii)(D) in form
and substance reasonably satisfactory to Buyer, which notices shall be in full
force and effect as of the Closing;
 
a form of notice to the IRS in accordance with the requirements of Treasury
Regulations Section 1.1445-2(b)(2) executed by each Seller and in form and
substance reasonably acceptable to Buyer, along with written authorization for
Buyer to deliver such notice form to the IRS on behalf of the Acquired
Companies;
 
a transition services agreement, in the form of Exhibit 2.4(a)(ii)(F) executed
by each of the Serviced Companies, under which Buyer will provide certain
services to the Serviced Companies under the terms of such agreement (the
“Transition Services Agreement”);
 
evidence to Buyer (1) of the receipt of Consents to the consummation of the
Contemplated Transactions from the parties listed in Sections 3.2(c) and 3.2(d)
of the Disclosure Schedule except to the extent that the terms of Sections
3.2(c) and 3.2(d) of the Disclosure Schedule expressly provide that such
Consents shall not be obtained by the Acquired Companies at or prior to the
Closing; and (2) that notices of the consummation of the Contemplated
Transactions have been given to the parties listed in Sections 3.2(c) and 3.2(d)
of the Disclosure Schedule except to the extent that Sections 3.2(c) and 3.2(d)
of the Disclosure Schedule expressly provide that such notices will not be given
by the Acquired Companies at or prior to the Closing;
 
16

--------------------------------------------------------------------------------


 
an assignment and assumption agreement in the form of Exhibit 2.4(a)(ii)(H)
executed by each Seller (the “Assumption Agreement”) under which the Acquired
Companies shall assign to Sellers, and Sellers shall assume and agree to hold
Buyer and the Acquired Companies harmless against (1) the suite lease at Raymond
James Stadium, the security deposits therefor and the season tickets for the
Tampa Bay Buccaneers relating thereto; (2) the obligations of any one or more of
the Acquired Companies under the Consulting Termination Agreement and the Tax
Indemnification Agreement; (3) the Charity Commitments; and (4) certain worker’s
compensation insurance policies and programs;
 
(i) replacement letters of credit for, (ii) evidence of the cash
collateralization of or (iii) assignment to a Person other than an Acquired
Company of, those letters of credit listed in Exhibit 2.4(a)(ii)(I) and, in each
case, an agreement to irrevocably release the account parties thereunder and to
terminate all such letters of credit from the letter of credit beneficiary
thereunder on terms satisfactory to Buyer;
 
a memorandum of lease relating to the leased real property of each Brandon Lease
Company Restaurant substantially in the form of Exhibit 2.4(a)(ii)(J);
 
a Sellers real estate certificate relating to the leased real property of each
Restaurant in the form of Exhibit 2.4(a)(ii)(K);
 
a certificate evidencing the accuracy of the representations and warranties set
forth in Article 3 in the form of Exhibit 2.4(a)(ii)(L); and
 
an assignment and assumption agreement in the form of Exhibit 2.4(a)(ii)(M)
executed by HMC (the “Advertising Assumption Agreement”) under which
Hooters-on-Location, Inc. and Provident Advertising & Marketing, Inc. assign to
HMC, and HMC assumes and agrees to perform (or caused to be performed) and to
hold Hooters-on-Location, Inc. and Provident Advertising & Marketing, Inc.
harmless against, the agreements listed in Exhibit 2.4(a)(ii)(M) that were
entered into by Hooters-on-Location, Inc. or Provident Advertising & Marketing,
Inc. (or an Affiliate of either) for the benefit of the Acquired Companies; and
 
17

--------------------------------------------------------------------------------


 
(A) each Seller will deliver to HI certificates, if any, representing the
Remaining Companies Interests held directly by such Seller in the Acquired
Companies that are corporations (except HG and HMC), (B) Sellers who are
shareholders of HGHC will cause HGHC to deliver to HI certificates, if any,
representing the HG Shares, and (C) Sellers who are shareholders of HMHC will
cause HMHC to deliver to HI certificates, if any, representing the HMC Shares,
in each case duly endorsed (or accompanied by duly executed stock powers) for
transfer to HI;
 
Sellers shall cause Brandon Realty, HGLC or HMLC, as the case may be, as
landlord, to execute and deliver to Buyer a lease agreement between such
landlord and the applicable Brandon Lease Company, as tenant, substantially in
the form attached to this Agreement as Exhibit 2.4(a)(iv) (the “Lease
Agreements”); the rental amounts for each of the applicable Brandon Lease
Companies are attached to Exhibit 2.4(a)(iv);
 
Sellers shall cause the Illinois Land Trust, HG and HMC to distribute or
otherwise transfer the real properties listed in Exhibit 2.4(a)(v) to HGLC and
HMLC, respectively, as provided in Exhibit 2.4(a)(v), and shall take all other
necessary actions such that the combined balance sheet of the Acquired Companies
as of the Closing Date shall not be required to include such real property or
any Encumbrances that constitute a lien on such real property, and all
Indebtedness with respect to such real properties shall be paid off in full by
the Acquired Companies or re-financed by Sellers so that such Indebtedness is no
longer an obligation of any of the Acquired Companies;
 
Sellers shall have caused the Acquired Companies to pay the Sale Bonus Payments
at or prior to the Closing;
 
Edward Droste shall have executed and delivered to the Acquired Companies a
release of all obligations of the Acquired Companies under the Consulting
Termination Agreement and the Tax Indemnification Agreement in the form of
Exhibit 2.4(a)(vii) (the “Edward Droste Release”);
 
18

--------------------------------------------------------------------------------


 
Sellers shall deliver a subordination and non-disturbance agreement for each
Lease Agreement, executed by Brandon Realty, HGLC, or HMLC, as the case may
be, Wachovia Bank, N.A. and the respective Brandon Lease Companies substantially
in the form of Exhibit 2.4(a)(viii);
 
Edward Droste shall make a capital contribution totaling Two Hundred Ninety
Seven Thousand One Hundred Eighty Nine Dollars ($297,189) to HI, pursuant to the
Consulting Termination Agreement, for the benefit of HI and such other Acquired
Companies to which Edward Droste is required to make such capital contribution
under the Consulting Termination Agreement. Such amount shall be included as a
current asset of the Acquired Companies for purposes of determining the Net
Working Capital unless otherwise included in such determination as cash;
 
Sellers shall have caused the Acquired Companies, at or prior to Closing, to
terminate and satisfy all outstanding obligations under each of (i) the Amended
and Restated Executive Retirement Bonus Agreement with Neil G. Kiefer, dated
October 13, 1999, (ii) the Amended and Restated Executive Retirement Bonus
Agreement with Bruce W. Clark, dated October 13, 1999, and (iii) the Executive
Retirement Bonus Agreement with Salvatore Melilli, dated September 12, 2006;
 
Sellers and the Acquired Companies shall use their commercially reasonable
efforts to attempt to obtain the consent of the Board of Trustees of the
Internal Improvement Trust Fund of the State of Florida (the “HPRI Dock
Landlord”) to the assignment of Brandon Realty's interest in the Sovereignty
Submerged Lands Lease Renewal, effective June 5, 2006 to June 5, 2011, by and
between Brandon Realty and the HPRI Dock Landlord (the “HPRI Dock Lease”), to
HPRI. If Brandon Realty does not obtain such consent prior to Closing, Sellers
shall cause Brandon Realty to, prior to the Closing, to the extent permitted by
law, grant HPRI a license to use the 12-slip docking facility and related
amenities that are the subject of the HPRI Dock Lease at no cost to HPRI on the
terms and conditions set forth in the Port Richey Lease Rider in the form of
Exhibit 2.4(a)(xi);
 
19

--------------------------------------------------------------------------------


 
Sellers shall cause the Acquired Companies, not later than two (2) business days
prior to the Closing Date, to deliver to Buyer a payoff letter in form and
substance reasonably satisfactory to Buyer relating to all Indebtedness under
that certain Amended and Restated Loan Agreement dated April 11, 2007, by and
between Bank of America, N.A., certain of the Acquired Companies, and certain
other Affiliates of the Acquired Companies (the “BofA Agreement”), indicating
the aggregate amount of such Indebtedness outstanding as of the Closing Date
(including any interest or fees accrued thereon and any prepayment or similar
penalties and expenses associated with the prepayment of such Indebtedness on
the Closing Date) and an agreement that, if such aggregate amount so indicated
is paid to the applicable lender on the Closing Date, such Indebtedness shall be
repaid in full, such agreement shall be terminated, all Encumbrances securing
such Indebtedness encumbering any real or personal property of any of the
Acquired Companies shall be released, and the Acquired Companies shall have been
released from any and all liabilities and obligations of any nature thereunder
and under any related documents; and
 
Sellers shall cause the Acquired Companies to be released from all Indebtedness
and other liabilities and obligations of any nature under that certain Loan
Agreement dated May 23, 2000, by and between Brandon Realty, HG, Western Springs
National Bank and Trust, and First Union National Bank, as amended (the
“Wachovia Agreement”) and under any related documents, and all Encumbrances
securing such Indebtedness encumbering any real or personal property of any of
the Acquired Companies shall be released.
 
Obligations of Buyer at Closing:


Buyer, on behalf of itself and HI, shall deliver to each of Sellers the
consideration specified in Section 2.2(b) in the manner provided in Section
2.2(b);
 
20

--------------------------------------------------------------------------------


 
Buyer shall deliver to Sellers:
 
the Lease Agreements, executed by the Acquired Companies that are designated as
tenants or lessees in the Lease Agreements and the related guarantee in the form
of Exhibit 2.4(b)(ii)(A);
 
the Noncompetition Agreements, executed by Buyer;
 
the Transition Services Agreement, executed by HMC;
 
an Acquired Companies’ Release in the form of Exhibit 2.4(b)(ii)(D) (the
“Acquired Companies’ Release”), executed by the Acquired Companies; and
 
a certificate evidencing the accuracy of the representations and warranties set
forth in Article 4 in the form of Exhibit 2.4(b)(ii)(E); and
 
Buyer shall pay, or cause to be paid and satisfied, the Sellers’ Expenses that
remain outstanding as of the Closing.
 
Additional Delivery. At or prior to the Closing, the Acquired Companies and
Provident Advertising & Marketing, Inc. will enter into a Marketing Services
Agreement (the “Marketing Services Agreement”), a copy of which is attached to
this Agreement as Exhibit 2.4(c).
 
National Advertising Fund Contribution. On the date immediately preceding the
Closing, or prior thereto, Sellers shall cause the Acquired Companies to have
made $200,000 of voluntary contributions to the HOA National Advertising Fund
between January 1, 2008 and the date immediately preceding the Closing.
 
Final Net Working Capital Determination
 
As promptly as possible, but in any event within 60 days after the Closing Date,
Buyer will deliver to Seller Representative a combined balance sheet of the
Acquired Companies as of 11:59 p.m. Tampa, Florida time on the day immediately
preceding the Closing Date and a reasonably detailed statement (the “Net Working
Capital Statement”) setting forth Buyer’s calculation of the Net Working Capital
as of 11:59 p.m. Tampa, Florida time on the day immediately preceding the
Closing Date. After delivery of the Net Working Capital Statement, Seller
Representative and Sellers’ accountants shall be permitted reasonable access to
review the Acquired Companies’ books, records, and work papers related to the
preparation of the Net Working Capital Statement. Seller Representative and
Sellers’ accountants may make inquiries of Buyer, the Acquired Companies, and
their respective accountants and employees regarding questions concerning or
disagreements with the Net Working Capital Statement arising in the course of
their review thereof, and Buyer shall use its, and shall cause the Acquired
Companies to use their, commercially reasonable efforts to cause any such
accountants and employees to cooperate with and respond to such inquiries and
provide necessary documentation to Seller Representative. If Seller
Representative has any objections to the Net Working Capital Statement, Seller
Representative shall deliver to Buyer a statement setting forth Seller
Representative’s objections thereto (“Net Working Capital Objections
Statement”). If a Net Working Capital Objections Statement is not delivered to
Buyer within 30 days after delivery of the Net Working Capital Statement, the
Net Working Capital Statement shall be final, binding on, and non-appealable by,
the parties hereto. Seller Representative and Buyer shall negotiate in good
faith to resolve any objections set forth in the Net Working Capital Objections
Statement (and all such discussions related thereto shall, unless otherwise
agreed by Buyer and Seller Representative, be governed by Rule 408 of the
Federal Rules of Evidence (and any applicable similar state rule)), but if they
do not reach a final resolution within 30 days after the delivery of the Net
Working Capital Objections Statement, Seller Representative and Buyer shall
submit such dispute to an accounting firm of national standing mutually agreed
to by the Seller Representative and Buyer (the “Dispute Independent Auditor”).
Seller Representative and Buyer shall use reasonable efforts to cause the
Dispute Independent Auditor to resolve all such disagreements as soon as
practicable. For purposes of resolving any such disagreements, the Net Working
Capital shall be calculated in accordance with the definition thereof in this
Agreement. The resolution of the dispute by the Dispute Independent Auditor
shall be final, binding on, and non-appealable by, the parties hereto. The Net
Working Capital Statement shall be modified if necessary to reflect such
resolution. The fees and expenses of the Dispute Independent Auditor shall be
allocated to be paid by Buyer, on the one hand, and/or Sellers, on the other
hand, based upon the percentage which the portion of the contested amount not
awarded to each party bears to the amount actually contested by such party, as
determined by the Dispute Independent Auditor.
 
21

--------------------------------------------------------------------------------


 
If the Net Working Capital, as finally determined pursuant to Section 2.5(a)
above, is greater than the Estimated Net Working Capital, Buyer shall pay to
each Seller such Seller’s Adjusted Percentage Share of such excess in accordance
with Section 2.5(c). If the Net Working Capital, as finally determined pursuant
to Section 2.5(a) above, is less than the Estimated Net Working Capital, Sellers
shall pay such shortfall to Buyer in accordance with Section 2.5(c), with each
Seller jointly and severally obligated to pay such shortfall. 
 
The net amount (if any) owed pursuant to Section 2.5(b) by Buyer to Sellers, on
the one hand, or Sellers to Buyer, on the other hand, is referred to as the “Net
Working Capital Adjustment Amount.” Payment of the Net Working Capital
Adjustment Amount shall be paid by delivery of immediately available funds to an
account designated by the recipient party(ies) within five (5) business days
after the date of final determination.


New Store Purchase Price Determination
 
As promptly as possible, but in any event within 60 days after the later of the
New Store End Date and the Closing Date, Buyer will deliver to Seller
Representative a reasonably detailed statement (the “New Store Statement”)
setting forth Buyer’s calculation of the New Store’s EBITDA for the New Store
Period and the New Store Purchase Price (the “Estimated New Store Purchase
Price”). After delivery of the New Store Statement, Seller Representative and
Sellers’ accountants shall be permitted reasonable access to review the New
Store’s books, records, and work papers related to the preparation of the New
Store Statement. Seller Representative and Sellers’ accountants may make
inquiries of Buyer and the New Store and their respective accountants and
employees regarding questions concerning or disagreements with the New Store
Statement arising in the course of the Sellers’ or Seller Representative’s
review thereof, and Buyer shall use its, and shall cause the New Store to use
its, commercially reasonable efforts to cause any such accountants and employees
to cooperate with and respond to such inquiries and provide necessary
documentation to Seller Representative. If Seller Representative has any
objections to the New Store Statement, Seller Representative shall deliver to
Buyer a statement setting forth Seller Representative’s objections thereto (the
“New Store Objections Statement”). If the New Store Objections Statement is not
delivered to Buyer within 30 days after delivery of the New Store Statement, the
New Store Statement shall be final, binding on, and non-appealable by, the
parties hereto. Seller Representative and Buyer shall negotiate in good faith to
resolve any objections set forth in the New Store Objections Statement (and all
such discussions related thereto shall, unless otherwise agreed by Buyer and
Seller Representative, be governed by Rule 408 of the Federal Rules of Evidence
(and any applicable similar state rule)), but if they do not reach a final
resolution within 30 days after the delivery of the New Store Objections
Statement, Seller Representative and Buyer shall submit such dispute to the
Dispute Independent Auditor. Seller Representative and Buyer shall use
reasonable efforts to cause the Dispute Independent Auditor to resolve all such
disagreements as soon as practicable. For purposes of resolving any such
disagreements, the EBITDA of the New Store shall be calculated in accordance
with the definition of EBITDA in this Agreement (with respect to the New Store
Period). The resolution of the dispute by the Dispute Independent Auditor, other
than any dispute regarding whether Buyer has complied with Section 2.6(c), shall
be final, binding on, and non-appealable by, the parties hereto. The New Store
Statement shall be modified if necessary to reflect such resolution. The fees
and expenses of the Dispute Independent Auditor shall be allocated to be paid by
Buyer, on the one hand, and/or Sellers, on the other hand, based upon the
percentage which the portion of the contested amount not awarded to each party
bears to the amount actually contested by such party, as determined by the
Dispute Independent Auditor.
 
22

--------------------------------------------------------------------------------


 
Buyer will pay to each Seller such Seller’s New Store Adjusted Percentage
Share of the New Store Purchase Price, as finally determined pursuant to Section
2.6(a) and less such Seller’s New Store Adjusted Percentage Share of any fees
and expenses of the Dispute Independent Auditor allocated to Sellers pursuant to
Section 2.6(a) (the “New Store Payment”), as follows:


the product of (x) such Seller’s Cash Percentage, multiplied by(y) such Seller’s
New Store Payment will be paid by delivery of immediately available funds to an
account designated by such Seller, within five (5) business days after the date
of final determination pursuant to Section 2.6(a); and
 
23

--------------------------------------------------------------------------------


 
the product of (x) such Seller’s Stock Percentage, multiplied by(y) such
Seller’s New Store Payment will be paid to such Seller in shares of Chanticleer
Common Stock, within five (5) business days after the date of final
determination pursuant to Section 2.6(a). For purposes of this Section
2.6(b)(ii), the value of each share of Chanticleer Common Stock shall be the
cash purchase price per share of Chanticleer Common Stock paid by each equity
investor in connection with the Financing (irrespective of any warrants
exercisable for Chanticleer Common Stock issued to the purchasers of Chanticleer
Common Stock in connection with the Financing); provided that if Chanticleer or
any of its Affiliates enters into an HOA Acquisition Transaction or publicly
announces the execution of a letter of intent relating thereto prior to Closing,
such value shall not exceed $7.00 per share after giving effect to a 10 for 1
reverse stock split of the Chanticleer Common Stock.
 
Buyer shall have the right to offset any amounts owed but unpaid by Sellers to
Buyer with respect to the Net Working Capital Adjustment Amount, as specified in
Section 2.5(c), and EBITDA Adjustment Amount, as specified in Section 2.7(c)(i),
against its payment of the New Store Purchase Price.
 
Buyer shall operate the New Store during the New Store Period in a manner
reasonably consistent with the pre-Closing operation of the New Store by Hooters
of Melrose Park, Inc., subject to reasonable adjustments (based on the advice
and input of Neil Kiefer and Bruce Clark) that are necessary in order to respond
to market conditions that affect the New Store.
 
Acquired Companies Final EBITDA Determination
 
The procedure for determining the Acquired Companies Final EBITDA shall be
determined in accordance with (x) Section 2.7(a)(i) hereof if the Independent
Auditor completes and delivers to the Acquired Companies its audit report
relating to the 2007 Financial Statements on or before the Closing Date and (y)
Section 2.7(a)(ii) hereof if the Independent Auditor completes and delivers its
audit report relating to the 2007 Financial Statements after the Closing Date.
 
24

--------------------------------------------------------------------------------




As promptly as possible, but in any event within 10 days after the date the
Independent Auditor completes and delivers to the Acquired Companies its audit
report relating to the 2007 Financial Statements, Seller Representative will
deliver to Buyer a reasonably detailed statement (the “Sellers’ EBITDA
Statement”) setting forth Sellers’ calculation of the Acquired Companies Final
EBITDA. After delivery of the Sellers’ EBITDA Statement, Buyer’s accountants
shall be permitted reasonable access to review the Acquired Companies’ books,
records, and work papers related to the preparation of the Sellers’ EBITDA
Statement. Buyer’s accountants may make inquiries of Sellers and the Acquired
Companies, and their respective accountants and employees, regarding questions
concerning or disagreements with the Sellers’ EBITDA Statement arising in the
course of their review thereof, and Sellers shall use their commercially
reasonable efforts (and, prior to the Closing Date, shall cause the Acquired
Companies to use their commercially reasonable efforts to cause any such
accountants and employees of the Acquired Companies) to cooperate with and
respond to such inquiries and provide necessary documentation to Buyer. If Buyer
has any objections to the Sellers’ EBITDA Statement, Buyer shall deliver to
Seller Representative a statement setting forth Buyer’s objections thereto (the
“Buyer’s EBITDA Objections Statement”). If the Buyer’s EBITDA Objections
Statement is not delivered to Seller Representative within 30 days after
delivery of the Sellers’ EBITDA Statement, the Sellers’ EBITDA Statement shall
be final, binding on, and non-appealable by, the parties hereto. Seller
Representative and Buyer shall negotiate in good faith to resolve any objections
set forth in the Buyer’s EBITDA Objections Statement (and all such discussions
related thereto shall, unless otherwise agreed by Buyer and Seller
Representative, be governed by Rule 408 of the Federal Rules of Evidence (and
any applicable similar state rule)), but if they do not reach a final resolution
within 30 days after the delivery of the Buyer’s EBITDA Objections Statement,
Seller Representative and Buyer shall submit such dispute to the Dispute
Independent Auditor. Seller Representative and Buyer shall use reasonable
efforts to cause the Dispute Independent Auditor to resolve all such
disagreements as soon as practicable. For purposes of resolving any such
disagreements, the Acquired Companies Final EBITDA shall be calculated in
accordance with the definition of EBITDA in this Agreement. The resolution of
the dispute by the Dispute Independent Auditor, other than any dispute regarding
whether Buyer has complied with Section 2.7(c), shall be final, binding on, and
non-appealable by, the parties hereto. The Sellers’ EBITDA Statement shall be
modified if necessary to reflect such resolution. The fees and expenses of the
Dispute Independent Auditor shall be allocated to be paid by Buyer, on the one
hand, and/or Sellers, on the other hand, based upon the percentage which the
portion of the contested amount not awarded to each party bears to the amount
actually contested by such party, as determined by the Dispute Independent
Auditor.
 
25

--------------------------------------------------------------------------------


 
As promptly as possible, but in any event within 10 days after the date the
Independent Auditor completes and delivers to the Acquired Companies its audit
report relating to the 2007 Financial Statements, Buyer will deliver to Seller
Representative a reasonably detailed statement (the “Buyer’s EBITDA Statement”)
setting forth Buyer’s calculation of the Acquired Companies Final EBITDA. After
delivery of the Buyer’s EBITDA Statement, Seller Representative and Sellers’
accountants shall be permitted reasonable access to review the Acquired
Companies’ books, records, and work papers related to the preparation of the
Buyer’s EBITDA Statement. Seller Representative and Sellers’ accountants may
make inquiries of Buyer and the Acquired Companies, and their respective
accountants and employees, regarding questions concerning or disagreements with
the Buyer’s EBITDA Statement arising in the course of their review thereof, and
Buyer shall use its, and shall cause the Acquired Companies to use their,
commercially reasonable efforts to cause any such accountants and employees to
cooperate with and respond to such inquiries and provide necessary documentation
to Seller Representative. If Seller Representative has any objections to the
Buyer’s EBITDA Statement, Seller Representative shall deliver to Buyer a
statement setting forth Seller Representative’s objections thereto (the
“Sellers’ EBITDA Objections Statement”). If the Sellers’ EBITDA Objections
Statement is not delivered to Buyer within 30 days after delivery of the Buyer’s
EBITDA Statement, the Buyer’s EBITDA Statement shall be final, binding on, and
non-appealable by, the parties hereto. Seller Representative and Buyer shall
negotiate in good faith to resolve any objections set forth in the Sellers’
EBITDA Objections Statement (and all such discussions related thereto shall,
unless otherwise agreed by Buyer and Seller Representative, be governed by Rule
408 of the Federal Rules of Evidence (and any applicable similar state rule)),
but if they do not reach a final resolution within 30 days after the delivery of
the Sellers’ EBITDA Objections Statement, Seller Representative and Buyer shall
submit such dispute to the Dispute Independent Auditor. Seller Representative
and Buyer shall use reasonable efforts to cause the Dispute Independent Auditor
to resolve all such disagreements as soon as practicable. For purposes of
resolving any such disagreements, the Acquired Companies Final EBITDA shall be
calculated in accordance with the definition of EBITDA in this Agreement. The
resolution of the dispute by the Dispute Independent Auditor, other than any
dispute regarding whether Buyer has complied with Section 2.7(c), shall be
final, binding on, and non-appealable by, the parties hereto. The Buyer’s EBITDA
Statement shall be modified if necessary to reflect such resolution. The fees
and expenses of the Dispute Independent Auditor shall be allocated to be paid by
Buyer, on the one hand, and/or Sellers, on the other hand, based upon the
percentage which the portion of the contested amount not awarded to each party
bears to the amount actually contested by such party, as determined by the
Dispute Independent Auditor.
 
26

--------------------------------------------------------------------------------


 
If the Acquired Companies Final EBITDA, as finally determined pursuant to either
Section 2.7(a)(i) or Section 2.7(a)(ii) above, is greater than the Acquired
Companies Initial EBITDA, Buyer shall pay to each Seller, in accordance with
Section 2.7(c), the product of (i) such excess, multiplied by (ii) such Seller’s
Percentage Share, multiplied by (iii) such Seller’s EBITDA Multiple (the “EBITDA
Excess Adjustment Amount”). If the Acquired Companies Final EBITDA, as finally
determined pursuant to either Section 2.7(a)(i) or Section 2.7(a)(ii) above, is
less than the Acquired Companies Initial EBITDA, each Seller shall pay to Buyer,
in accordance with Section 2.7(c), the product of (i) such shortfall, multiplied
by (ii) such Seller’s Percentage Share, multiplied by (iii) such Seller’s EBITDA
Multiple (the “EBITDA Deficiency Adjustment Amount”).
 
The net amount (if any) owed pursuant to Section 2.7(b) by Buyer to Sellers, on
the one hand, or Sellers to Buyer, on the other hand, is referred to as the
“EBITDA Adjustment Amount.” If Sellers are owed the EBITDA Adjustment Amount
from Buyer, Buyer shall, within fifteen (15) days after the date of the final
determination of the Acquired Companies Final EBITDA, pay (i) to each Option 2
Seller such Seller’s EBITDA Excess Adjustment Amount by delivering immediately
available funds equal to such Seller’s EBITDA Excess Adjustment Amount to the
account designated by such Seller, and (ii) to each Option 1 Seller such
Seller’s EBITDA Excess Adjustment Amount by delivering to such Seller (A)
immediately available funds to the account designated by such Seller equal to
such Seller’s Cash Percentage of such Seller’s EBITDA Excess Adjustment Amount
and (B) shares of Chanticleer Common Stock equal in value to such Seller’s Stock
Percentage of such Seller’s EBITDA Excess Adjustment Amount. If Buyer is owed
the EBITDA Adjustment Amount from Sellers, (i) each Option 2 Seller shall pay to
Buyer such Seller’s EBITDA Deficiency Adjustment Amount by delivering
immediately available funds equal to such Seller’s EBITDA Deficiency Adjustment
Amount to the account designated by Buyer, and (ii) each Option 1 Seller shall
pay to Buyer such Seller’s EBITDA Deficiency Adjustment Amount by delivering to
Buyer (A) immediately available funds to the account designated by Buyer equal
to such Seller’s Cash Percentage of such Seller’s EBITDA Deficiency Adjustment
Amount and (B) shares of Chanticleer Common Stock, endorsed for transfer or
accompanied by appropriate transfer documents, equal in value to such Seller’s
Stock Percentage of such Seller’s EBITDA Deficiency Adjustment Amount, in each
case, within fifteen (15) days after the date of the final determination of the
Acquired Companies Final EBITDA. For purposes of this Section 2.7(c), the value
of each share of Chanticleer Common Stock shall be the cash purchase price per
share of Chanticleer Common Stock paid by each equity investor in connection
with the Financing (irrespective of any warrants exercisable for Chanticleer
Common Stock issued to the purchasers of Chanticleer Common Stock in connection
with the Financing); provided that if Chanticleer or any of its Affiliates
enters into an HOA Acquisition Transaction or publicly announces the execution
of a letter of intent relating thereto prior to Closing, such value shall not
exceed $7.00 per share after giving effect to a 10 for 1 reverse stock split of
the Chanticleer Common Stock.
 
27

--------------------------------------------------------------------------------


 
Letter of Credit
 
At the Closing, Sellers will deliver to Buyer an irrevocable, unconditional
letter of credit issued by a bank in the United States having at least $100
billion in assets and a Standard & Poor’s credit rating of AA- or higher on the
Closing Date, which letter of credit will be in the form of, and shall contain
the terms in, Exhibit 2.8 (the “Letter of Credit”). The Letter of Credit shall
be in the amount of Six Million Dollars ($6,000,000), and shall secure any of
Sellers’ obligations under Sections 2.5 and 2.7 and any claim of the Buyer
Indemnified Persons, or any of them, pursuant to Article 10, subject to the
terms and limitations of this Agreement. The term of the Letter of Credit shall
be the eighteen (18) months immediately following the Closing Date; provided,
however, that, at Sellers’ election, either (x) the term of the Letter of Credit
shall continue beyond such 18-month term, and Sellers shall cause such term to
continue, in the amount of any then outstanding claims that are then pending by
any Buyer Indemnified Person pursuant to Sections 2.5 or 2.7 or Article 10,
notice of which has been given to Seller Representative or to the applicable
Seller under the terms of this Agreement, until such claims have been finally
resolved or (y) the term of the Letter of Credit shall terminate upon expiration
of such 18-month term and Sellers shall, at Sellers’ election, either (i)
deliver to Buyer a letter of credit in the amount of all then outstanding claims
that are then pending by any Buyer Indemnified Person pursuant to Sections 2.5
or 2.7 or Article 10, notice of which has been given to Seller Representative or
to the applicable Seller under the terms of this Agreement, which letter of
credit shall contain the same terms as the Letter of Credit, except for (A)
information regarding the issuer, which may be a banking institution in the
United States of America having at least $100 billion in assets and a Standard &
Poor’s credit rating of AA- or higher, and (B) the amount of the letter of
credit (the “Tail Letter of Credit”) or (ii) deliver to an escrow agent,
mutually agreed upon by Seller Representative and Buyer, funds in the amount of
the then outstanding claims that are then pending by any Buyer Indemnified
Person pursuant to Sections 2.5 or 2.7 or Article 10, notice of which has been
given to Seller Representative or to the applicable Seller under the terms of
this Agreement, which delivery of funds shall be subject to the terms of an
escrow agreement to be entered into by and among Seller Representative, on
behalf of Sellers, Buyer and such escrow agent, in a form mutually agreed upon
using good faith efforts by Seller Representative and Buyer; provided, however,
that the term of the Tail Letter of Credit or the availability of such escrow
funds shall continue, and Sellers shall cause such term or availability to
continue, until all such outstanding claims have been finally resolved. Buyer
will be entitled to make a draw under the Letter of Credit or the Tail Letter of
Credit only if Seller Representative has consented to such draw in writing and
the draw and the consent of Seller Representative are delivered to the issuer;
provided, however, the consent of Seller Representative and delivery of such
consent of the Seller Representative to the issuer shall not be required if:
 
28

--------------------------------------------------------------------------------


 
a court of competent jurisdiction, under a final non-appealable judgment in
favor of any Buyer Indemnified Person, has ordered a draw under the Letter of
Credit or the Tail Letter of Credit, in which case Buyer may deliver a draw
request to the issuer for up to the amount of such judgment, subject to the time
and dollar limitations of Article 10;
 
the Dispute Independent Auditor makes a final determination of a Net Working
Capital Adjustment Amount owed to Buyer under Section 2.5, or of an EBITDA
Adjustment Amount owed to Buyer under Section 2.7, in which case Buyer may make
a draw under the Letter of Credit or the Tail Letter of Credit for up to the
amount of (A) such finally determined Net Working Capital Adjustment Amount
(that has not already been paid to Buyer by Sellers) or (B) such finally
determined EBITDA Adjustment Amount (that has not already been paid to Buyer by
Sellers), as the case may be; or
 
there are any outstanding claims pending pursuant to Sections 2.5 or 2.7 or
Article 10, notice of which has been given to Seller Representative or to the
applicable Seller under the terms of this Agreement, at the expiration of the
Letter of Credit and Sellers do not either (A) renew the Letter of Credit, in
the amount of such then outstanding claims, (B) deliver the Tail Letter of
Credit, in the amount of such then outstanding claims, or (C) deliver to an
escrow agent funds in the amount of such then outstanding claims.
 
29

--------------------------------------------------------------------------------


 
On the first annual anniversary of the Closing Date, Seller Representative and
Buyer shall cause the amount of the Letter of Credit, as previously reduced by
draws thereunder, if any (other than Adjustment Draws), to be reduced by the
amount, if any, by which (i) Six Million Dollars ($6,000,000), less (x) the
amounts that have been drawn by Buyer under the Letter of Credit (other than
Adjustment Draws) on or prior to such anniversary and less (y) the amounts of
then outstanding claims that are then pending by any Buyer Indemnified Person
pursuant to Sections 2.5 or 2.7 or Article 10 on such anniversary, notice of
which claims have been given to Seller Representative or to the applicable
Seller under the terms of this Agreement, exceeds (ii) Three Million Dollars
($3,000,000). Additionally, on the day 18 months after the Closing Date, Seller
Representative and Buyer shall cause the amount of the Letter of Credit to be
reduced to the amount of the outstanding claims, if any, that are then pending
by any Buyer Indemnified Person pursuant to Sections 2.5 or 2.7 or Article 10,
notice of which has been given to Seller Representative or to the applicable
Seller under the terms of this Agreement.
 
Following the Closing Date, Sellers or Seller Representative shall be entitled
to deliver (i) to Buyer, in lieu of the Letter of Credit, a substitute letter of
credit containing the same terms as the Letter of Credit, except for information
regarding the issuer, which may be a banking institution in the United States of
America having at least $100 billion in assets and a Standard & Poor’s credit
rating of AA- or higher (and such substitute letter of credit shall be subject
to the terms of this Section 2.8 as if it were the Letter of Credit), or (ii) to
an escrow agent mutually agreed upon by Seller Representative and Buyer, funds
in the amount of the then undrawn amount of the Letter of Credit, which delivery
of funds shall be subject to the terms of an escrow agreement to be entered into
by and among Seller Representative, Buyer and such escrow agent, in form
mutually agreed upon using good faith efforts by Seller Representative and
Buyer.
 
Should the Letter of Credit be drawn by Buyer under the terms of Section
2.8(a)(ii) or with the prior written consent of Seller Representative to satisfy
Sellers’ obligations under Sections 2.5 or 2.7 (each an “Adjustment Draw”),
Sellers shall cause the Letter of Credit to be reinstated in the amount
available under the Letter of Credit immediately prior to the Adjustment Draw
within fifteen (15) days of such Adjustment Draw. In addition to its right to
damages and any other rights it may have, Buyer shall have the right to obtain
injunctive or other equitable relief to restrain any breach or threatened breach
or otherwise to specifically enforce the provisions of the preceding sentence of
this Section 2.8(d), it being agreed that money damages alone would be
inadequate to compensate Buyer and would be an inadequate remedy for such
breach.
 
30

--------------------------------------------------------------------------------


 
Withholding
 
Buyer shall be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to Sellers such amounts as it is required to
deduct and withhold with respect to such payment under the Code, or any
provision of state, local, or foreign Tax law. To the extent that amounts are so
withheld by Buyer, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to Sellers in respect of which such deduction
and withholding was made by Buyer.
 
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Sellers represent and warrant to Buyer as follows (except that: (i) each Seller
represents and warrants, solely as to such Seller, and Sellers collectively do
not make, any representations or warranties in this Article 3 that are qualified
by the phrases “the representing Seller”, or “such Seller”, “each Seller
represents, solely as to himself or herself” or any similar phrase; (ii) each
Option 1 Seller, solely as to such Option 1 Seller, makes the representations
and warranties in Sections 3.25, 3.26, 3.27 and 3.29(a), and neither any Option
2 Seller nor Sellers collectively make any of such representations or
warranties; and (iii) each Option 2 Seller, solely as to such Option 2 Seller,
makes the representation and warranty in Section 3.29(b), and neither any Option
1 Seller nor Sellers collectively make such representation and warranty (the
representations and warranties described in clauses (i), (ii), and (iii) of this
parenthetical being collectively called the “Seller Individual
Representations”)):
 
Organization and Good Standing
 
Section 3.1 of the Disclosure Schedule contains a complete and accurate list for
each Acquired Company of its name, its jurisdiction of incorporation or
formation, other jurisdictions in which it is authorized to do business, and its
capitalization or ownership (including the identity of each stockholder or
partner and the number of Shares held by each). Each Acquired Company is a
corporation or limited partnership duly organized, validly existing, and in good
standing or having active status under the laws of its jurisdiction of
incorporation or formation, with full corporate or partnership power and
authority to conduct its business as it is now being conducted, to own, lease,
license, or use the properties and assets that it purports to own, lease,
license, or use, and to perform all its obligations, and exploit and enforce its
rights, under each Contract listed (or required to be listed) in Section 3.14(a)
of the Disclosure Schedule. Each Acquired Company is duly qualified or
authorized to transact business as a foreign corporation or foreign limited
partnership, as the case may be, and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned, leased, licensed, or used by it, or the nature of the
activities conducted by it, requires such qualification.
 
The Acquired Companies have made available to Buyer copies of the Organizational
Documents of each Acquired Company, as currently in effect.
 
31

--------------------------------------------------------------------------------


 
Authority; No Conflict
 
This Agreement constitutes the legal, valid, and binding obligation of the
representing Seller and each Acquired Company party hereto, enforceable against
such Person in accordance with its terms. Upon the execution and delivery by
such Seller of certificates representing the Shares held by the representing
Seller duly endorsed (or accompanied by duly executed stock powers) for transfer
to Buyer or HI, the Noncompetition Agreements and the other documents under the
terms of this Agreement to be executed and delivered by such Seller at the
Closing (collectively, the “Sellers’ Closing Documents”), the Sellers’ Closing
Documents executed and delivered by such Seller will constitute the legal,
valid, and binding obligations of such Seller, enforceable against such Seller
in accordance with their respective terms. The representing Seller and each
Acquired Company party hereto has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver this Agreement and the Sellers’
Closing Documents to be executed and delivered by such Seller or Acquired
Company, as the case may be, and to perform such Seller’s or Acquired Company’s
respective obligations under this Agreement and the Sellers’ Closing Documents
executed and delivered by such Seller and Acquired Company.
 
Except as set forth in Section 3.2(b) of the Disclosure Schedule, neither the
execution and delivery of this Agreement by the representing Seller and each
Acquired Company party hereto nor the consummation or performance by the
representing Seller or the Acquired Companies of any of the Contemplated
Transactions to which the representing Seller or the Acquired Companies, as the
case may be, are a party or parties will give any Person the right to prevent,
delay, or otherwise interfere with any of the Contemplated Transactions pursuant
to, and will not contravene, conflict with, result in a violation of, or
otherwise give another Person the right to exercise any remedy under:
 
any provision of the Organizational Documents of any of the Acquired Companies;
 
any resolution adopted by the boards of directors, shareholders, or holders of
Partnership Interests of any of the Acquired Companies;
 
any Legal Requirement, Order, or Governmental Authorization binding upon the
representing Seller, any Acquired Company or any of the assets owned, or to the
actual knowledge of Neil Kiefer or Bruce Clark, with no duty to investigate,
leased or licensed, by any Acquired Company; or
 
any Contract; or
 
32

--------------------------------------------------------------------------------


 
result in the imposition or creation of any Encumbrance upon or with respect to
any of the assets owned, leased, licensed, or used by any Acquired Company.
 
Except as set forth in Section 3.2(c) of the Disclosure Schedule, no Acquired
Company is or will be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery by Sellers and the
Acquired Companies of this Agreement or the consummation or performance by
Sellers and the Acquired Companies of any of the Contemplated Transactions.
 
Except as set forth in Section 3.2(d) of the Disclosure Schedule, each Seller
represents, solely as to himself or herself, that such Seller is not and will
not be required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery by such Seller of this Agreement or
the consummation or performance by such Seller of any of the Contemplated
Transactions.
 
Capitalization
 
Section 3.3 of the Disclosure Schedule sets forth the Ownership Interests of
each Acquired Company. Except as set forth in Section 3.3 of the Disclosure
Schedule, the representing Seller is and will be as of the Closing the record
and beneficial owner and holder of the Shares (other than any of the HG Shares
or HMC Shares) listed in Section 3.3 of the Disclosure Schedule, free and clear
of all Encumbrances. HGHC is and will be as of the Closing the record and
beneficial owner and holder of the HG Shares listed in Section 3.3 of the
Disclosure Schedule, free and clear of all Encumbrances. HMHC is and will be as
of the Closing the record and beneficial owner and holder of the HMC Shares
listed in Section 3.3 of the Disclosure Schedule, free and clear of all
Encumbrances. Except as provided in Section 3.3 of the Disclosure Schedule, no
legend or other reference to any purported Encumbrance appears upon any
certificate representing equity securities of any Acquired Company held by the
representing Seller, HGHC or HMHC. Except as provided in Section 3.3 of the
Disclosure Schedule, all of the Shares of each Acquired Company that have been
issued to the representing Seller, to HGHC, or HMHC have been duly authorized
and validly issued and are fully paid and nonassessable. With respect to the
representing Seller, except as described in Section 3.3 of the Disclosure
Schedule, there are no contracts to which the representing Seller is a party
relating to the issuance, sale, redemption, repurchase or transfer of any equity
securities or other securities of any Acquired Company. With respect to HGHC,
except as described in Section 3.3 of the Disclosure Schedule, there are no
contracts to which HGHC is a party relating to the issuance, sale, redemption,
repurchase or transfer of any equity securities or other securities of HG. With
respect to HMHC, except as described in Section 3.3 of the Disclosure Schedule,
there are no contracts to which HMHC is a party relating to the issuance, sale,
redemption, repurchase or transfer of any equity securities or other securities
of HMC. Except as described in Section 3.3 of the Disclosure Schedule, no
Acquired Company owns, or has any Contract to acquire, any equity securities or
other securities of any Person or any direct or indirect equity, voting, or
ownership interest in any other business. Except as described in Section 3.3 of
the Disclosure Schedule, no Acquired Company has any Subsidiaries, and no
Acquired Company has granted or issued, or has made any commitment, whether
written or oral, to grant or issue to any Person, any stock purchase right,
stock option, stock appreciation right, phantom stock, restricted stock, stock
unit or other compensatory equity or award measured by reference to the value of
the equity of one or more Acquired Companies. Hooters III, Inc., one of the
Acquired Companies, was previously the owner of the entire general partnership
interest of, and acquired as of December 2, 2007 all of the limited partnership
interests of, Tyrone Hooters Ltd. In accordance with applicable law, upon the
acquisition of the limited partnership interests of Tyrone Hooters Ltd. by
Hooters III, Inc., Tyrone Hooters Ltd. was dissolved and all assets and
liabilities of Tyrone Hooters Ltd. were transferred to Hooters III, Inc. Hooters
of Manhattan, Inc. owns the general partnership interests of Hooters of
Manhattan, Ltd. (the “Limited Partnership”). As of the date hereof, the Adjusted
Capital Contribution (as defined in that certain Agreement of Limited
Partnership of Hooters of Manhattan, Ltd. dated March 16, 2000, by and between
Hooters of Manhattan, Inc. and Hootrich LLC) of Hooters of Manhattan, Inc. in
Hooters of Manhattan, Ltd. is $3,564,548.
 
33

--------------------------------------------------------------------------------


 
Financial Statements
 
Section 3.4 of the Disclosure Schedule contains complete copies of the: (a)
audited combined balance sheets of HI and certain other related entities, as
stated in each of such audited combined balance sheets, as at December 26, and
December 25 respectively, in each of the years 2004 and 2005 (together, the
“2004 and 2005 Balance Sheets”), and the related audited combined statements of
income, changes in stockholders’ equity, and cash flow for each of the fiscal
years then ended (collectively, with the 2004 and 2005 Balance Sheet, the “2004
and 2005 Financial Statements”) together with the report thereon of
Pricewaterhouse Coopers, independent certified public accounts (the “Independent
Auditor”); (b) audited combined balance sheet of HI and certain other related
entities, as stated in such audited combined balance sheet, as at December 31,
2006 (including notes thereto, the “2006 Balance Sheet”), and the related
audited combined statements of income, changes in stockholders’ equity, and cash
flow for the fiscal year then ended (collectively, with the 2006 Balance Sheet,
the “2006 Financial Statements”), together with the report thereon of the
Independent Auditor; and (c) an unaudited combined balance sheet of HI and
certain other related entities, as stated in such unaudited combined balance
sheet, as at December 30, 2007 (the “Interim Balance Sheet”) and the related
unaudited combined statement of income for the fiscal year then ended (together,
with the Interim Balance Sheet, the “Interim Financial Statements”). The 2004
and 2005 Financial Statements, the 2006 Financial Statements and the Interim
Financial Statements are collectively called the “Financial Statements.” Except
as provided in Section 3.4 of the Disclosure Schedule, each of the Financial
Statements and notes fairly presents the financial condition and the results of
operations, and, except for the Interim Financial Statements, the changes in
stockholders’ equity and cash flow of the entities included in such financial
statement as at the respective dates of and for the periods referred to therein,
all in accordance with GAAP, subject, in the case of the Interim Financial
Statements, to normal recurring year-end adjustments and the absence of
footnotes. Except as provided in Section 3.4 of the Disclosure Schedule, the
Financial Statements reflect the consistent application of such accounting
principles throughout the periods involved. No financial statements of any
Person other than the entities included in any Financial Statement are required
by GAAP to be included in such Financial Statement.
 
Books and Records
 
The books of account, minute books, stock record books, and other records of the
Acquired Companies have been made available to Buyer and have been maintained in
accordance with the Acquired Companies’ customary business practices. At the
Closing, all of those books and records will be in the possession of the
Acquired Companies.
 
34

--------------------------------------------------------------------------------


 
 
Title to Properties; Encumbrances
 
None of the Acquired Companies owns any real property other than those
properties described in Exhibit 2.4(a)(v). Section 3.6 of the Disclosure
Schedule contains a complete and accurate list of all leaseholds held by any
Acquired Company. Sellers have delivered or made available to Buyer copies of
the lease agreements with respect to such leaseholds. The Acquired Companies own
(with good and assignable title, subject only to the matters permitted by the
following sentence) all the tangible personal property that they purport to own
located in the Facilities operated by the Acquired Companies, and all of the
tangible personal property purchased by the Acquired Companies since the date of
the 2006 Balance Sheet (except for tangible personal property purchased and sold
since the date of the 2006 Balance Sheet in the Ordinary Course of Business and
except as set forth in Section 3.6 of the Disclosure Schedule). Except as
described in Section 3.6 of the Disclosure Schedule, all material items of
tangible personal property reflected in the 2006 Balance Sheet and the Interim
Balance Sheet or acquired after the date thereof, and not sold in the Ordinary
Course of Business, are free and clear of all Encumbrances except, with respect
to any of such assets, (a) security interests shown on the 2006 Balance Sheet or
the Interim Balance Sheet as securing specified liabilities or obligations, with
respect to which no default by the Acquired Companies (or event that, with
notice or lapse of time or both, would constitute a default by the Acquired
Companies) exists, (b) security interests or finance or capital leases incurred
in the Ordinary Course of Business in connection with the acquisition of
tangible personal property after the date of the Interim Balance Sheet, with
respect to which no default by the Acquired Companies (or event that, with
notice or lapse of time or both, would constitute a default by the Acquired
Companies) exists, and (c) liens for current taxes not yet due (such
Encumbrances set forth in clauses (a)-(c), “Permitted Encumbrances”).
 
Condition and Sufficiency of Assets
 
Except as set forth in Section 3.7 of the Disclosure Schedule, (a) the
buildings, plants, structures, and equipment of the Acquired Companies are in
good operating condition and repair (subject to ordinary wear and tear), and are
adequate for use in the Ordinary Course of Business to which they are being put,
and (b) such buildings, plants, structures, or equipment are not in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost. Except as set forth in Section 3.7 of the
Disclosure Schedule, the building, plants, structures, and equipment of the
Acquired Companies are adequate for the conduct of the Acquired Companies’
businesses as currently conducted.
 
No Undisclosed Liabilities
 
Except as set forth in Section 3.8 of the Disclosure Schedule, the Acquired
Companies have no liabilities or obligations of any nature (whether known or
unknown and whether absolute, accrued, contingent, or otherwise) that would be
required to be stated in the liabilities column of a balance sheet prepared in
accordance with GAAP, except for liabilities or obligations reflected or
reserved against in the 2006 Balance Sheet or the Interim Balance Sheet and
current liabilities and contractual obligations incurred in the Ordinary Course
of Business since the respective dates thereof.

35

--------------------------------------------------------------------------------



Taxes
 
The Acquired Companies have duly and timely filed with the appropriate Tax
authorities all Tax Returns required to be filed. Except as set forth in Section
3.9(a) of the Disclosure Schedule, all such Tax Returns are complete and
accurate in all material respects. Except as provided in Section 3.9(a) of the
Disclosure Schedule, all Taxes due and owing by any of the Acquired Companies on
or before the date hereof (whether or not shown on any Tax Returns) have been
paid. Except as provided in Section 3.9(a) of the Disclosure Schedule, none of
the Acquired Companies currently is the beneficiary of any extension of time
within which to file any Tax Return. Except as described in Section 3.9(a) of
the Disclosure Schedule, no claim has ever been made by a Tax authority in a
jurisdiction where any Acquired Company does not file Tax Returns that it is or
may be subject to taxation by that jurisdiction.
 
The unpaid Taxes of the Acquired Companies (i) did not, as of the date of the
Interim Balance Sheet, exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Interim Balance Sheet (rather
than in any notes thereto), and (ii) will not, as of the Closing Date, exceed
the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of balance sheet set forth in the Net Working Capital Statement
(rather than in any notes thereto) and taken into account in calculating Net
Working Capital as of the Closing Date. Since the date of Interim Balance Sheet,
no Acquired Company has incurred any liability for Taxes outside the Ordinary
Course of Business or otherwise inconsistent with past custom and practice.
 
Since January 1, 2001, except as provided in Section 3.9(c) of the Disclosure
Schedule, no deficiencies for Taxes with respect to any of the Acquired
Companies have been claimed, proposed or assessed by any Tax authority or other
Governmental Body as to which any of the Acquired Companies has received written
notice. Except as provided in Section 3.9(c) of the Disclosure Schedule, there
are no pending or Threatened audits, assessments or other actions for or
relating to any liability in respect of Taxes of any of the Acquired Companies.
Except as provided in Section 3.9(c) of the Disclosure Schedule, there are no
matters under discussion between any of the Acquired Companies and any Tax
authority, with respect to Taxes that are likely to result in an additional
liability for Taxes with respect to any of the Acquired Companies. The Acquired
Companies have delivered or made available to Buyer complete and accurate copies
of federal, state and local income Tax Returns of each of the Acquired Companies
and their predecessors for Tax Periods ending on or after December 31, 2003, and
complete and accurate copies of all examination reports and statements of
deficiencies assessed against or agreed to by any of the Acquired Companies or
any predecessors since December 31, 2003, with respect to Taxes of any type.
Since December 31, 2001, except as provided in Section 3.9(c) of the Disclosure
Schedule, (i) no Acquired Company nor any predecessor has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency, and (ii) no request has been made in writing
by any Tax authority and received by any Acquired Company for any such extension
or waiver. Except as provided in Section 3.9(c) of the Disclosure Schedule, no
power of attorney (other than powers of attorney authorizing employees of any
Acquired Company to act on behalf of such Acquired Company) with respect to any
Taxes has been executed or filed with any Tax authority that is still in effect.

36

--------------------------------------------------------------------------------



There are no liens for Taxes upon any property or asset of any Acquired Company
(other than for current Taxes not yet due and payable).
 
Except as provided in Section 3.9(e) of the Disclosure Schedule, each Acquired
Company has timely withheld, collected, deposited or paid all Taxes required to
have been withheld, collected, deposited or paid, as the case may be, in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.
 
Except as provided in Section 3.9(f) of the Disclosure Schedule, there are no
Tax sharing agreements or similar arrangements (including indemnity
arrangements) with respect to or involving any Acquired Company.
 
Except as provided in Section 3.9(g) of the Disclosure Schedule, no Acquired
Company has ever been a member of an affiliated group, as defined in the Code.
No Acquired Company has any liability for the Taxes of any other Person (other
than another Acquired Company) under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local, or foreign law), as a transferee, by
Contract, or otherwise.
 
No Acquired Company has constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock qualifying for tax-free
treatment under Section 355 of the Code (i) in the two years prior to the date
of this Agreement, or (ii) in a distribution which could otherwise constitute
part of a “plan” or “series of related transactions” (within the meaning of
Section 355(e) of the Code) that includes the Contemplated Transactions.
 
Except as provided in Section 3.9(i) of the Disclosure Schedule, no Acquired
Company (i) has consented at any time under former Section 341(f)(1) of the Code
to have the provisions of former Section 341(f)(2) of the Code apply to any
disposition of the assets of any of the Acquired Companies; (ii) has agreed, or
is required, to make any adjustment under Section 481(a) of the Code by reason
of a change in accounting method or otherwise; (iii) has made an election, or is
required, to treat any of its assets as owned by another Person pursuant to the
provisions of former Section 168(f) of the Code or as tax-exempt bond financed
property or tax-exempt use property within the meaning of Section 168 of the
Code; (iv) has acquired or owns any assets that directly or indirectly secure
any debt the interest on which is tax exempt under Section 103(a) of the Code;
(v) has made or will make a consent dividend election under Section 565 of the
Code; or (vi)made any of the foregoing elections or is required to apply any of
the foregoing rules under any comparable state or local Tax provision.
 
No Acquired Company (i) has been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code; (ii) has
been a stockholder of a “controlled foreign corporation” as defined in Section
957 of the Code (or any similar provision of state, local or foreign law); (iii)
has been a “personal holding company” as defined in Section 542 of the Code (or
any similar provision of state, local or foreign law); (iv) has been a
stockholder of a “passive foreign investment company” within the meaning of
Section 1297 of the Code; or (v) has engaged in a trade or business, had a
permanent establishment (within the meaning of an applicable Tax treaty) or has
otherwise become subject to Tax jurisdiction in a country other than the country
of its formation.

37

--------------------------------------------------------------------------------



Except as provided in Section 3.9(k) of the Disclosure Schedule, no Acquired
Company (i) is a partner for Tax purposes with respect to any joint venture,
partnership, or other arrangement or Contract which is treated as a partnership
for Tax purposes or (ii) owns a single member limited liability company which is
treated as a disregarded entity.
 
None of the outstanding indebtedness of any of the Acquired Companies
constitutes indebtedness with respect to which any interest deductions may be
disallowed under Sections 163(i) or 163(l) or 279 of the Code or under any other
provision of applicable law.
 
Each Acquired Company has been a validly electing S corporation within the
meaning of Section 1361(a)(1) of the Code or limited partnership (and any
comparable provision of state and local Law in each jurisdiction in which such
Acquired Company is obligated to file income or franchise Tax Returns) at all
times since its formation, and each Acquired Company that is a corporation will
be an S corporation up to an including the Closing Date. No Acquired Company has
(i) acquired any assets from any other corporation in a transaction in which the
adjusted Tax basis in the acquired assets was determined by reference (in whole
or in part) to the adjusted Tax basis of the acquired assets (or any other
property) in the hands of the transferor or (ii) acquired the stock of any
corporation which is a qualified subchapter S corporation. No Acquired Company
shall be liable for any Tax under Section 1374 of the Code in connection with
the deemed sale of such Acquired Company's assets (including the assets of any
qualified subchapter S subsidiary) caused by the Section 338(h)(10) Elections.
 
No Acquired Company has been a party to a transaction that is or is
substantially similar to a “listed transaction,” as such term is defined in
Treasury Regulations Section 1.6011-4(b)(2), or any other transaction requiring
disclosure under analogous provisions of state, local or foreign Tax law. If any
Acquired Company has entered into any transaction such that, if the treatment
claimed by it were to be disallowed, the transaction would constitute a
substantial understatement of federal income tax within the meaning of Section
6662 of the Code, then such Acquired Company believes that it has either (x)
substantial authority for the tax treatment of such transaction or (y) disclosed
on its Tax Return the relevant facts affecting the tax treatment of such
transaction.
 
Each Seller is, and has been at all times during the period in which (i) each
Acquired Company that is a corporation has been an S corporation within the
meaning of Section 1361(a)(1) of the Code and (ii) such Seller has been a
shareholder of each such Acquired Company, a valid shareholder of an S
corporation within the meaning of Section 1361(a)(1) of the Code (and any
comparable provision of state and local law in each jurisdiction in which each
such Acquired Company is obligated to file income or franchise Tax Returns).

38

--------------------------------------------------------------------------------



Employee Benefits
 
List of Plans. Section 3.10(a) of the Disclosure Schedule sets forth a complete
list of each “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, (“ERISA”) and each other
plan, policy, program practice, agreement, understanding or arrangement (whether
written or oral) providing compensation or other benefits to any current or
former director, officer, employee or consultant (or to any dependent or
beneficiary thereof) of any Acquired Company which is now, or was within the
past six years, entered into, maintained, sponsored or contributed to by any
Acquired Company or under the terms of which any Acquired Company has or is
reasonably likely to have any obligation or liability, whether actual or
contingent, including, without limitation, all employment, consulting,
severance, termination, incentive, bonus, deferred compensation, retirement,
pension, savings, profit sharing, retention, change in control, vacation,
holiday, cafeteria, medical, disability, life, accident, fringe benefit, welfare
and stock-based compensation plans, policies, programs, practices or
arrangements (each, a “Target Benefit Plan”).
 
Compliance. Except as described in Section 3.10(b) of the Disclosure Schedule,
the Acquired Companies have made available to Buyer true and complete copies, as
applicable, of (i) each Target Benefit Plan (or, if not written, a written
summary of its material terms), including without limitation all plan documents,
trust agreements, insurance contracts or other funding vehicles and all
amendments thereto, (ii) all summaries and summary plan descriptions, including
any summary of material modifications, (iii) the three most recent annual
reports (Form 5500 series) filed with the IRS, (iv) the most recent actuarial
report or other financial statement relating to such Target Benefit Plan, (v)
the most recent determination or opinion letter, if any, issued by the IRS and
any pending request for such a letter, (vi) the most recent nondiscrimination
tests performed under the Code, and (vii) all filings made with any governmental
entities, including but not limited any filings under the Employee Plans
Compliance Resolution System or the Department of Labor Delinquent Filer
Program.
 
General Compliance. Each Target Benefit Plan complies in all material respects
in form and operation, and has been administered in all material respects in
accordance with, its terms and all applicable laws, including ERISA and the
Code, and all contributions required to be made under the terms of any of the
Target Benefit Plans as of the date of this Agreement have been timely made or,
if not yet due, have been properly reflected on the Interim Balance Sheet or as
an accrual on the accounting records of one or more of the Acquired Companies.
With respect to each Target Benefit Plan, all tax, annual reporting and other
governmental filings required by ERISA, the Code or other Legal Requirements
have been timely filed with the appropriate governmental entity and all notices
and disclosures have been timely provided to participants in all material
respects. With respect to the Target Benefit Plans, no event has occurred and,
to the Knowledge of Sellers and the Acquired Companies, there exists no
condition or set of circumstances in connection with which any Acquired Company
is reasonably likely to be subject to any material liability (other than for
routine benefit liabilities) under the terms of, or with respect to, such Target
Benefit Plans, ERISA, the Code or any other Legal Requirements.

39

--------------------------------------------------------------------------------



Tax Qualification of Plans. Each Target Benefit Plan that is intended to qualify
under Section 401(a), Section 401(k), Section 401(m), or Section 4975(e)(7) of
the Code has either (A) received a favorable determination letter from the IRS
as to its qualified status, or (B) may rely upon a favorable prototype opinion
letter from the IRS, and each trust established in connection with any Target
Benefit Plan which is intended to be exempt from federal income taxation under
Section 501(a) of the Code is so exempt, and to the Knowledge of Sellers and the
Acquired Companies, no fact or event has occurred that is reasonably likely to
adversely affect the qualified status of any such Target Benefit Plan or the
exempt status of any such trust.
 
Prohibited Transactions, Legal Actions, Ability to Amend, and Deductibility. To
the Knowledge of Sellers and the Acquired Companies, there has been no
prohibited transaction (within the meaning of Section 406 of ERISA, or Section
4975 of the Code and other than a transaction that is exempt under a statutory
or administrative exemption) with respect to any Target Benefit Plan. None of
the Acquired Companies, nor to the Knowledge of Sellers and the Acquired
Companies, any other Person has any legally enforceable right or commitment to
adopt, modify or terminate any Target Benefit Plan, other than with respect to a
modification or termination required by ERISA or the Code. No suit,
administrative proceeding, action or other litigation has been brought within
the last six years or is Threatened against or with respect to any such Target
Benefit Plan, including any audit or inquiry by the IRS or United States
Department of Labor. Neither the Acquired Companies nor any ERISA Affiliate has
any liability under ERISA Section 502. All contributions and payments to each
Target Benefit Plan are deductible under Code Sections 162 or 404. No excise tax
could reasonably be expected to be imposed upon any of the Acquired Companies
under Chapter 43 of the Code.
 
Title IV of ERISA. No Target Benefit Plan is a “multiemployer plan” (as defined
in Section 3(37) of ERISA) (a “Multiemployer Plan”) or other pension plan
subject to Title IV or Part 3 of Title I of ERISA or Section 412 of the Code,
and neither any Acquired Company nor any ERISA Affiliate (as defined below) has
sponsored, maintained, participated in, contributed to, or has been required to
participate in or contribute to a Multiemployer Plan or other pension plan
subject to Title IV or Part 3 of Title I of ERISA or Section 412 of the Code.
None of the assets of the Acquired Companies or any ERISA Affiliate is, or may
reasonably be expected to become, the subject of any lien arising under ERISA or
Section 412(n) of the Code. For purposes of this Agreement, “ERISA Affiliate,”
with respect to any Person, shall mean any entity (whether or not incorporated)
other than such Person that, together with such Person, is required to be
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.
 
Change in Control.Except as provided in Section 3.10(g) of the Disclosure
Schedule, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will result in any payment,
acceleration, increase or creation of any rights of any person to benefits under
any Target Benefit Plan.

40

--------------------------------------------------------------------------------



Golden Parachutes. Except as provided in Section 3.10(h) of the Disclosure
Schedule, no amount that will be received (whether in cash, property, the
vesting of property or otherwise) as a result of or in connection with the
consummation of the Contemplated Transactions (either alone or in combination
with any other event) or by any of the ancillary agreements, by any shareholder,
employee, officer, director or other service provider of any Acquired Company
who is a “disqualified individual” (as such term is defined in Treasury
Regulation Section 1.280G-1) could reasonably be characterized as an “excess
parachute payment” (as defined in Section 280G(b)(1) of the Code).
 
Retiree Health/COBRA. Except as provided in Section 3.10(i) of the Disclosure
Schedule or except as required by applicable Legal Requirements, no Target
Benefit Plan provides any of the following retiree or post-employment benefits
to any person: medical, disability or life insurance benefits. No Target Benefit
Plan is a voluntary employee benefit association under Section 501(a)(9) of the
Code. The Acquired Companies and each ERISA Affiliate are in compliance in all
material respects with (i) the applicable requirements of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and the regulations
(including proposed regulations) thereunder and any similar state law and (ii)
the applicable requirements of the Health Insurance Portability and
Accountability Act of 1996, as amended, and the regulations (including the
proposed regulations) thereunder.
 
Code Section 409A. Except as set forth in Section 3.10(j) of the Disclosure
Schedule, no Target Benefit Plan or payment or benefit provided pursuant to any
Target Benefit Plan between one or more Acquired Companies and any “service
provider” (within the meaning of Section 409A of the Code) provides or is
reasonably likely to provide for the deferral of compensation subject to Section
409A of the Code, whether pursuant to the execution and delivery of this
Agreement or the consummation of the Contemplated Transactions (either alone or
upon the occurrence of any additional or subsequent events) or otherwise. Each
Target Benefit Plan that is a nonqualified deferred compensation plan subject to
Section 409A of the Code has been operated and administered in good faith
compliance with Section 409A of the Code from the period beginning January 1,
2005 through the date hereof.
 
Service Provider Classification. Within the last six years, the Acquired
Companies have properly classified all individuals providing services to the
Acquired Companies as employees or non-employees for all relevant purposes.
 
Plans Subject to Laws of Non-United States Jurisdictions. Except as set forth in
Section 3.10(l) of the Disclosure Schedule, no Acquired Company maintains,
participates in, contributes to or has any liability with respect to any
employee benefit plan, program, or other similar arrangement providing
compensation or benefits to any employee or former employee of any Acquired
Company (or any dependent thereof) which plan, program or other similar
arrangement is subject to the laws of any jurisdiction outside of the United
States.

41

--------------------------------------------------------------------------------



Sale Bonus Payments. Section 3.10(m) of the Disclosure Schedule sets forth a
preliminary, good faith estimate of the amount to be owed by the Acquired
Companies as a result of the consummation of the Contemplated Transactions to
each of Neil Kiefer, Bruce Clark and Sal Melilli pursuant to his Sale
Participation Agreement.
 
ERISA Affiliates. Section 3.10(n) of the Disclosure Schedule sets forth a list
of each ERISA Affiliate of each of the Acquired Companies (except, with respect
to any Acquired Company, for any other Acquired Companies which are ERISA
Affiliates of such Acquired Company). Except as set forth in Section 3.10(n) of
the Disclosure Schedule, no Target Benefit Plan is, and none of the Acquired
Companies nor any ERISA Affiliate thereof contributes to, has ever contributed
to or has any liability or obligation, whether actual or contingent, with
respect to (i) any “multiple employer plan” (within the meaning of Section
413(c) of the Code), or (ii) any "multiple employer welfare arrangement" (within
the meaning of Section 3(40) of ERISA).
 
Certain Insured Plans. Except as described in Section 3.10(o) of the Disclosure
Schedule, no Target Benefit Plan that is an "employee welfare benefit plan"
within the meaning of Section 3(1) of ERISA provides health or welfare benefits
that are not fully insured through an insurance contract, and no Acquired
Company is obligated to directly pay any such benefits or to reimburse any third
Person payor for the payment of such benefits.
 
Compliance with Legal Requirements
 
Except as set forth in Section 3.11(a) of the Disclosure Schedule, and except
with respect to Taxes, which are covered by Section 3.9, employee benefits,
which are covered by Section 3.10, environmental matters, which are covered by
Section 3.16, and labor relations, which are covered by Section 3.18, the
Acquired Companies are, and at all times since January 1, 2005 have been, in
material compliance with the Legal Requirements that are or were applicable to
the Acquired Companies or to the conduct or operation of their business or the
ownership or use of any of their assets, including in regards to licenses to
sell alcoholic beverages.
 
Except as set forth in Section 3.11(b) of the Disclosure Schedule, no Acquired
Company has received, at any time since January 1, 2005, any written notice or,
to the actual knowledge of Neil Kiefer or Bruce Clark, with no duty to
investigate, oral notice or other oral communication from any Governmental Body
or any other Person regarding (i) any actual, alleged, possible, or potential
violation by the Acquired Company of, or failure by the Acquired Company to
comply with, any Legal Requirement, or (ii) any actual, alleged, possible, or
potential obligation on the part of any Acquired Company to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature.

42

--------------------------------------------------------------------------------



Legal Proceedings; Orders
 
Except as set forth in Section 3.12(a) of the Disclosure Schedule, there is no
pending Proceeding:
 
that has been commenced by or against any Acquired Company or any assets owned,
or to the knowledge of Bruce Clark or Neil Kiefer, with no duty to investigate,
leased or licensed, by any Acquired Company; or
 
that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.
 
Except as set forth in Section 3.12(a) of the Disclosure Schedule, (i) no such
Proceeding has been Threatened and (ii) to the Knowledge of Sellers and the
Acquired Companies, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding. Sellers have delivered or made available to Buyer copies of
all pleadings, correspondence, and other documents relating to each Proceeding
listed in (or required to be listed in) Section 3.12(a) of the Disclosure
Schedule (except to the extent that any correspondence or other documents are
covered by the attorney-client privilege, work product, or similar doctrine;
provided, however, that prior to the Closing, the Acquired Companies will make
available to Buyer, upon Buyer’s reasonable request, any correspondence or
documents that are covered by such privilege or doctrine).
 
Except as set forth in Section 3.12(b) of the Disclosure Schedule:
 
there is no Order that is binding upon any of the Acquired Companies or any of
the assets owned by any Acquired Company;
 
each Seller represents, solely with respect to himself or herself, that such
Seller is not subject to any Order that is binding upon such Seller that relates
to the business of, or any of the assets owned, leased, licensed, or used by,
any Acquired Company; and
 
to the Knowledge of the Sellers and the Acquired Companies, no officer or
director of any Acquired Company is bound by any Order that prohibits such
officer or director from engaging in or continuing any conduct, activity, or
practice in the business of any Acquired Company.

43

--------------------------------------------------------------------------------



Except as set forth in Section 3.12(c) of the Disclosure Schedule:
 
each Acquired Company is, and at all times since January 1, 2005 has been, in
full compliance with all of the terms and requirements of each Order binding
upon such Acquired Company or any of the assets owned, or to the knowledge of
Neil Kiefer or Bruce Clark, with no duty to investigate, leased or licensed, by
such Acquired Company;
 
to the Knowledge of Sellers and the Acquired Companies, no event has occurred or
circumstance exists that is reasonably likely to constitute or result in (with
or without notice or lapse of time) a material violation of or material failure
to comply with any Order binding upon any Acquired Company or any of the assets
owned, or to the knowledge of Neil Kiefer or Bruce Clark, with no duty to
investigate, leased or licensed, by such Acquired Company; and
 
no Acquired Company has received, at any time since January 1, 2005, any written
or, to the actual knowledge of Neil Kiefer or Bruce Clark, with no duty to
investigate, oral notice or other written or, to the actual knowledge of Neil
Kiefer or Bruce Clark, with no duty to investigate, oral communication from any
Governmental Body or any other Person regarding any actual or alleged violation
of, or failure to comply with, any Order binding upon any of the Acquired
Companies or any of the assets owned, or to the actual knowledge of Neil Kiefer
or Bruce Clark, with no duty to investigate, leased or licensed, by any Acquired
Company.
 
Absence of Certain Changes and Events
 
Except as set forth in Section 3.13 of the Disclosure Schedule, since the date
of the 2006 Balance Sheet, the Acquired Companies have conducted their
businesses only in the Ordinary Course of Business, and, except as set forth in
Section 3.13 of the Disclosure Schedule, or as required by this Agreement, or as
permitted under Section 5.2 with respect to the period between the date of this
Agreement and the Closing, there has not been any:
 
change in any Acquired Company’s Ownership Interests; grant of any stock option
or right to purchase Ownership Interests of any Acquired Company; issuance of
any security convertible into such grant; grant of any registration rights;
purchase, redemption, retirement, or other acquisition by any Acquired Company
of any Ownership Interests; or declaration or payment of any dividend or other
distribution or payment in respect of Ownership Interests other than dividends
with respect to Taxes;

44

--------------------------------------------------------------------------------



amendment to the Organizational Documents of any Acquired Company;
 
except in the Ordinary Course of Business, (i) payment or increase by any
Acquired Company of any bonuses, salaries, or other compensation to any
stockholder, director, officer, or employee or consultant; or (ii) entry into
any employment, consulting, severance, change of control, retention or similar
Contract with any director, officer, employee or consultant;
 
except in the Ordinary Course of Business, or except as required by law or by
the terms of any such Target Benefit Plan as in existence as of the date of this
Agreement, adoption of, or increase in the payments to or benefits under, any
Target Benefit Plan or any plan or arrangement that would constitute a Target
Benefit Plan;
 
material damage to or destruction or loss of, or material diminution in value
of, any tangible asset or property owned, leased, licensed, or used by any
Acquired Company, whether or not covered by insurance, materially and adversely
affecting the properties, assets, business or financial condition of the
Acquired Companies, taken as a whole;
 
default by any Acquired Company under, entry into, termination, non-renewal, or
modification of, or receipt of written, or to the actual knowledge of Neil
Kiefer or Bruce Clark, with no duty to investigate, oral notice of termination,
non-renewal, or modification of, or default by any party other than an Acquired
Company under: (i) any franchise, license (other than in-bound software licenses
for commercial software that is “off-the-shelf” or widely available entered into
in the Ordinary Course of Business), distributorship, dealer, sales
representative, joint venture, credit, or similar agreement to which any
Acquired Company is a party; or (ii) any Contract or transaction involving a
total remaining commitment by or to any Acquired Company of at least $250,000;
 
other than sales in the Ordinary Course of Business, sale, license, lease, or
other disposition of any material asset or property of any Acquired Company or
mortgage, pledge, or imposition of any Encumbrance on any material asset or
property of any Acquired Company, including the sale, lease, license, or other
disposition of any Intellectual Property;
 
cancellation or waiver of any claims or rights with a value to any Acquired
Company in excess of $250,000;
 
material change in the accounting methods used by any Acquired Company;
 
change of any material Tax election, settlement or compromise of any claim,
notice, audit report or assessment in respect of Taxes, change of any annual Tax
accounting period, adoption or change of any method of Tax accounting, filing of
any amended Tax Return, entrance into any tax allocation agreement, tax sharing
agreement, tax indemnity agreement or closing agreement relating to any material
Tax, surrender of any right to claim a material Tax refund, or consent to any
extension or waiver of the statute of limitations applicable to any material Tax
claim or assessment;

45

--------------------------------------------------------------------------------



Contract to do any of the foregoing; or
 
Material Adverse Change.
 
Contracts; No Defaults
 
Section 3.14(a) of the Disclosure Schedule contains a complete and accurate
list, and Sellers have delivered or made available to Buyer true and complete
copies (including all exhibits, schedules, appendices, amendments thereto and
the like), of:
 
each Contract to which HOA or any of its Affiliates, officers or owners, on the
one hand, is a party or by which any of them is bound, and to which HI or any of
its Affiliates, officers or owners, on the other hand, is a party or by which
any of them is bound, including, without limitation, the Settlement & Amendment
to License Agreement dated September 13, 1999, by and among HI, Hooters Foods,
Inc., Hooters of America, Inc. (“HOA”), Super Sports Merchandisers, Inc., and
Eastern Foods, Inc (as amended, the “1999 Agreement”) and the License Agreement
dated March 21, 2001, by and among HOA, individually and as general partner of
the HI Limited Partnership, and HI (the “2001 Agreement”) (collectively, the
“HOA Agreements”);
 
each Contract that involves performance of services or delivery of goods or
materials by one or more Acquired Companies of an amount or value in excess of
$250,000;
 
each Contract that involves performance of services or delivery of goods or
materials to one or more Acquired Companies of an amount or value in excess of
$250,000;
 
each Contract that was not entered into in the Ordinary Course of Business and
that involves expenditures or receipts of one or more Acquired Companies in
excess of $250,000;
 
each Contract affecting the ownership of, leasing of, title to, use of, or any
leasehold or other interest in, any real or personal property (except personal
property leases and installment and conditional sales agreements having a value
per item or aggregate payments of less than $250,000 per year or with terms of
less than one year);

46

--------------------------------------------------------------------------------



each joint venture, partnership, and other Contract (however named), other than
the Shareholders Agreement, involving a sharing of profits, losses, costs, or
liabilities by any Acquired Company with any other Person;
 
each Contract containing covenants that prohibit any Acquired Company from
engaging in, or restrict the right of, any Acquired Company to engage in any
aspect of its business as it is currently being conducted or to compete with any
Person;
 
each Contract providing for payments to or by any Person based on sales,
purchases, or profits, other than direct payments for goods or incentive
payments to employees or independent contractors;
 
each power of attorney granted by an Acquired Company to a party that is not an
Acquired Company that is currently effective and outstanding;
 
each Contract for capital expenditures in excess of $250,000;
 
each written warranty, guaranty, and other similar undertaking with respect to
contractual performance extended by any Acquired Company other than in the
Ordinary Course of Business; and
 
each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.
 
Notwithstanding anything herein to the contrary, any Contract entered into after
the date hereof that is not entered into in violation of Section 5.2(j) shall be
deemed to be listed in Section 3.14(a) of the Disclosure Schedule as of the date
of such Contract for all purposes herein.
 
Except as set forth in Section 3.14(b) of the Disclosure Schedule, to the
Knowledge of Sellers and the Acquired Companies, no officer or director of any
Acquired Company is bound by any agreement that purports to limit the ability of
such officer or director to (i) engage in or continue any conduct, activity, or
practice on behalf of any Acquired Company with respect to the business of such
Acquired Company or (ii) assign to any Acquired Company any rights to any
invention, improvement, or discovery.

47

--------------------------------------------------------------------------------



Except as set forth in Section 3.14(c) of the Disclosure Schedule, each Contract
identified or required to be identified in Section 3.14(a) of the Disclosure
Schedule is in full force and effect and is valid and enforceable in accordance
with its terms except as enforceability may be affected by bankruptcy,
insolvency, or other laws affecting creditors rights, or principles of equity.
 
Except as set forth in Section 3.14(d) of the Disclosure Schedule:
 
each Acquired Company is in full compliance with all applicable terms and
requirements of each Contract;
 
to the Knowledge of Sellers and the Acquired Companies, each other Person that
has any obligation or liability under any Contract is in full compliance with
all applicable terms and requirements of such Contract;
 
no event has occurred or circumstance exists that (with or without notice or
lapse of time) is reasonably likely to result in a violation or Breach by an
Acquired Company or, to the Knowledge of Sellers and the Acquired Companies, any
other Person who is a party to any Contract, or give any such Person or, to the
Knowledge of Sellers and the Acquired Companies, any Acquired Company, the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or to cancel, terminate, non-renew, or modify, any Contract;
and
 
no Acquired Company has given to or received from, any other Person, at any time
since January 1, 2005 any written or, to the actual knowledge of Neil Kiefer or
Bruce Clark, with no duty to investigate, oral notice regarding any actual or
alleged violation or breach of, or default under, any Contract.
 
Except as set forth in Section 3.14(e) of the Disclosure Schedule, none of the
Acquired Companies is renegotiating or attempting to renegotiate, and, to the
Knowledge of Sellers and the Acquired Companies, none of the other parties to
any Contract, has given written or, to the actual knowledge of Neil Kiefer or
Bruce Clark, with no duty to investigate, oral notice to any of the Acquired
Companies that such other party wishes to renegotiate, any territories covered
by, scope of rights granted under, duration, amounts paid or payable by or to
any Acquired Company, or any other material terms, under current or completed
Contracts with any Person.

48

--------------------------------------------------------------------------------



Insurance
 
Section 3.15(a) of the Disclosure Schedule lists each of the insurance policies
described in Section 3.15(a)(i) below, and the Acquired Companies have delivered
or made available to Buyer:
 
true and complete copies of all policies of insurance to which any Acquired
Company is a party or under which any Acquired Company, or any director of any
Acquired Company with respect to his being a director of any Acquired Company,
is or has been covered at any time within the two years preceding the date of
this Agreement;
 
true and complete copies of all pending applications for policies of insurance;
and
 
any written statement by the auditor of any Acquired Company’s financial
statements received by any Acquired Company since January 1, 2005, with regard
to the adequacy of such entity’s coverage or of the reserves for claims.
 
Section 3.15(b) of the Disclosure Schedule describes any self-insurance
arrangement by or affecting any Acquired Company, including any reserves
established thereunder.
 
Section 3.15(c) of the Disclosure Schedule sets forth, by year, for the current
policy year and each of the two preceding policy years:
 
a summary of the loss experience under each policy;
 
a statement describing each claim under an insurance policy for an amount in
excess of $250,000, which sets forth:
 
the name of the claimant;
 
a description of the policy by insurer, type of insurance, and period of
coverage; and
 
the amount and a brief description of the claim; and
 
a statement describing the loss experience for all such claims that were
self-insured, including the number and aggregate cost of such claims.
 
Except as set forth on Section 3.15(d) of the Disclosure Schedule:

49

--------------------------------------------------------------------------------



All policies set forth in Section 3.15(a) of the Disclosure Schedule that are
currently in effect are valid and enforceable against the Acquired Companies
that are party thereto and the other party or parties thereto, except as
enforceability may be affected by bankruptcy, insolvency, or other laws
affecting creditors rights, or principles of equity.
 
Since January 1, 2005, no Acquired Company has received any written or, to the
actual knowledge of Neil Kiefer or Bruce Clark, with no duty to investigate,
oral notice (A) denying coverage under any policy set forth in Section 3.15(a)
of the Disclosure Schedule or stating that a defense will be afforded with
reservation of rights or (B) of cancellation or that any insurance policy is no
longer in full force or effect or will not be renewed or that the issuer of any
policy is not willing or able to perform its obligations thereunder.
 
The Acquired Companies have paid, on or before the due date or within any
applicable grace period, all premiums due, and have otherwise performed all of
their respective obligations, under each policy to which any Acquired Company is
a party or that provides coverage to any Acquired Company or director thereof.
 
The Acquired Companies have given notice to the insurer of all material claims
that may be insured thereby.
 
Environmental Matters
 
Except as set forth in Section 3.16 of the Disclosure Schedule:
 
Each Acquired Company is, and at all times since January 1, 2005, has been, in
material compliance with, and has not been and is not in violation of or liable
under, any Environmental Law. Since January 1, 2005, no Acquired Company has
received any written or, to the actual knowledge of Neil Kiefer or Bruce Clark,
with no duty to investigate, oral notice from:
 
any Governmental Body or private citizen acting in the public interest; or
 
the current or prior owner or operator of any Facilities;
 
of any actual or alleged violation or failure by the Acquired Company to comply
with any Environmental Law, or of any obligation on the part of the Acquired
Company to undertake or bear the cost of any Environmental, Health, and Safety
Liabilities with respect to any of the Facilities or any other properties or
assets (whether real, personal, or mixed) in which any Acquired Company has or
has had an interest, or with respect to any property or Facility at or to which
Hazardous Materials were generated, manufactured, refined, transferred,
imported, used, or processed by any Acquired Company.

50

--------------------------------------------------------------------------------



(i) the Acquired Companies have obtained and are in compliance with all
Environmental Permits necessary for their operation as currently conducted and
(ii) since January 1, 2002, no Acquired Company has been advised in writing by
any Governmental Body of any actual or potential change in the status or terms
and conditions of any Environmental Permit.
 
There are no pending or Threatened claims, Encumbrances, or other restrictions
against the Acquired Companies:
 
resulting from any Environmental, Health, and Safety Liabilities; or
 
arising under or pursuant to any Environmental Law, with respect to or affecting
any of the Facilities or any other properties and assets (whether real,
personal, or mixed) in which any Acquired Company has or had an interest.
 
Since January 1, 2005, no Acquired Company has received, any written or, to the
actual knowledge of Neil Kiefer or Bruce Clark, with no duty to investigate,
oral citation, directive, inquiry, notice, Order, summons, warning or other
communication that relates to Hazardous Activity by the Acquired Company,
Hazardous Materials handled or stored by the Acquired Company, or any alleged or
actual violation by the Acquired Company or failure by the Acquired Company to
comply with any Environmental Law, or of any alleged or actual obligation by the
Acquired Company to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which the Acquired Company had
an interest, or with respect to any property or facility to which Hazardous
Materials generated, manufactured, refined, transferred, imported, used, or
processed by the Acquired Company, or any other Person for whose conduct the
Acquired Company is or may be held responsible, have been transported, treated,
stored, handled, transferred, disposed, recycled, or received by the Acquired
Company.
 
No Acquired Company has any Environmental, Health, and Safety Liabilities with
respect to the Facilities or with respect to any other properties and assets in
which any Acquired Company has or had an interest, or at any property
geologically or hydrologically adjoining the Facilities or any such other
property or assets.
 
There are no Hazardous Materials present on or in the Environment at the
Facilities resulting from the operations of any Acquired Company, including any
Hazardous Materials contained in barrels, above or underground storage tanks,
landfills, land deposits, dumps, equipment (whether moveable or fixed) or other
containers, either temporary or permanent, and deposited or located in land,
water, sumps, or any other part of the Facilities, or incorporated into any
structure therein or thereon. No Acquired Company has conducted any Hazardous
Activity on or in the Facilities or any other properties or assets (whether
real, personal, or mixed) in which any Acquired Company has or had an ownership
or possessory interest.

51

--------------------------------------------------------------------------------



There has been no Release by any of the Acquired Companies or, to the Knowledge
of Sellers and the Acquired Companies, Threat of Release by any of the Acquired
Companies, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed by any of the Acquired
Companies from or by the Facilities, or by any of the Acquired Companies from or
on any other properties and assets (whether real, personal, or mixed) in which
any Acquired Company has or had an interest.
 
Sellers have delivered or made available to Buyer true and complete copies and
results of any reports, studies, analyses, tests, or monitoring possessed or
initiated by Sellers or any Acquired Company pertaining to Hazardous Materials
or Hazardous Activities in, on, or under the Facilities, or concerning
compliance by any Acquired Company with Environmental Laws.
 
Employees
 
Section 3.17(a) of the Disclosure Schedule contains a complete and accurate list
of the following information for each employee of an Acquired Company presently
earning aggregate compensation of $100,000 or more per year (including each such
employee on leave of absence or layoff status): (i) job title; (ii) current
compensation paid or payable and any change in compensation since December 31,
2006; (iii) whether the employee is paid on a salary or hourly basis; (iv)
vacation accrued; and (v) years of service.
 
To the Knowledge of Sellers and the Acquired Companies, except as set forth in
Section 3.17(b) of the Disclosure Schedule, no vice president-level or
higher-level employee of any Acquired Company is a party to, or is otherwise
bound by, any agreement or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement between such employee and any
other Person (“Proprietary Rights Agreement”), that in any way materially
restricts or is reasonably likely to materially restrict: (i) the performance of
his or her duties as an vice president-level or higher employee of the Acquired
Companies; or (ii) the ability of any Acquired Company to conduct its business
in the Ordinary Course of Business, including any Proprietary Rights Agreement
with any Seller or Acquired Company by any such employee. Except as provided in
Section 3.17(b) of the Disclosure Schedule, to the actual knowledge of Neil
Kiefer or Bruce Clark, with no duty to investigate, no key employee of any
Acquired Company intends to terminate his employment with any such Acquired
Company.

52

--------------------------------------------------------------------------------



Labor Relations; Compliance
 
Since January 1, 2005, no Acquired Company has been or is a party to any
collective bargaining or other organized labor or similar Contract. Except as
stated in Section 3.18 of the Disclosure Schedule, since January 1, 2005, there
has not been, there is not presently pending or existing, and there is not
Threatened against an Acquired Company: (a) any (i) strike, or (ii) collective
slowdown, picketing, work stoppage, or employee grievance process; (b) any
Proceeding against any Acquired Company that alleges a violation by any Acquired
Company of any Legal Requirement pertaining to labor relations or employment
matters, including any charge or complaint filed by an employee or union with
the National Labor Relations Board, the Equal Employment Opportunity Commission,
or any comparable Governmental Body, organizational activity, or other labor or
employment dispute against or affecting any of the Acquired Companies, or their
premises; or (c) any application for certification of a collective bargaining
agent. To the Knowledge of Sellers and the Acquired Companies, no event has
occurred or circumstance exists that is reasonably likely to result in any
collective work stoppage or other collective labor dispute, in either case by
organized labor. There is no lockout of any group of employees by the Acquired
Companies, and no such action is contemplated by any Acquired Company. Except as
stated in Section 3.18 of the Disclosure Schedule, since January 1, 2005 each
Acquired Company has complied in all material respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. Except as stated in Section 3.18 of the Disclosure
Schedule, no Acquired Company is liable for the payment of any compensation,
damages, taxes, fines, penalties, or other amounts, however designated, for
failure to comply with any of the foregoing Legal Requirements.
 
Intellectual Property
 
Except as provided in Section 3.19(a) of the Disclosure Schedule, and except for
Intellectual Property which is licensed from another Person pursuant to a valid
and enforceable Contract required to be listed under Section 3.19(c) (other than
off the shelf software that has not been modified or misused by any of the
Acquired Companies), all Intellectual Property that is material to the operation
of the business of any of the Acquired Companies is owned entirely by one or
more of the Acquired Companies. Except as provided in Section 3.19(a) of the
Disclosure Schedule, each item of Intellectual Property owned, licensed, or used
by any of the Acquired Companies immediately prior to the Closing will be owned,
licensed to, or available for use by the Acquired Companies on identical terms
and conditions immediately subsequent to the Closing, free and clear of any
community property interests, equitable or other liens, pledges, security
interests, mortgages or any claims of any Seller.
 
To the Knowledge of Sellers and the Acquired Companies, none of the Acquired
Companies has in the last five (5) years infringed upon, misappropriated, or
otherwise violated, and none of them does now, infringe, misappropriate, or
otherwise violate, any Intellectual Property rights of any other Person. To the
Knowledge of Sellers and the Acquired Companies, no other Person has in the last
five (5) years infringed upon, misappropriated, or otherwise violated in any
material respect any Intellectual Property rights of any of the Acquired
Companies within North America.

53

--------------------------------------------------------------------------------



Section 3.19(c) of the Disclosure Schedule identifies all (i) Intellectual
Property owned by or licensed to any of the Acquired Companies that is material
to the business of the Acquired Companies as presently conducted and (ii) each
license, sublicense, or agreement that any of the Acquired Companies has granted
to any other Person with respect to any such Intellectual Property; provided,
however, that Section 3.19(c) of the Disclosure Schedule need not identify any
licenses for off the shelf software that has not been modified or misused by any
of the Acquired Companies.
 
Except as set forth in Section 3.19(d) of the Disclosure Schedule, the Acquired
Companies have taken all actions necessary to maintain and protect all of the
Intellectual Property of the Acquired Companies that is material to the business
of the Acquired Companies as presently conducted.
 
Governmental Authorizations
 
The Acquired Companies currently have, and at all times since January 1, 2005
have had, in effect all material Governmental Authorizations necessary for them
to own, lease, or operate their assets and to carry on their businesses as now
conducted, including all Governmental Authorizations (whether or not material)
that relate to the sale of alcoholic beverages. Except as described in Section
3.20 of the Disclosure Schedule, there has occurred no violation by any Acquired
Company of, default by any Acquired Company under, or, to the Knowledge of
Sellers and the Acquired Companies, event giving to any Governmental Body any
right of termination, amendment, or cancellation of, with or without notice or
lapse of time or both, any such Governmental Authorization. Except as described
in Section 3.20 of the Disclosure Schedule, since January 1, 2005, no Acquired
Company has received any written notice or other written communication or, to
the actual knowledge of Neil Kiefer or Bruce Clark, with no duty to investigate,
any oral notice or other oral communication from any Governmental Body or any
other Person regarding any actual, alleged, possible, or potential violation of
or failure to comply with any term or requirement of any material Governmental
Authorization (which violation or failure has not been cured) or revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
material Governmental Authorization (which has not been cured).
 
Suppliers 
 
Section 3.21 of the Disclosure Schedule sets forth a complete and accurate list
of the ten largest suppliers of materials, products, or services to each
Acquired Company (measured by the aggregate amount purchased by such Acquired
Company) during the Acquired Companies’ most recently ended fiscal year. Except
as set forth in Section 3.21 of the Disclosure Schedule, since January 1, 2007,
none of such suppliers listed in Section 3.21 of the Disclosure Schedule has
canceled, terminated, or otherwise materially altered (including any material
reduction in the rate or amount of sales or material increase in the prices
charged) or given written or, to the actual knowledge of Neil Kiefer or Bruce
Clark, with no duty to investigate, oral notice to any Acquired Company of any
intention to do any of the foregoing or otherwise Threatened to cancel,
terminate, or materially alter (including any material reduction in the rate or
amount of sales) its relationship with any Acquired Company.

54

--------------------------------------------------------------------------------



Relationships with Related Persons
 
Each Seller represents, solely as to himself or herself, that except as set
forth in Section 3.22 of the Disclosure Schedule, neither such Seller nor any
Affiliate of such Seller has, or since January 1, 2005 has had, any interest in
any property (whether real, personal, or mixed and whether tangible or
intangible), used in or pertaining to the Acquired Companies’ businesses or has
or is a party to any Contract with, has any right or claim against, has had
business dealings with, or a material financial interest in any transaction
with, any Acquired Company.
 
Brokers or Finders
 
Neither the representing Seller nor his or her agents have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with this
Agreement or the Contemplated Transactions.
 
No Liability From Property Transfers
 
Upon the Closing, none of the Acquired Companies will have any liabilities
(contingent, unknown or otherwise) with respect to the property to be
transferred as contemplated by Section 2.4(a)(v).
 
No Conflicts
 
Except as set forth in Section 3.25 of the Disclosure Schedule, the representing
Seller is not bound by any agreement that would prevent any transaction
contemplated by this Agreement.
 
Restricted Securities
 
The representing Seller acknowledges and agrees that the Chanticleer Shares are
“restricted securities” with the meaning of the Securities Act, and the rules
and regulations thereunder, and that, under the Securities Act and applicable
regulations thereunder, such Chanticleer Shares may not be resold, pledged or
otherwise transferred without registration under the Securities Act except in
certain limited circumstances. The representing Seller acknowledges that (i) the
Chanticleer Shares are being offered in a transaction exempt from registration
under Section 5 of the Securities Act and applicable state securities laws, (ii)
such Chanticleer Shares may not be offered, resold, pledged or otherwise
transferred except (A) in a transaction meeting the requirements of Rule 144
under the Securities Act, or in accordance with another exemption from the
registration requirements of the Securities Act (and based upon an opinion of
counsel if Chanticleer so requests), (B) to Chanticleer or (C) pursuant to an
effective registration statement under the Securities Act, in each case in
accordance with the applicable securities laws of any state of the United States
or any other applicable jurisdiction, and (iii) the representing Seller will be
required to notify any subsequent purchaser from such representing Seller of the
resale restrictions set forth in this Section 3.26(a).

55

--------------------------------------------------------------------------------


 


The representing Seller acknowledges and agrees that (i) any registrar or
transfer agent for the Chanticleer Shares will not be required to accept for
registration of transfer any Chanticleer Shares except upon presentation of
evidence reasonably satisfactory to Chanticleer that the restrictions on
transfer under the Securities Act have been satisfied and (ii) any Chanticleer
Shares in the form of definitive physical certificates will bear a legend
substantially in the form set forth below:
 
THE SECURITIES EVIDENCED HEREBY WERE ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933
(THE “SECURITIES ACT”) AND APPLICABLE STATE SECURITIES LAWS, AND THE SECURITIES
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE HOLDER OF
THE SECURITIES EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A)
SUCH SECURITIES MAY NOT BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (1)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT,
OR IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE COMPANY SO
REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE, IN ACCORDANCE WITH THE
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN (A) ABOVE.
 
Accredited Investor
 
The representing Seller is an “accredited investor” within the meaning of Rule
501(a) of Regulation D under the Securities Act or an entity in which all of the
equity owners are accredited investors within the meaning of Rule 501(a).
 
The representing Seller is purchasing the Chanticleer Shares for his or her own
account or for the account of one or more other accredited investors or as a
fiduciary for the account of one or more entities, each of which is an
accredited investor within the meaning of Rule 501(a) (1), (2), (3) or (7) under
the Securities Act, and for each of which it exercises sole investment
discretion. The representing Seller has such knowledge and experience in
financial and business matters that such representing Seller is capable of
evaluating the merits and risks of purchasing the Chanticleer Shares.
 
The representing Seller is not acquiring the Chanticleer Shares with a view to
any distribution thereof in a transaction that would violate the Securities Act
or the securities laws of any state of the United States or any other applicable
jurisdiction; provided, however, that the disposition of the representing
Seller’s property and the property of any accounts for which the representing
Seller is acting as fiduciary shall remain at all times within the representing
Seller’s control.
 
56

--------------------------------------------------------------------------------


 
The representing Seller is a resident and domiciliary of the state or other
jurisdiction as previously described to Chanticleer in writing.
 
Acknowledgment
 
Other than any representations and warranties by Buyer, if any, in the documents
to be executed and delivered by Buyer under the terms of this Agreement, at or
prior to the Closing, Sellers acknowledge that they are not relying on any
representations or warranties by Buyer with respect to the transactions
contemplated hereby except for the representations and warranties expressly
provided in Section 4.1 through Section 4.10.
 
Election Acknowledgment
 
Each Option 1 Seller acknowledges that prior to the execution of this Agreement
it had the opportunity to elect to be an Option 2 Seller with respect to some or
all of its Shares and receive no equity consideration but more cash
consideration than it will receive as an Option 1 Seller.
 
Each Option 2 Seller acknowledges that prior to the execution of this Agreement
it had the opportunity to elect to be an Option 1 Seller with respect to some or
all of its shares and receive less cash consideration but more equity
consideration than it will receive as an Option 2 Seller.
 
Disclaimer
 
Without impacting any representations or warranties by Sellers in the Sellers’
Closing Documents, neither any Seller nor all of Sellers shall be deemed to have
made to Buyer any representation or warranty as to the Ownership Interests or
pertaining to this Agreement or any of the Acquired Companies other than as
expressly made in Section 3.1 through Section 3.29. Without limiting the
generality of the foregoing or impacting any representations or warranties by
Sellers, if any, in the Sellers’ Closing Documents, and notwithstanding any
otherwise express representations and warranties made in this Agreement, none of
Sellers makes, and Sellers do not make, any representation or warranty to Buyer
with respect to:
 
any projections, estimates or budgets heretofore delivered to or made available
to Buyer of future revenues, expenses or expenditures, future results of
operations; or
 
any other information or documents made available to Buyer or its counsel,
accountants or advisors in any way pertaining to any Acquired Company except as
expressly covered by a representation and warranty contained in Section 3.1
through Section 3.29.
 
57

--------------------------------------------------------------------------------



REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to each Seller (except (i) Buyer represents and
warrants solely to the Option 1 Sellers with respect to Sections 4.6, 4.7, 4.8,
4.9 and 4.10 and (ii) that the representations and warranties made in Sections
4.2 and 4.6 assume that the waiting period required by the SEC for the
withdrawal of Chanticleer’s election to be regulated as a business development
corporation under the Investment Company Act has expired and no comments from
the SEC relating thereto remain outstanding) as follows:
 
Organization and Good Standing
 
Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.
 
Authority; No Conflict
 
This Agreement constitutes the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Buyer has the absolute
and unrestricted right, power, and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement.
 
Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay, or otherwise interfere with
any of the Contemplated Transactions pursuant to:
 
any provision of Buyer’s Organizational Documents;
 
any resolution adopted by the board of directors or the stockholders of Buyer;
 
any Legal Requirement, Order or Governmental Authorization to which Buyer may be
subject; or
 
any contract to which Buyer is a party or by which Buyer is bound.
 
Except as set forth in Section 4.2(c) of the Disclosure Schedule, Buyer is not
and will not be required to obtain any Consent from any Person in connection
with the execution and delivery of this Agreement or the consummation or
performance of any of the Contemplated Transactions.
 
Investment Intent
 
Buyer is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.
 
58

--------------------------------------------------------------------------------



Brokers or Finders
 
Except for fees and expenses payable to Global Hunter Securities, LLC, Buyer and
its officers and agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with this Agreement or the Contemplated
Transactions.
 
Acknowledgment
 
Other than any representations and warranties by Sellers, if any, contained in
the Sellers’ Closing Documents, Buyer acknowledges that it is not relying on any
representations or warranties by any or all Sellers with respect to the
Ownership Interests or pertaining in any way to any of the Acquired Companies
except for the representations and warranties expressly provided in Section 3.1
through Section 3.29.
 
Chanticleer Organization and Good Standing
 
Chanticleer is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and is duly licensed or
qualified to transact business as a foreign corporation. Chanticleer has the
corporate power and authority to own and hold its properties and to carry on its
business as now conducted and as proposed to be conducted. Chanticleer is in
full compliance with all of the terms and provisions of its certificate of
incorporation (the “Chanticleer Charter”) and its bylaws. Chanticleer does not
own or control, directly or indirectly, any investment or interest in any other
corporation, partnership, limited liability company, association or other
business entity other than Buyer and as disclosed in Chanticleer’s public
filings with the SEC; provided, that Chanticleer will indirectly own 100% of the
equity interests of HI upon consummation of the acquisition thereof.
 
Chanticleer Authority; No Conflict 
 
The Chanticleer Shares have been duly authorized, and are validly issued, fully
paid and nonassessable shares of Chanticleer Common Stock, and are free and
clear of all claims, except as set forth in the Chanticleer Charter. The sale or
delivery of any of the Chanticleer Shares is not subject to any preemptive right
of stockholders of Chanticleer or to any right of first refusal or other right
in favor of any person that has not been duly waived.
 
Capitalization
 
As of the date hereof, the authorized capital stock of Chanticleer consists of
100,000,000 shares of Chanticleer Common Stock, and 8,618,032 shares of
Chanticleer Common Stock are issued and outstanding, all of which have been duly
authorized and are validly issued, fully paid and nonassessable. Between the
date hereof and the Closing Date, Chanticleer may (i) effect a reverse stock
split with respect to the outstanding shares of Chanticleer Common Stock, (ii)
issue additional shares of Chanticleer Common Stock and warrants in connection
with the Financing and/or (iii) issue additional shares of Chanticleer Common
Stock, options or other equity rights in connection with equity compensation
arrangements. Chanticleer has no obligation (contingent or other) to purchase,
redeem or otherwise acquire any of its equity securities or any interest therein
or to pay any dividend or make any other distribution in respect thereof. There
are no voting trusts or agreements, stockholders’ agreements, pledge agreements,
buy-sell agreements, rights of first refusal, preemptive rights or proxies
relating to any securities of Chanticleer (whether or not Chanticleer is a party
thereto). All of the outstanding securities of Chanticleer were issued in
compliance with all applicable Federal and state securities laws. No Person has
made any claim in writing for rescission of such Person’s purchase of securities
of Chanticleer.
 
59

--------------------------------------------------------------------------------


 
Securities Matters
 
As of the date of this Agreement, Chanticleer is a business development company,
as defined in the Investment Company Act. Chanticleer is subject to the periodic
reporting, proxy rules and other requirements of the Exchange Act. Chanticleer
has been subject to the filing requirements of the Exchange Act for at least the
past ninety (90) days prior to the date of this Agreement, and has timely filed
all reports, statements or documents required to be filed under the Exchange Act
in the last twelve (12) months. The reports and other filings made by
Chanticleer in the last twelve (12) months pursuant to the Investment Company
Act and the Exchange Act did not, at the time they were filed (or if
subsequently amended or supplemented, at the time of such amendment or
supplement), contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which they were made, not misleading.
 
No Material Adverse Effect
 
There is no Proceeding pending, or to the actual knowledge, with no duty to
investigate, of the chief executive officer of Chanticleer threatened, against
Chanticleer or any of its Subsidiaries that has had or would reasonably be
expected to have, if determined adversely to Chanticleer, or any such
Subsidiary, a Chanticleer Material Adverse Effect.
 
COVENANTS OF SELLERS AND THE ACQUIRED COMPANIES
 
Access and Investigation
 
Between the date of this Agreement and the Closing Date, each Acquired Company
and its Representatives will (a) afford Buyer and its Representatives (including
prospective financing sources and their Representatives) (collectively, “Buyer’s
Advisors”) full and free access during normal business hours and on reasonable
prior notice to each Acquired Company’s personnel, properties, contracts, books
and records, and other documents and data, (b) furnish Buyer and its
Representatives with copies of all such contracts, books and records, and other
existing documents and data as Buyer may reasonably request, and (c) furnish
Buyer and its Representatives with such additional financial, operating, and
other data and information as Buyer may reasonably request.
 
Operation of the Businesses of the Acquired Companies
 
Except as expressly provided in this Agreement and except for the refinancing of
the BofA Agreement as contemplated by Section 2.4(a)(xii) and the restructuring
of the Wachovia Agreement as contemplated by Section 2.4(a)(xiii), between the
date of this Agreement and the Closing Date, each Acquired Company will:
 
conduct the business of such Acquired Company only in the Ordinary Course of
Business, unless previously consented to in writing by Buyer;
 
60

--------------------------------------------------------------------------------


 
maintain all of the Acquired Companies’ material assets and properties,
including Facilities, in good working order and condition (normal wear and tear
excepted);
 
perform in all material respects all of its obligations under its Contracts;
 
keep in full force and effect present insurance policies or other comparable
insurance coverage;
 
comply in all material respects with all Legal Requirements applicable to the
Acquired Companies;
 
preserve intact the current business organization of each Acquired Company, and
use commercially reasonable efforts to maintain the relations and good will with
suppliers, customers, landlords, creditors, employees, contractors, agents, and
others having business relationships with such Acquired Company;
 
confer with Buyer concerning operational matters of a material nature;
 
otherwise report periodically to Buyer concerning the status of the business,
operations, and finances of such Acquired Company at Buyer’s reasonable request;
 
give any notices to third parties and use commercially reasonable efforts to
obtain all consents set forth in Section 3.2(c) of the Disclosure Schedule;
 
except for a letter of intent and other documents and agreements with respect to
the development of a new restaurant in Hillsborough County, Florida, not enter
into any new material Contract (or modify, amend, terminate or waive any
material right or obligation under any existing Contract) that is outside the
Ordinary Course of Business or that would obligate any of the Acquired Companies
to pay in excess of $250,000 or which is not terminable by the Acquired
Companies upon 60 days notice without having to pay a fee, penalty or other
amount, other than those Contracts contemplated by Section 2.4(a) hereof;
 
not declare, set aside or pay any dividends or other distributions to any
holders of Shares, capital stock or any security convertible into, or
exchangeable or exercisable for Shares or capital stock of any of the Acquired
Companies, except cash dividends paid to Sellers in the Ordinary Course of
Business;
 
not sell, assign, lease, license, or otherwise transfer or dispose of any of its
assets or properties, except (i) in the Ordinary Course of Business or (ii)
sales, assignments, leases, licenses, or other transfers of assets or properties
with an aggregate consideration of less than $250,000 individually or $1,000,000
in the aggregate, or enter into, create or allow to be created or to exist any
Encumbrances on its assets or properties, except Permitted Encumbrances;
 
not make or change any material Tax election, settle or compromise any claim,
notice, audit report or assessment in respect of Taxes, change any annual Tax
accounting period, adopt or change of any method of Tax accounting, file any
amended Tax Return without conferring with Buyer in advance, enter into any tax
allocation agreement, tax sharing agreement, tax indemnity agreement or closing
agreement relating to any material Tax, surrender any right to claim a material
Tax refund, or consent to any extension of waiver of the statute of limitations
applicable to any material Tax claim or assessment;
 
61

--------------------------------------------------------------------------------


 
other than as required by an applicable Legal Requirement or the terms of any
Contract existing on the date hereof, without the prior written consent of
Buyer, not make any change in, or accelerate the vesting of, the compensation or
benefits payable or become payable to any director or vice president or higher
level officer, or grant any severance or termination pay to, any of its
officers, directors, employees, agents or consultants or enter into or amend any
employment, consulting, severance, retention, change in control, termination
pay, collective bargaining or other agreement, any Target Benefit Plan, or any
equity based compensation, pension, deferred compensation, welfare benefits or
other employee benefit plan or arrangement, or make any loans to any of its
officers, directors, employees, affiliates or agents or consultants or make any
change in its existing borrowing or lending arrangements for or on behalf of any
of such Persons pursuant to a Target Benefit Plan or otherwise; provided,
however, that this paragraph (n) shall not prevent an Acquired Company from
entering into or modifying at-will offer letters with new non-officer employees
in the Ordinary Course of Business;
 
not (i) merge or consolidate with any other Person, (ii) make or incur any
capital expenditure (or series of related capital expenditures) outside the
Ordinary Course of Business, (iii) make any capital investment in, any loan to,
or any acquisition of the securities or all or any substantial portion of the
assets of, any other Person (or series of related capital investments, loans,
and acquisitions) outside the Ordinary Course of Business, or (iv) issue any
note, bond, or other debt security or create, incur, assume, or guarantee any
indebtedness for borrowed money or capitalized lease obligation outside the
Ordinary Course of Business and in no event in excess of $1,000,000 in the
aggregate;
 
not pay any amount to any third party with respect to any liability (excluding
any costs and expenses incurred or which may be incurred in connection with this
Agreement and the transactions contemplated hereby) other than in the Ordinary
Course of Business;
 
not take any action for its winding up, liquidation, dissolution, or
reorganization or for the appointment of a receiver, administrator, or
administrative receiver, trustee, or similar officer of all or any of its assets
or revenues; and
 
not enter into any agreement containing any provision or covenant limiting in
any respect its ability to (i) sell or buy any products or services to or from
any other Person, (ii) engage in any line of business, or (iii) compete with any
Person.
 
Required Approvals
 
As promptly as reasonably practicable after the date of this Agreement, Sellers
will, and will cause each Acquired Company to, make all filings required by
Legal Requirements to be made by them in order for Sellers and the Acquired
Companies to consummate the Contemplated Transactions. Between the date of this
Agreement and the Closing Date, Sellers will, and will cause each Acquired
Company to, (a) cooperate reasonably with Buyer with respect to all filings that
Buyer elects to make or is required by Legal Requirements to make in connection
with the Contemplated Transactions and (b) cooperate reasonably with Buyer in
obtaining all Consents, if any, identified in Section 4.2(c) of the Disclosure
Schedule. Buyer shall pay any and all attorneys’ and other fees and costs
relative to any alcoholic beverage license approvals, filings or amendments
required because of the Contemplated Transactions.
 
62

--------------------------------------------------------------------------------


 
Notification
 
Between the date of this Agreement and the Closing Date, Sellers (i) will
promptly notify Buyer in writing if any Seller or any Acquired Company becomes
aware of any fact or condition that causes a representation or warranty by
Sellers or any Seller in Article 3 to be inaccurate, and (ii) may, at their
option, deliver to Buyer a supplement to the Disclosure Schedule specifying the
occurrence after the date of this Agreement of any new fact or condition that
would cause a representation or warranty by Sellers or any Seller in Article 3
to be materially inaccurate had such representation or warranty been made as of
the time that any Seller or any Acquired Company became aware of such fact or
condition, or that is necessary to be disclosed to Buyer in order to make such
representation and warranty correct in all material respects.
 
Between the date of this Agreement and the Closing Date, Sellers will promptly
notify Buyer if any Seller or any Acquired Company becomes aware of the
occurrence of any Breach of any covenant of Sellers in this Article 5 or of the
occurrence of any event that would reasonably be expected to make the
satisfaction of the conditions in Article 7 impossible or unlikely.
 
Except as provided in Section 5.4(a)(ii), no disclosure by any Seller or any
Acquired Company pursuant to this Section 5.4 shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation,
breach of warranty or breach of covenant.
 
Payment of Indebtedness by Related Persons
 
Except as expressly provided in this Agreement, each Seller, solely with respect
to himself or herself, will cause all indebtedness owed to an Acquired Company
by such Seller or any Affiliate of such Seller (other than the Acquired
Companies) to be paid in full prior to Closing.
 
No Negotiation
 
Until such time, if any, as this Agreement is terminated pursuant to Article 9,
Sellers will not, and will cause each Acquired Company and each of their
Representatives not to, directly or indirectly solicit, initiate, or encourage
any inquiries or proposals from, discuss or negotiate with, provide any
non-public information to, or consider the merits of any unsolicited inquiries
or proposals from, any Person (other than Buyer) relating to any transaction
involving the sale of the business or assets (other than in the Ordinary Course
of Business or in accordance with Section 5.2(l)) of any Acquired Company, or
any of the capital stock of any Acquired Company, or any merger, consolidation,
business combination, or similar transaction involving any Acquired Company (any
such transaction, an “Acquisition Transaction”). The Acquired Companies, Seller
Representative, and each Seller shall, and shall cause the Acquired Companies’
officers, directors, employees, Subsidiaries, and Affiliates to, (a) immediately
cease and cause to be terminated any and all contracts, discussions, and
negotiations with third parties regarding the foregoing, (b) immediately notify
Buyer of any direct or indirect proposal to discuss, pursue, solicit, initiate,
participate in, encourage or otherwise enter into any discussions, negotiations,
agreements or other arrangements regarding, an Acquisition Transaction with any
Person other than Buyer or its Affiliates, or any inquiry or contact with any
Person other than Buyer or its Affiliates with respect thereto which has been
made as of the date hereof or is subsequently made, and the details of such
contact (including the identity of the third party, or third parties and the
specific terms and conditions discussed or proposed), and (iii) keep Buyer fully
informed with respect to the status of the foregoing.
 
63

--------------------------------------------------------------------------------


 
Insurance
 
Effective as of the Closing, the Acquired Companies shall purchase, and Buyer
shall cause the Acquired Companies to purchase, an extended reporting period
endorsement under the Acquired Companies’ existing directors’ and officers’
liability insurance coverage for the Acquired Companies’ directors and officers,
which endorsement shall provide such directors and officers with coverage for a
period of not less than six years commencing on the Closing Date, and which
endorsement shall provide coverage amounts, terms, and conditions which are no
less favorable to the insured persons than the directors’ and officers’
liability insurance coverage currently maintained by the Acquired Companies with
respect to acts or omissions occurring prior to or on the Closing Date. Fifty
percent (50%) of the cost of such policy shall be paid by Sellers or shall
reduce the amount otherwise payable to Sellers, in either case in connection
with the Initial Adjustment Amount. Buyer and the Acquired Companies shall not
terminate, modify or amend the terms of such endorsements in any manner.
 
Employee Matters
 
At or prior to the Closing, the Acquired Companies shall pay to each of Neil
Kiefer, Bruce Clark and Sal Melilli all Sale Bonus Payments relating to the sale
of the Acquired Companies under the terms of this Agreement and terminate and
satisfy all outstanding obligations with respect to the Acquired Companies under
each of the Sale Participation Agreements.
 
At or prior to the Closing, the Acquired Companies shall terminate and satisfy
all outstanding obligations with respect to the Acquired Companies under each of
(i) the Amended and Restated Executive Retirement Bonus Agreement with Neil G.
Kiefer, dated October 13, 1999, (ii) the Amended and Restated Executive
Retirement Bonus Agreement with Bruce W. Clark, dated October 13, 1999, and
(iii) the Executive Retirement Bonus Agreement with Salvatore Melilli, dated
September 12, 2006.

Charity Commitments
 
At or prior to the Closing, Sellers shall make all payments required to be made
at such time and otherwise assume all liabilities and obligations as to the
charity commitments listed in Exhibit 2.4(a)(ii)(D) (the “Charity Commitments”).
 
64

--------------------------------------------------------------------------------


 
Commercially Reasonable Efforts
 
Between the date of this Agreement and the Closing Date, Sellers and the
Acquired Companies will use their commercially reasonable efforts to cause the
conditions in Articles 7 and 8 to be satisfied; provided, however, that none of
the Sellers or the Acquired Companies shall be deemed not to have used such
commercially reasonable efforts solely because of any supplements to the
Disclosure Schedule made in accordance with Section 5.4(a)(ii).
 
Assistance with Financing
 
The Acquired Companies and their Subsidiaries shall, and shall use commercially
reasonable efforts to cause their respective Representatives to, cooperate in
connection with the arrangement of the Financing as may be reasonably requested
by Buyer including by (i) participating in meetings, presentations, road shows,
due diligence sessions and sessions with rating agencies; (ii) assisting with
the preparation of materials for rating agency presentations, offering
documents, private placement memoranda, bank information memoranda, prospectuses
and similar documents required in connection with the Financing; (iii)
furnishing Buyer and its financing sources with historical financial information
and similar information regarding the Acquired Companies and their Subsidiaries
as may be reasonably requested by Buyer, including all historical financial
statements and financial data of the type reasonably identified by Buyer as
being required by Regulation S-X, Regulation S-K and Regulation D under the
Securities Act, to use in connection with the Financing or any other financing
transaction executed in connection with the transactions contemplated hereby
(the “Required Financial Information”); (iv) cooperate with Buyer and its
financing sources in providing business and financial projections regarding the
Acquired Companies and their Subsidiaries as may be reasonably requested by
Buyer; (v) using commercially reasonable efforts to obtain customary
accountants’ comfort letters, legal opinions, surveys, affidavits, subordination
and non-disturbance agreements, memoranda of leases, consents, waivers, title
policies and commitments, and pay-off letters as may be reasonably requested by
Buyer and its financing sources; provided, however, that the Acquired Companies
shall not be required to request any opinion letter with respect to the HOA
Agreements; (vi) executing and delivering, as of the Closing Date, such
definitive financing documents as may be reasonably requested by Buyer; (vii)
taking all corporate actions necessary to authorize the consummation of the
Financing and to permit the proceeds thereof to be made available pursuant to
the terms of the definitive agreements as to the Financing; (viii) reasonably
facilitating the pledge of collateral and the perfection of the security
interests therein; and (ix) taking all other actions reasonably requested by
Buyer in connection with the Financing; provided, however, that notwithstanding
the foregoing, (a) neither the Acquired Companies nor any of their Subsidiaries
shall be required to pay any commitment or other similar fee or incur any other
liability or expense in connection with the Financing prior to the Closing Date,
(b) neither the Acquired Companies nor any of their Subsidiaries shall be
required to issue any private placement memoranda or prospectus (and no such
private placement memoranda or prospectus shall reflect the Acquired Companies
or any of their Subsidiaries as the issuer) and (c) neither the Acquired
Companies nor their Representatives shall be required to take any of the
foregoing actions where such actions would violate the attorney-client privilege
or work product or similar doctrines of any one or more of Sellers or the
Acquired Companies. Buyer and Chanticleer shall jointly and severally indemnify
and hold harmless the Acquired Companies from and against any and all
liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgments and penalties suffered or incurred by any one or more of them in
connection with arrangement of the Financing that would not otherwise be or have
been incurred by any one or more of the Acquired Companies. Without limiting the
generality of the immediately preceding sentence, Buyer shall pay each of the
Acquired Companies’ fees, charges, title premiums and expenses, and each portion
of such fees, charges, title premiums and expenses, incurred in connection with
the duties of the Acquired Companies under this Section 5.11 by the later of (a)
fifteen (15) days after the Acquired Companies, or any of them, delivers a
statement to Buyer or (b) the date when any such fees, charges, title premiums
and expenses are due and payable under the invoice of the applicable service
provider or other applicable third party, each with respect to any of such fees,
charges, title premiums and expenses including, without limitation, the auditing
fees and expenses of the Acquired Companies in excess of what the auditing fees
and expenses of the Acquired Companies and Affiliates would have been (without
regard to the requirements in connection with the Financing or the transactions
under this Agreement) with respect to their financial statements as at and for
the two years ended December 30, 2007 and any incremental costs for re-auditing
the 2005 and 2006 financial statements.
 
65

--------------------------------------------------------------------------------


 
Shares Held in Trust
 
Sellers shall not sell, assign or otherwise transfer the Shares held in the
Seller Revocable Trusts out of the Seller Revocable Trusts until the earlier of
(a) the sale, assignment and transfer to Buyer and HI of the Shares pursuant to
Section 2.2(a) or (b) the termination of this Agreement pursuant to Article 9.
 
Powers of Attorney
 
At or prior to the Closing, Sellers shall cause the Acquired Companies to revoke
all powers of attorney granted to Hooters-on-Location, Inc.
 
COVENANTS OF BUYER
 
Approvals of Governmental Bodies
 
As promptly as reasonably practicable after the date of this Agreement, Buyer
will make all filings required by Legal Requirements to be made by it in order
for Buyer to consummate the Contemplated Transactions. Between the date of this
Agreement and the Closing Date, Buyer will cooperate reasonably with Sellers
with respect to all filings that Sellers are required by Legal Requirements to
make in connection with the Contemplated Transactions and cooperate reasonably
with Sellers in obtaining all Consents identified in Section 3.2(c) of the
Disclosure Schedule; provided that this Agreement will not require Buyer to
dispose of or make any change in any portion of its business or, except as
otherwise contemplated in Section 4.2(c) and Section 5.3, to incur any expense
or other burden to obtain a Governmental Authorization or other Consent.

Commercially Reasonable Efforts
 
Except as set forth in the proviso to Section 6.1, between the date of this
Agreement and the Closing Date, Buyer will use its commercially reasonable
efforts to cause the conditions in Articles 7 and 8 to be satisfied; provided,
however, that Buyer shall not be deemed not to have used such commercially
reasonable efforts solely because of any supplements to the Disclosure Schedule
made in accordance with Section 6.3(a)(ii).
 
66

--------------------------------------------------------------------------------


 
Notification
 
Between the date of this Agreement and the Closing Date, Buyer (i) will promptly
notify Seller Representative in writing if Buyer becomes aware of any fact or
condition that causes a representation or warranty by Buyer in Article 4 to be
inaccurate, and (ii) may, at its option, deliver to Seller Representative a
supplement to the Disclosure Schedule specifying the occurrence after the date
of this Agreement of any new fact or condition that would cause a representation
or warranty by Buyer in Article 4 to be materially inaccurate had such
representation or warranty been made as of the time that Buyer became aware of
such fact or condition, or that is necessary to be disclosed to Seller
Representative in order to make such representation and warranty correct in all
material respects.
 
Between the date of this Agreement and the Closing Date, Buyer will promptly
notify Sellers of the occurrence of any Breach of any covenant of Buyer in this
Article 6 or of the occurrence of any event that would reasonably be expected to
make the satisfaction of the conditions in Article 8 impossible or unlikely.
 
Except as provided in Section 6.3(a)(ii), no disclosure by Buyer pursuant to
this Section 6.3 shall be deemed to amend or supplement the Disclosure Schedule
or to prevent or cure any misrepresentation, breach of warranty or breach of
covenant.
 
Board of Directors
 
Immediately following the Closing, Buyer shall cause the board of directors of
HI to consist of five (5) directors, of which three (3) directors will be chosen
by Chanticleer, one (1) director will be chosen by the Option 1 Sellers if such
Sellers elect to designate such a director, and one (1) director will be the
chief executive officer of HI if such chief executive officer elects to be a
director of HI. For as long as all Option 1 Sellers continue to hold, in the
aggregate, not less than 50% of the shares of Chanticleer Common Stock issued to
such Sellers at the Closing, Buyer shall cause one (1) director of HI to be
chosen by the Option 1 Sellers if such Sellers elect to designate such a
director, and one (1) director of HI to be the chief executive officer of HI if
such chief executive officer elects to be a director of HI.
 
SEC Filings and Reports
 
Chanticleer will exercise its best efforts to file timely all reports required
to be filed by Chanticleer under the Exchange Act or the Investment Company Act,
or, if Chanticleer has no class of stock registered under Section 12(b) or 12(g)
of the Exchange Act and is not otherwise required to file such reports under
Sections 13 or 15(d) of the Exchange Act, it will, upon the reasonable request
of any holder of the Chanticleer Common Stock issued pursuant to this Agreement,
make publicly available such other information required under Rule 144 for so
long as necessary to permit sales pursuant to Rule 144 under the Securities
Act), and it will take such further action as any holder of such shares of
Chanticleer Common Stock may reasonably request to the extent required from time
to time to enable such holder to sell shares of Chanticleer Common Stock without
registration under the Securities Act within the limitations of the exemptions
provided by: (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time; or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of any such holder, Chanticleer will deliver to holder
a written statement as to whether it has complied with such requirements.
 
67

--------------------------------------------------------------------------------


 
Registration Rights
 
If in connection with the Financing purchasers of Chanticleer Common Stock
receive resale registration rights, each Option 1 Seller shall be entitled to
participate on substantially the same terms and conditions as such purchasers in
any resale shelf registration statement prepared in connection therewith. If in
connection with the Financing purchasers of Chanticleer Common Stock receive
“piggyback” registration rights on any registration statement filed by
Chanticleer to register for sale to the public shares of Chanticleer Common
Stock, each Option 1 Seller shall be entitled to participate on substantially
the same “piggyback” rights as such purchasers in any such registration
statement, subject to usual and customary cutbacks for transactions of that
nature. If in connection with the Financing purchasers of Chanticleer Common
Stock receive demand registration rights, each Option 1 Seller shall be entitled
to “piggyback” on such demand registration rights, subject to usual and
customary cutbacks for transactions of that nature.
 
Refunds and Rebates
 
Because of the obligations of Sellers under the Assumption Agreement, Sellers
shall be entitled to any refund of premium, rebate, refund or other sum paid to
any of the Acquired Companies with respect to any or all of the worker’s
compensation insurance policies and programs listed in the Assumption Agreement.
Buyer shall pay to each Seller such Seller’s Adjusted Percentage Share of any
such amount, within five Business Days after the receipt of such amount by any
Acquired Company, by delivery of immediately available funds to an account
designated by each of Sellers. Despite anything to the contrary in this Section
6.7, none of Sellers shall be entitled to any payment under this Section 6.7 to
the extent that a premium, rebate, refund or other sum described in this Section
6.7 is recorded as a current asset in the final determination of Net Working
Capital under Section 2.5.
 
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE
 
Buyer’s obligation to purchase the Shares and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):
 
Accuracy of Representations
 
All of Sellers’ representations and warranties in Article 3 and all of the
Seller Individual Representations (considered collectively), and each of such
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date (in each case without regard to any notifications or supplements
made in accordance with Section 5.4), except that those representations and
warranties that are qualified by materiality or relate to a “Material Adverse
Change” and those representations and warranties set forth in Sections 3.3, 3.26
and 3.27 must be accurate in all respects (in each case without regard to any
notifications or supplements made in accordance with Section 5.4).
 
68

--------------------------------------------------------------------------------


 
Sellers’ Performance
 
All of the covenants and obligations that Sellers or the Acquired Companies are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.
 
Each document required to be delivered by Sellers and each other obligation of
Sellers pursuant to Section 2.4(a) must have been delivered or satisfied, and
each of the other covenants and obligations in Sections 5.3, 5.5, 5.6, 5.8, 5.9,
5.12 and 5.13 must have been performed and complied with in all respects.
 
Consents
 
Each of the Consents identified in Sections 3.2(c) and 3.2(d) of the Disclosure
Schedule must have been obtained and must be in full force and effect (except to
the extent that the terms of Sections 3.2(c) and 3.2(d) of the Disclosure
Schedule expressly provide that such Consents shall not be obtained by the
Acquired Companies at or prior to the Closing), each of the notices identified
in Sections 3.2(c) and 3.2(d) of the Disclosure Schedule must have been given
(except to the extent that Sections 3.2(c) and 3.2(d) of the Disclosure Schedule
expressly provide that such notices will not be given by the Acquired Companies
at or prior to the Closing), and the waiting period required by the SEC for the
withdrawal of Chanticleer’s election to be regulated as a business development
corporation under the Investment Company Act of 1940, as amended, shall have
expired and no comments relating thereto from the SEC shall remain outstanding.
 
Additional Documents
 
Sellers must have delivered to Buyer such other documents as Buyer may
reasonably request for the purpose of (a) evidencing the accuracy of Sellers’
representations and warranties and each of the Seller Individual Representations
under the certificate described in Section 2.4(a)(ii)(L), (b) evidencing the
performance by Sellers of, or the compliance by, the Sellers with, any covenant
or obligation required to be performed or complied with by such Seller, (c)
evidencing the satisfaction of any condition referred to in this Article 7, or
(d) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.
 
No Proceedings
 
No Proceeding shall be pending before any Governmental Body wherein an
unfavorable Order would (a) prevent consummation of any of the Contemplated
Transactions, (b) cause any of the transactions contemplated by this Agreement
to be rescinded following consummation, (c) adversely affect the right of Buyer
to own directly or indirectly the Shares and to control the Acquired Companies,
or (d) adversely affect the right of the Acquired Companies to own their assets
and to operate their businesses.
 
69

--------------------------------------------------------------------------------


 
No Claim Regarding Stock Ownership or Sale Proceeds
 
There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, or ownership interest in, any of the Acquired Companies (except
in respect of any such claim, in connection with Hooters of Manhattan, Ltd., by
Richard Yudenfriend (or any of his heirs or assigns) or Hootrich LLC (or any of
its members, successors, Affiliates, or assigns) or (b) is entitled to all or
any portion of the Aggregate Purchase Price payable for the Shares.
 
No Prohibition
 
Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause Buyer or any Person affiliated with Buyer to suffer any
material adverse consequence under, (a) any applicable Legal Requirement or
Order or (b) any Legal Requirement or Order that has been published, introduced,
or otherwise proposed by or before any Governmental Body.
 
Financing
 
Buyer will have obtained financing as of the Closing sufficient to consummate
the Contemplated Transactions and to fund the working capital requirements of
the Acquired Companies after the Closing on terms reasonably satisfactory to
Buyer (the “Financing”), and Buyer shall have received replacement letters of
credit for those letters of credit listed on Exhibit 7.8.
 
Acquired Companies Performance
 
Since December 31, 2006, there shall not have been any event, Proceeding,
development, or occurrence which had, or could reasonably be expected to have, a
Material Adverse Change.
 
Employment Agreements
 
Buyer shall have received employment agreements executed by each of Neil Kiefer,
Bruce Clark and Sal Melilli, on the terms and conditions satisfactory to Buyer
(the “Employment Agreements”), which Employment Agreements shall be in full
force and effect.
 
Sale Bonus Payment Releases
 
Buyers shall have received releases in the form of Exhibit 7.11 (the “Sale Bonus
Payment Releases”) executed by each of Neil Kiefer, Bruce Clark and Sal Melilli
of all rights pursuant to his Sale Participation Agreement, which Sale Bonus
Payment Releases shall be in full force and effect.

 
CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE
 
Sellers’ obligation to sell the Shares and to take the other actions required to
be taken by Sellers at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Seller Representative on behalf of the Sellers, in whole or in part):
 
70

--------------------------------------------------------------------------------


 
Accuracy of Representations
 
All of Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date (in each case without regard to any
notifications or supplements made in accordance with Section 6.3), except that
those representations and warranties that are qualified by materiality and those
representations and warranties set forth in Section 4.8 must be accurate in all
respects (in each case without regard to any notifications or supplements made
in accordance with Section 6.3).
 
Buyer’s Performance
 
All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.
 
Buyer must have delivered each of the documents required to be delivered by
Buyer pursuant to Section 2.4(b) and must have made the cash payments and grants
of Chanticleer Common Stock required to be made by Buyer pursuant to Section
2.2(b), Section 2.4(b)(i), and Section 2.4(b)(iii).
 
Additional Documents
 
Buyer must have delivered such other documents as Sellers may reasonably request
for the purpose of (i) evidencing the accuracy of any representation or warranty
of Buyer under the certificate described in Section 2.4(b)(ii)(E), (ii)
evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer or
(iii) evidencing the satisfaction of any condition referred to in this Article
8.
 
No Proceedings
 
No Proceeding shall be pending before any Governmental Body wherein an
unfavorable Order would (a) prevent consummation of any of the Contemplated
Transactions, or (b) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation.
 
No Prohibition
 
Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause any Seller or any Person affiliated with any Seller to
suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.
 
71

--------------------------------------------------------------------------------


 
TERMINATION
 
Termination Events
 
This Agreement may, by notice given prior to or at the Closing, be terminated:
 
by either Buyer or Seller Representative if a material Breach of any provision
of this Agreement has been committed by the other party and such Breach has not
been waived;
 
(i) by Buyer if satisfaction of any of the conditions in Article 7 is or becomes
impossible (other than through the willful failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller Representative, if satisfaction of
any of the conditions in Article 8 is or becomes impossible (other than through
the willful failure of Sellers to comply with their obligations under this
Agreement) and Seller Representative has not waived such condition on or before
the Closing Date;
 
by mutual consent of Buyer and Seller Representative;
 
by either Buyer or Seller Representative if the Closing has not occurred (other
than through the willful and material failure of any party seeking to terminate
this Agreement to comply with its obligations under this Agreement) on or before
July 31, 2008, or such later date as the parties may agree upon in writing;
 
by Buyer if any supplement to the Disclosure Schedule is made pursuant to
Section 5.4(a)(ii); or
 
by Seller Representative if any supplement to the Disclosure Schedule is made
pursuant to Section 6.3(a)(ii).
 
Effect of Termination
 
Each party’s right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 9.1, all further obligations of the parties under
this Agreement will terminate; provided, however, that if this Agreement is
terminated by a party because of the willful Breach of this Agreement by the
other party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s willful failure to comply with its obligations under this Agreement, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.
 
INDEMNIFICATION; REMEDIES
 
Survival; Right to Indemnification Not Affected by Knowledge
 
All representations and warranties (including, for such purposes, the Disclosure
Schedule), covenants and obligations in this Agreement will survive the Closing
subject to the limitations in this Article 10. The right to indemnification,
payment of Damages or other remedy based on such representations, warranties,
covenants, and obligations will not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether on, before or after the Closing Date with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation.
 
72

--------------------------------------------------------------------------------


 
Indemnification and Payment of Damages by Sellers
 
Sellers, jointly and severally, will indemnify and hold harmless Buyer, the
Acquired Companies, and their respective Representatives, stockholders,
controlling persons, and affiliates (collectively, the “Buyer Indemnified
Persons”) for, and will pay to the Buyer Indemnified Persons the amount of, any
loss, liability, claim, damage, expense (including, except to the extent limited
under Section 10.8, costs of investigation and defense and reasonable attorneys’
fees), whether or not involving a third-party claim (collectively, “Damages”),
to the extent caused by:
 
any Breach of any representation or warranty made by Sellers (but not any Breach
of any Seller Individual Representation) on the date of this Agreement in
Article 3 (including, for such purposes, the Disclosure Schedule as it exists on
the date of this Agreement) or in the certificate delivered by Sellers at the
Closing pursuant to Section 2.4(a)(ii)(L) (other than any Breach of any Seller
Individual Representation);
 
any Breach by Sellers or the Acquired Companies of any covenant or obligation of
Sellers or the Acquired Companies in this Agreement; provided, however, that no
Seller shall have any obligation to indemnify or hold harmless any Buyer
Indemnified Person after the Closing for any Breach of the covenants or
obligations set forth in Sections 5.1, 5.2, 5.3, 5.4, 5.6, 5.10 or 5.11;
 
any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
Sellers (or any Person acting on their behalf) in connection with any of the
Contemplated Transactions;
 
any Indebtedness Payoff Amount and Sellers’ Expenses that are not set forth in
the Initial Payment Certificate;
 
any (i) amount drawn by the beneficiary under, and any fees, expenses or other
amounts payable with respect to, any letter of credit listed in Exhibit
2.4(a)(ii)(I), and (ii) amount drawn by the beneficiary under any letter of
credit listed in Exhibit 7.8, but (A) in the case of the first letter of credit
listed in Exhibit 7.8, only with respect to worker’s compensation injuries or
claims that arose or the basis of which arose prior to the Closing Date, or (B)
in the case of any other letter of credit listed in Exhibit 7.8, only with
respect to a claim by the landlord, that arose or the basis of which arose prior
to the Closing Date, under the lease agreement to which the letter of credit
applies; or
 
relating to any liabilities, obligations, or other Damages of whatever kind or
nature assigned or assumed under the Assumption Agreement (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due), including any liability for Taxes assumed under the Assumption
Agreement.
 
73

--------------------------------------------------------------------------------


 
Indemnification and Payment of Damages by an Individual Seller
 
Each Seller, solely with respect to himself or herself, will indemnify and hold
harmless the Buyer Indemnified Persons for, and will pay to the Buyer
Indemnified Persons the amount of, any Damages to the extent caused by:
 
any Breach of any Seller Individual Representation made by such Seller; or
 
any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Seller individually (or any Person acting on such Seller’s behalf), and not
made by or on behalf of all Sellers, in connection with any of the Contemplated
Transactions.
 
Indemnification and Payment of Damages by Buyer and Chanticleer
 
Buyer and Chanticleer will jointly and severally indemnify and hold harmless
each Seller, and such Seller’s heirs, successors, and assigns (collectively, the
“Seller Indemnified Persons”) for, and will pay to the Seller Indemnified
Persons the amount of any Damages to the extent caused by:
 
any Breach of any representation or warranty made by Buyer on the date of this
Agreement in Article 4 or in the certificate delivered by Buyer at Closing
pursuant to Section 2.4(b)(ii)(E);
 
any Breach by Buyer of any covenant or obligation of Buyer in this Agreement;
provided, however, that Buyer and Chanticleer shall have no obligation to
indemnify or hold harmless any Seller Indemnified Person after the Closing for
any Breach of the covenants or obligations set forth in Sections 6.1, 6.2 and
6.3; or
 
any claim by any Person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Person with Buyer (or any Person acting on its behalf) in connection with
any of the Contemplated Transactions.
 
Exclusive Remedy 
 
Except to the extent of fraud by Sellers and as provided in the Sellers’ Closing
Documents, the remedies provided in Section 10.2 (subject to the limitations of
this Article 10) will be the sole and exclusive remedies against Sellers with
respect to any of the Breaches or claims described in such Section or otherwise
arising against Sellers under, out of or relating to this Agreement.
 
74

--------------------------------------------------------------------------------


 
Except to the extent of fraud by an individual Seller and as provided in the
Sellers’ Closing Documents, the remedies provided in Section 10.3 (subject to
the limitations of this Article 10) will be the sole and exclusive remedies
against such Seller with respect to any of the Breaches or claims described in
such Section or otherwise arising solely against such Seller under, out of or
relating to this Agreement.
 
Except to the extent of fraud by Buyer and as provided in the Sellers’ Closing
Documents, the remedies provided in Section 10.4 (subject to the limitations of
Article 10) will be the sole and exclusive remedies against Buyer and
Chanticleer with respect to any of the Breaches or claims described in such
Section or otherwise arising under, out of or relating to this Agreement.
 
Time Limitations
 
Sellers will have no liability (for indemnification or otherwise) with respect
to any representation or warranty (other than those in Sections 3.2(a),
3.2(b)(iii), 3.3, 3.9, 3.24, 3.25, 3.26 and 3.27 (each a “Sellers Fundamental
Representation” and, collectively the “Sellers Fundamental Representations”))
made by Sellers, unless on or before the eighteen month anniversary of the
Closing Date, Buyer gives notice to Seller Representative of a claim specifying
the factual basis of that claim in reasonable detail to the extent then known by
Buyer. No Seller will have liability (for indemnification or otherwise) with
respect to any representation or warranty (other than any Sellers Fundamental
Representations) made solely by such Seller with respect to himself or herself,
unless on or before the eighteen month anniversary of the Closing Date, Buyer
gives notice to such Seller of a claim specifying the factual basis of that
claim in reasonable detail to the extent then known by Buyer. A claim for Breach
of any Sellers Fundamental Representation may be made at any time within the
applicable statute of limitations plus 90 days provided that Buyer has given
notice of such claim, within such time, to Seller Representative (in the case of
a breach of a Sellers Fundamental Representation by Sellers) or to the
representing Seller (in the case of a breach of a Sellers Fundamental
Representation made solely by such Seller as to himself or herself). All claims
for Breach of covenants survive in accordance with their terms subject to the
limitations of this Article 10.
 
Other Limitations
 
Deductible
 
Sellers will have no liability with respect to the matters described in Section
10.2(a) until the total of all Damages with respect to the matters described in
Sections 10.2 and 10.3 exceeds $300,000 (the “Deductible”), and then only for
the amount by which such Damages exceed the Deductible; provided, however, the
Deductible will not apply to (i) any fraudulent Breach by Sellers of any of the
representations and warranties in Article 3, or (ii) any Breach of any Sellers
Fundamental Representations.
 
75

--------------------------------------------------------------------------------


 
Maximum Liability
 
Notwithstanding anything contained in this Agreement or otherwise to the
contrary, the maximum aggregate liability of all Sellers with respect to the
matters described in Sections 10.2(a) and 10.3(a) shall not exceed 14.25% of the
Aggregate Purchase Price (the “Cap”), and the maximum liability of each Seller
under the Cap shall not exceed such Seller’s Adjusted Percentage Share of the
Cap; provided, however, that the Cap shall not apply to (i) any Breach of any
Sellers Fundamental Representations, or (ii) any fraudulent Breach of any of the
representations and warranties in Article 3.
 
Insurance
 
None of the Buyer Indemnified Persons shall be entitled to any remedy for any
Breach of any representation, warranty, covenant or agreement to the extent that
insurance proceeds have been received by any or all of the Buyer Indemnified
Persons and the amount of such insurance proceeds shall be an offset against
such claim; provided, however, that the Buyer Indemnified Persons have no
obligation hereunder to seek insurance proceeds or make any insurance claim.
 
Letter of Credit
 
None of Sellers shall be personally liable for any Breach of any representation,
warranty, covenant or agreement of any Seller or Sellers, or any payment
required to be made by Sellers under Section 2.8, to the extent that proceeds
under the Letter of Credit have been received by any or all of the Buyer
Indemnified Persons, or proceeds are available to any or all of the Buyer
Indemnified Persons under the terms of the Letter of Credit, with respect to
such Breach or required payment.
 
Net Working Capital Determination; and EBITDA Determination
 
Despite anything to the contrary in this Article 10, none of Sellers shall have
any liability with respect to a claim under this Article 10 to the extent and
solely to the extent that the amount of such claim is taken into account by a
current liability recorded in the final determination of Net Working Capital
under Section 2.5. Despite anything to the contrary in this Article 10, none of
Sellers shall have any liability with respect to a claim under this Article 10
to the extent and solely to the extent that the amount of such claim is taken
into account by an EBITDA Adjustment Amount.
 
Procedure for Indemnification—Third Party Claims
 
Promptly after receipt by an indemnified party under Section 10.2, 10.3, or 10.4
of notice of the commencement of any Proceeding against it, such indemnified
party will, if a claim is to be made against an indemnifying party under such
Section, give notice to the indemnifying party of the commencement of such
claim, provided that if Sellers are the indemnifying party under Section 10.2
then Buyer need only give notice to Seller Representative and Seller
Representative shall take all actions for Sellers as an indemnifying party
pursuant to this Section 10.8 with respect to such Proceeding. Failure to give
notice to the indemnifying party will not relieve the indemnifying party of any
liability that it may have to any indemnified party, except to the extent that
the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnified party’s failure to give such notice.
 
76

--------------------------------------------------------------------------------


 
If any Proceeding referred to in Section 10.8(a) is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party, subject to the terms of
Section 10.10, will be entitled to participate in such Proceeding and, to the
extent that it wishes (unless the indemnifying party fails to provide reasonable
assurance to the indemnified party of its financial capacity to defend such
Proceeding and provide indemnification (to the extent not covered by the Letter
of Credit) with respect to such Proceeding), to assume the defense of such
Proceeding with counsel reasonably satisfactory to the indemnified party at any
time within thirty (30) days after the indemnified party has given notice of the
commencement of such Proceeding and, after notice from the indemnifying party to
the indemnified party of its election to assume the exclusive defense of such
Proceeding, the indemnifying party will not, as long as it conducts such defense
with reasonable diligence, be liable to the indemnified party under this Article
10 for any fees of other counsel or any other expenses with respect to the
defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding, other than
as expressly set forth in this Section 10.8. If the indemnifying party assumes
the defense of a Proceeding, (i) no compromise or settlement of such claims may
be effected by the indemnifying party without the indemnified party’s consent
(which may not be unreasonably withheld or delayed) unless (A) there is no
finding or admission of any violation of Legal Requirements that would
reasonably be expected to adversely affect the Acquired Companies in any
material respect or any violation of the rights of any Person and no effect on
any other claims that may be made against the indemnified party and (B) the sole
relief provided is monetary damages that are paid in full by the indemnifying
party, (ii) the indemnified party will have no liability with respect to any
compromise or settlement of such claims effected without its consent, (iii) the
indemnified party may participate in the defense, settlement or compromise of
the Proceeding and employ separate counsel at its sole expense except as
expressly provided in this Section 10.8, and (iv) the indemnifying party shall
consult with the indemnified party and take into account the advice and opinions
of the indemnified party and its counsel in the conduct of such defense or
settlement, and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if: (A) the indemnified party reasonably
believes that the there is a reasonable likelihood of a conflict of interest
between the indemnifying party and the indemnified party or (B) the indemnifying
party shall not have employed counsel to represent the indemnified party within
a reasonable time after the indemnifying party has received notice of the
institution of such Proceeding. If notice is given to an indemnifying party of
the commencement of any Proceeding and the indemnifying party does not, within
thirty (30) days after the indemnified party’s notice is given, give notice to
the indemnified party of its election to assume the defense of such Proceeding,
the indemnifying party will be bound by any determination made in such
Proceeding or any compromise or settlement effected by the indemnified party.

77

--------------------------------------------------------------------------------



Notwithstanding the foregoing, if an indemnified party determines in good faith
after consulting with counsel that (i) there is a reasonable probability that a
Proceeding may adversely affect the indemnified party or its affiliates other
than as a result of monetary damages for which it would be entitled to
indemnification under this Agreement, (ii) there is a conflict of interest that
would prevent the indemnifying party from fully or adequately representing the
indemnified party’s interests with respect to a Proceeding, (iii) the
indemnifying party assumes such defense but fails to conduct the defense of such
Proceeding with reasonable diligence or (iv) the indemnifying party declines to
direct the defense of any such claims or Proceeding pursuant to this Section
10.8 or withdraws from such defense, the indemnified party may, by notice to the
indemnifying party, assume the exclusive right to defend, compromise, or settle
such Proceeding, but the indemnifying party will be entitled to participate in
such Proceedings at its own expense. The indemnifying party will not be bound by
any determination of a Proceeding so defended or any compromise or settlement
effected without its consent (which may not be unreasonably withheld or
delayed).
 
Sellers hereby consent to the non-exclusive jurisdiction of any court in which a
Proceeding is brought against any Buyer Indemnified Person for purposes of any
claim that a Seller Indemnified Person may have under this Agreement with
respect to such Proceeding or the matters alleged therein, and agree that
process may be served on Sellers with respect to such a claim anywhere in the
world.
 
Procedure for Indemnification--Other Claims
 
A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought provided
that that if Sellers are the indemnifying party under Section 10.2, Buyer need
only give notice to Seller Representative (and any persons who are designated to
receive copies of any notices to Seller Representative under Section 12.3) and
Seller Representative shall take all actions for Sellers as an indemnifying
party pursuant to this Section 10.9 with respect to any claim hereunder.
 
Tax Matters
 
Tax Indemnification. Sellers shall indemnify, save and hold Buyer harmless from
and against any and all (i) Taxes of the Acquired Companies with respect to any
Tax year or portion thereof ending on or before the Closing Date (or for any Tax
year beginning before and ending after the Closing Date, to the extent allocable
(as determined in the following sentence) to the portion of such period
beginning before and ending on the Closing Date), except to the extent that such
Taxes are reflected in the reserve for Tax liability (rather than any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) shown on the face of the balance sheet (rather than in any notes
thereto) included in the Net Working Capital Statement and taken into account in
calculating Net Working Capital at Closing, (ii) the unpaid Taxes of any Person
(other than the Acquired Companies) under Treasury Regulations Section 1.1502-6
(or any similar provision of state, local or foreign law), as a transferee or
successor, by contract, or otherwise, and (iii) any Taxes arising from or
related to the sale, distribution or other transfer of the real properties as
described in Section 2.4(a)(v) under the terms of such Section. For purposes of
the preceding sentence, except as provided in the following sentence, in the
case of any Taxes that are imposed on a periodic basis and are payable for a Tax
Period that includes (but does not end on) the Closing Date (a “Straddle
Period”), the portion of such Tax that relates to the portion of such Tax Period
ending on the Closing Date shall (i) in the case of any Taxes other than Taxes
based upon or related to income or receipts, be deemed to be the amount of such
Tax for the entire Tax Period multiplied by a fraction the numerator of which is
the number of days in the Tax Period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax Period, and (ii) in
the case of any Tax based upon or related to income or receipts, be deemed equal
to the amount which would by payable if the relevant Tax Period ended on the
Closing Date. Taxes for Tax Periods or portions thereof ending on or before the
Closing Date shall be determined without regard to any items of deduction, loss
or credit attributable to the effectuation of this Agreement, to the extent paid
directly or indirectly by Buyer.

78

--------------------------------------------------------------------------------



Transfer Taxes. All transfer Taxes, if any, arising out of or in connection with
the Contemplated Transactions shall be paid by Sellers when due, and Sellers
shall, at their own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer Taxes. Buyer, the Acquired
Companies and Sellers shall cooperate fully, as and to the extent reasonably
requested by the other party, in the preparation, execution and filing of, all
Tax Returns, applications or other documents regarding any transfer Taxes that
become payable in connection with the Contemplated Transactions.
 
Responsibility for Filing Tax Returns.
 
Tax Periods Ending On or Before the Closing Date. The Seller Representative
shall prepare or cause to be prepared and file or cause to be filed all Tax
Returns for the Acquired Companies for all periods ending on or prior to the
Closing Date that are filed after the Closing Date. The Seller Representative
shall permit Buyer to review and comment on each such Tax Return described in
the preceding sentence prior to filing. To the extent permitted by applicable
law, Sellers shall include any income, gain, loss, deduction or other Tax items
for such period on their Tax Returns in a manner consistent with the Schedule
K-1s furnished by the Acquired Companies to Sellers for such periods. Taxes for
Tax periods or portions thereof ending on or before the Closing Date shall be
determined without regard to any items of deduction, loss or credit of the
Acquired Companies attributable to the effectuation of this Agreement, to the
extent paid directly or indirectly by Buyer.
 
Straddle Tax Periods. Buyer shall prepare or cause to be prepared and file or
cause to be filed any Tax Returns of any of the Acquired Companies for any
Straddle Period. For purposes of this Section 10.10(c)(ii), Taxes shall be
allocated in the manner set forth in Section 10.10(a). Sellers shall pay to
Buyer within fifteen (15) days after the date on which Taxes are paid with
respect to such periods, that amount equal to the portion of such Taxes which
relates to the portion of such taxable period ending on the Closing Date, except
to the extent that such Taxes are reflected in the reserve for Tax liability
(rather than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) shown on the face of the balance sheet
(rather than in any notes thereto) included in the Net Working Capital Statement
and taken into account in calculating Net Working Capital as of the Closing
Date.

79

--------------------------------------------------------------------------------



Cooperation on Tax Matters. Buyer, Sellers, Seller Representative and the
Acquired Companies shall cooperate reasonably, as and to the extent reasonably
requested by the other parties, in connection with the filing of Tax Returns
pursuant to this Agreement and any Proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
Proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Buyer, Sellers, Seller Representative and the Acquired Companies
agree (i) to retain all books and records with respect to Tax matters pertinent
to the Acquired Companies relating to any Tax Period beginning before the
Closing Date until the expiration of the applicable statute of limitations (and,
to the extent notified by Buyer, any extensions thereof), and to abide by all
record retention agreements entered into with any Governmental Body, (ii) to
deliver or make available to Buyer, within 60 days after the Closing Date,
copies of all such books and records, and (iii) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, Buyer, Sellers,
Seller Representative and the Acquired Companies, as the case may be, shall
allow the other party to take possession of such books and records at such other
party’s expense. Buyer, Sellers and Seller Representative further agree, upon
request, to use reasonable efforts to obtain any certificate or other document
from any Governmental Body or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).
 
Tax Claims. If, subsequent to the Closing, any of Buyer, the Acquired Companies,
or Sellers receives notice of a claim by any Governmental Body that, if
successful, might result in an indemnity payment hereunder (a “Tax Claim”), then
within 15 days after receipt of such notice, Buyer, the Acquired Companies,
Seller Representative, as the case may be, shall give notice of such Tax Claim
to the other parties. Seller Representative shall have the right to control the
conduct and resolution of any such Tax Claim for which Sellers agree that any
resulting Tax is covered by the indemnity provided in Section 10.10(a) hereof;
provided, however, that if the resolution of any such Tax Claim (or any portion
thereof) may affect the Taxes of any Acquired Company for a post-Closing Tax
Period, then Seller Representative and Buyer shall jointly control the conduct
and resolution of such Tax Claim (or portion thereof) and in no event shall
either such party settle or otherwise resolve any such Tax Claim without the
written consent of the other party, which shall not be unreasonably withheld or
delayed. Seller Representative and Buyer shall jointly control the conduct and
resolution of any Tax Claim relating to a Straddle Period. If Seller
Representative elects not to control the conduct and resolution of any Tax Claim
relating to a Tax Period ending on or prior to the Closing Date, or to
participate in the conduct and resolution of any Tax Claim relating to a
Straddle Period, Seller Representative shall notify Buyer in writing and Buyer
shall have the right to control the conduct and resolution of such Tax Claim;
provided, however, that Buyer shall keep Seller Representative informed of all
developments on a timely basis. Each party shall bear its own costs incurred in
participating in any proceeding relating to any Tax Claim.

80

--------------------------------------------------------------------------------



Tax-Sharing Agreements. All tax-sharing agreements or similar agreements with
respect to or involving the Acquired Companies shall be terminated as of the
Closing Date and, after the Closing Date, the Acquired Companies shall not be
bound thereby or have any liability thereunder.
 
S Corporation Status. Neither the Acquired Companies nor Sellers will revoke the
Acquired Companies’ elections to be taxed as S corporations within the meaning
of Sections 1361 and 1362 of the Code. Neither the Acquired Companies nor
Sellers will take or allow any action, or fail to take or allow any action, that
would result in the termination of the Acquired Companies’ status as validly
electing S corporations within the meaning of Sections 1361 and 1362 of the
Code.
 
Section 338(h)(10) Election.
 
Buyer (and to the extent necessary, the Acquired Companies) and Sellers jointly
shall make timely and irrevocable elections under Section 338(h)(10) of the Code
with respect to Buyer’s acquisition of the Shares pursuant to this Agreement
and, if permissible, similar elections under any applicable state and local Tax
laws (collectively, the “Section 338 Elections”). Buyer and Sellers agree not to
take any action that could cause the Section 338 Elections to be invalid, and
shall take no position contrary thereto unless required pursuant to a
determination as defined in Section 1313(a) of the Code or any similar provision
of any state, foreign or local law.
 
As soon as practicable hereafter, Buyer shall prepare Internal Revenue Service
Form 8023 and any similar forms necessary to effectuate the Section 338
Elections under applicable state and local laws (collectively, the “Section 338
Election Forms”). Sellers shall cooperate with Buyer in the preparation of the
Section 338 Election Forms and shall deliver duly completed, executed copies
thereof on the Closing Date. Buyer and Sellers shall cooperate with each other
and take all actions necessary and appropriate (including filing such additional
forms, Tax Returns, elections, schedules and other documents as may be required)
to effect and preserve the Section 338 Elections in accordance with the
provisions of Treasury Regulation Section 1.338(h)(10)-1 and comparable
provisions of applicable state and local Tax Laws.

81

--------------------------------------------------------------------------------



Within one hundred twenty (120) days after Closing, Buyer shall prepare a
determination of the Aggregate Deemed Sales Price (“ADSP”) (as defined in the
applicable Treasury Regulations under Section 338) and a proposed allocation of
the ADSP among the assets of the Acquired Companies (the “Proposed Allocation”)
and shall deliver the Proposed Allocation to the Seller Representative, together
with a copy of any appraisals on which the Proposed Allocation is based. Buyer
and the Seller Representative shall consult in good faith with regard to the
determination of the ADSP and the Proposed Allocation, provided, however, that
the Seller Representative shall accept Buyer’s determination of the ADSP and the
Proposed Allocation, to the extent that the ADSP and Proposed Allocation are
reasonable and consistent with applicable law (as finally agreed, the “Final
Allocation”). As soon as practicable after determination of the Final
Allocation, Buyer shall prepare consistently therewith Internal Revenue Service
Form 8883 and any similar forms required by applicable state and local Tax laws
(collectively, the “Section 338 Allocation Forms”), and promptly deliver copies
of the Section 338 Allocation Forms to the Seller Representative.
 
Buyer, the Acquired Companies and Sellers shall file all Tax Returns (including
but not limited to the Section 338 Election Forms and the Section 338 Allocation
Forms) consistent with the Final Allocation and shall not voluntarily take any
action inconsistent therewith upon any audit or examination of any Tax Return or
in any other filing or proceeding relating to Taxes, unless required pursuant to
a determination as defined in Section 1313(a) of the Code or any similar
provision of any foreign, state or local law.

82

--------------------------------------------------------------------------------



Buyer shall bear all costs and expenses of preparing the Section 338 Election
Forms, the Proposed and Final Allocations and the Section 338 Allocation Forms,
other than costs and expenses incurred by Sellers or the Seller Representative
in connection with their review and execution thereof.
 
SELLER REPRESENTATIVE
 
Appointment
 
Each of Sellers, by the execution of this Agreement, hereby appoints Seller
Representative as the agent, proxy and attorney in fact (coupled with an
interest) for Sellers for the limited purposes of Seller Representative
expressly set forth in this Article or elsewhere in this Agreement.
 
Authority
 
Seller Representative shall have the full power and authority on Sellers’ behalf
(a) to disburse to Sellers any funds received under this Agreement for the
benefit of Sellers, and (b) to take all actions permitted to be taken by or on
behalf of Sellers, and to bind Sellers, under Section 2.5, Section 2.6, Section
2.7, Section 2.8, Article 8, Article 9, Article 10 (other than Section 10.3),
Section 12.3, Section 12.4, Section 12.5 and Section 12.11 of this Agreement.
For the avoidance of doubt, under no circumstances shall Seller Representative
be entitled to enter into any amendment of or modification to this Agreement,
waive any provision of this Agreement, or assign any of the rights of any Seller
under this Agreement or with respect to any of the Contemplated Transactions.
Except to the extent that Seller Representative violates the authority of Seller
Representative under this Article 11, no Seller shall have the right, against
Buyer Indemnified Persons, to object, dissent, protest or otherwise contest the
same; provided, however, that Seller Representative shall not take any such
action where such action materially and adversely affects the substantive rights
or obligations of one Seller, or group of Sellers, without a similar
proportionate effect upon the substantive rights or obligations of all Sellers,
unless each such disproportionately affected Seller consents in writing thereto
and other than such disproportionate effects resulting from a Seller’s election
to be an Option 1 Seller and not an Option 2 Seller, or to be an Option 2 Seller
and not an Option 1 Seller, as applicable.
 
Authorized Actions


Each Seller agrees that Buyer shall be entitled to rely on any action taken by
Seller Representative, on behalf of Sellers, pursuant to Section 11.2 (an
“Authorized Action”). All decisions and actions by Seller Representative (to the
extent expressly authorized by this Agreement) shall be binding upon all of
Sellers. Buyer agrees that Seller Representative, in the capacity as Seller
Representative, shall have no liability to Buyer for any Authorized Action,
except to the extent that such Authorized Action is found by a final order of a
court of competent jurisdiction to have constituted fraud or bad faith.

83

--------------------------------------------------------------------------------



Resignation and Removal
 
Seller Representative may resign by giving not less than 60 days notice to Buyer
and the other Sellers. Sellers may remove Seller Representative provided that
one or more Sellers have given Seller Representative and Buyer written notice of
such removal not less than 10 days prior to such removal. Upon any resignation,
removal or death of Seller Representative, Sellers shall designate another
Seller Representative and shall give Buyer prompt written notice of such
designation (and in no event later than ten days after such designation).


GENERAL PROVISIONS
 
Expenses
 
Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants.
 
Public Announcements
 
Unless consented to by the other parties in advance or required by Legal
Requirements, the New York Stock Exchange, NASDAQ, AMEX or any other national
securities exchange or as necessary or advisable in connection with the
Financing, prior to the Closing, Buyer and Sellers shall, and Sellers shall
cause the Acquired Companies to, and after the Closing, Sellers and Buyer shall,
and Buyer shall cause the Acquired Companies to, keep this Agreement strictly
confidential and, except as may be required by law, the New York Stock Exchange,
NASDAQ, AMEX or any other national securities exchange or with respect to any
Proceeding concerning this Agreement, shall not make any disclosure of this
Agreement or any public announcement or similar publicity with respect to this
Agreement or the Contemplated Transactions to any Person except to their
respective advisors, agents and sources of financing who have a need to know.
 
Notices
 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given, delivered and
received when (a) delivered by hand (with written confirmation of receipt) or
(b) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
set forth below (or to such other addresses as a party may designate by notice
to the other parties):
 
Sellers:


Pamela W. Blakely
1287 Osprey Trail
Naples, FL 34105
 
-and-

84

--------------------------------------------------------------------------------


 
17140 El Mirador
Rancho Santa Fe, California 92067

Gilbert Di Giannantonio
3717 Woodridge Place
Palm Harbor, FL 34684


Paulette Di Giannantonio
3717 Woodridge Place
Palm Harbor, FL 34684


Edward C. Droste
136 Midway Island
Clearwater, FL 33767


Dennis Johnson
277 Aberdeen St.
Dunedin, FL 34698


Susan Johnson
302 Garner Dr.
Waverly, IA 50677


Eleanor Ranieri
949 Skye Lane
Palm Harbor, FL 34683


William Ranieri
949 Skye Lane
Palm Harbor, FL 34683


Linda H. Rice
19501 Angel Lane
Odessa, FL 33556
 
with a copy to:


Carlton Fields, P.A.
Corporate Center Three at International Plaza
4221 W. Boy Scout Boulevard
Tampa, Florida 33607-5736
Attention: Nathaniel L. Doliner

85

--------------------------------------------------------------------------------



Buyer:


Wise Acquisition Corp.
4201 Congress Street, Suite 145
Charlotte, NC 28209
Attention: Michael Pruitt


with a copy to:


Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, CA 90071
Attention: James P. Beaubien
Jason H. Silvera
 
Chanticleer:


Wise Acquisition Corp.
4201 Congress Street, Suite 145
Charlotte, NC 28209
Attention: Michael Pruitt


with a copy to:


Latham & Watkins LLP
633 West Fifth Street, Suite 4000
Los Angeles, CA 90071
Attention: James P. Beaubien
Jason H. Silvera


Seller Representative:


Brandon Realty Venture, Inc.
John Blakely
1287 Osprey Trail
Naples, Florida 34105
 
-and-


Brandon Realty Venture, Inc.
Edward Droste
c/o Provident Advertising & Marketing, Inc.
107 Hampton Road, Suite 120
Clearwater, Florida 33759
 
with a copy to:


Carlton Fields, P.A.
Corporate Center Three at International Plaza
4221 W. Boy Scout Boulevard
Tampa, Florida 33607-5736
Attention: Nathaniel L. Doliner

86

--------------------------------------------------------------------------------



Jurisdiction; Service of Process
 
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement: (a) if brought by any Buyer Indemnified
Person against Sellers, Seller Representative, or any Seller, shall be brought,
except as provided in Section 10.8(d), solely in the courts of the State of
Florida located in Pinellas County, Florida, or, alternatively, if it has or can
acquire jurisdiction, in the United States District Court for the Middle
District of Florida, Tampa Division; or (b) if brought by any Seller, by Sellers
or by Seller Representative against Buyer, shall be brought solely in the courts
of the State of New York, or, alternatively, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York. Each of the parties consents to the jurisdiction of such courts (and
of the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein.
 
Further Assurances
 
The parties agree (a) to execute and deliver to each other such other documents,
and (b) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the terms of this Agreement.
 
Waiver
 
Neither the failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or the documents referred to in this Agreement
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege. To the maximum extent permitted by applicable
law: (a) any waiver of a claim or right arising out of this Agreement is
effective only if such waiver is in a writing signed by the party against which
or whom the waiver is being asserted; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement.
 
Entire Agreement and Modification
 
Without impacting any provisions of the Sellers’ Closing Documents or other
agreements expressly contemplated to be entered into in connection herewith,
this Agreement supersedes all prior agreements between the parties, and all
prior representations, warranties or other assurances, with respect to its
subject matter or with respect to the Acquired Companies and Shares and
constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the party or parties that
would be affected by such amendment.

87

--------------------------------------------------------------------------------



Assignments, Successors, and No Third-Party Rights
 
Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties, except that Buyer may assign any of its
rights under this Agreement to any Affiliate of Buyer provided that Buyer shall
remain liable for all representations, warranties, covenants, obligations and
agreements of Buyer under this Agreement and for all obligations of HI to
purchase the Remaining Companies Interests under the terms of this Agreement;
provided, however, that Buyer may collaterally assign this Agreement and any or
all rights or obligations hereunder (including Buyer’s right to seek
indemnification hereunder) to any Person from which Buyer or one of its
Affiliates have borrowed money in order to enter into and consummate the
transactions under this Agreement. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of, the heirs, successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement and the parties’ respective heirs,
successors and permitted assigns any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their respective heirs,
successors and permitted assigns.
 
Severability
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
Section Headings, Construction
 
The headings in this Agreement are provided for convenience only and will not
affect its construction or interpretation. All references to “Article,”
“Articles,” “Section,” or “Sections” refer to the corresponding Article,
Articles, Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
 
Governing Law
 
This Agreement and all claims arising out of or relating to it will be governed
by the laws of the State of New York, and federal law as applied by courts
located in the State of New York or the Second Circuit Court of Appeals, without
regard to conflicts of laws rules or principles that would result in the
application of the laws of any jurisdiction other than the laws of the State of
New York and such federal law.
 
Legal Representation. 
 
Each Seller hereby agrees and acknowledges that such Seller has had the
opportunity to consult his or her own counsel with regard to this Agreement, its
contents, the Contemplated Transactions and the related documents.

88

--------------------------------------------------------------------------------



Counterparts
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.
 
[signature pages follow]

89

--------------------------------------------------------------------------------



The parties have executed and delivered this Agreement as of the date first
written above.
 
BUYER:
 
ACQUIRED COMPANIES:
     
Wise Acquisition Corp.
 
HOOTER’S, INC.
     
HOOTER’S II, INC.
     
HOOTERS III, INC.
By:
    
HOOTERS MANAGEMENT CORPORATION
Name:
 
HOOTERS OF AURORA, INC.
Title:
 
HOOTERS OF BRANDON, INC.
     
HOOTERS OF CHANNELSIDE, INC.
     
HOOTERS OF CLEARWATER, INC.
     
HOOTERS OF CRYSTAL LAKE, INC.
     
HOOTERS OF DOWNERS GROVE, INC.
CHANTICLEER (solely for purposes of Section 5.11,
 
HOOTERS OF JOLIET, INC.
Section 6.5, and Article 10):
 
HOOTERS OF LANSING, INC.
Chanticleer Holdings, Inc.  
HOOTERS OF MANHATTAN, INC.
     
HOOTERS OF MANHATTAN, LTD.
     
HOOTERS OF MELROSE PARK, INC.
By:
    
HOOTERS OF NORTH TAMPA, INC.
Name:
 
HOOTERS OF OAK LAWN, INC.
Title:
 
HOOTERS OF ORLAND PARK, INC.
     
HOOTERS OF PORT RICHEY, INC.
     
HOOTERS OF SOUTH TAMPA, INC.
     
HOOTERS OF SPRING HILL, INC.
     
HOOTERS OF WELLS STREET, INC.
SELLER REPRESENTATIVE:
 
HOOTERS ON GOLF, INC.
Brandon Realty Venture, Inc.
 
HOOTERS ON HIGGINS, INC.
     
HOOTERS ON ROOSEVELT, INC.
     
HTRS SERVICES CORP.
By:
        
Name:
 
By:
   
Title:
   
Neil Kiefer
       
Chief Executive Officer and President

  
[ signature page of Sellers follows]

90

--------------------------------------------------------------------------------




SELLERS:
         
 
 
 
PAMELA BLAKELY, individually
 
DENNIS JOHNSON, individually
     
 
 
 
EDWARD C. DROSTE, individually
 
SUSAN G. JOHNSON, individually, and as trustee of The Susan G. Johnson Revocable
Living Trust dated September 7, 2006
     
 
 
 
GILBERT DI GIANNANTONIO, individually, and as trustee of his Di Giannantonio
Revocable Trust
 
ELEANOR RANIERI, individually, and as co-trustee of each of the Ranieri
Revocable Trusts
     
 
 
 
PAULETTE DI GIANNANTONIO, individually, and as co-trustee of each of the Di
Giannantonio Revocable Trusts
 
WILLIAM RANIERI, individually, and as co-trustee of each of the Ranieri
Revocable Trusts
         
 
   
LINDA RICE, individually


91

--------------------------------------------------------------------------------


 